Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 1 of 189




                 EXHIBIT 1
                          Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 2 of 189
                                                                                                                                                                 00
                                         SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTEJ
                                    (CITACION J(1DI CIAL)
NOTICE TO DEFENDANT: WESTROCK COMPANY, a corporation;                                                   E LECTRONICALLY FILED BY
(AV/SO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                         uperior Court of California ,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               ounty of Monterey
 liability company; WESTROCK MWV, LLC, a limited liability company;                                        n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                          y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org ), the California Courts Online Self-Help Center
 (www.courfinfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV!SO! Lo han demandado. Si no responde dentro de 30 d/as, la corte puede decidir en su contra sin escucharsu versi6n. Lea la informaci6n a
 con6nuaci6n.
    Tiene 30 D(AS DE GALENDARIO despu6s de que le entreguen esta citaci6n y papeles /egales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y m6s informaci6n en el Centro de Ayuda de /as Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en /a corte que le quede m6s cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
 que /e d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso porincumplimiento y la corte le
 podrS quitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de California Lega/ Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponicndose en contacto con la corte o el
 colegio de abogados /ocales. AVISO: Porley, /a cotte tiene derecho a reclamarlas cuotas y los costos exentos porimponer un gravamen sobre
 cualquierrecuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Numero der ceso): 19CV004600
(EI nombre y direcci6n de la corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matern
(EI nombre, la direcci6n y el n6mero de te/efono del abogado del demandante, o de/ demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                      (310) 531-1900
DATE:                                                              Clerk, by      /s/ Jacqueline       Gilbert                 Deputy
          11/14/2019
(Fecha)                                                              (Secretario)                                                                      (Adjunto)
(For proofof service ofthis summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use e/ formu/ario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                      1. 0 as an individual defendant.
                                      2. = as the person sued under the fictitious name of (specify):


                                      3. PM on behalf of (specify): WestRock MWV, LLC., a limited liability company
                                         under: 0 CCP 416.10 (corporation)                   CCP 416.60 (minor)
                                               0 CCP 416.20 (defunct corporation)            CCP 416.70 (conservatee)
                                               ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                  ® other (specify): limited liability company
                                      4. 0 by personal delivery on (date):

 Form Adopted for Mandatory Use                                        SUMMONS                                                 Code of Civil Procedure §§ 41220, 465
   Judicial Council of California                                                                                                               www.cnurtinfo.ca.gov
  SUM-100 [Rev. July 1, 2009]                                                                                                              westlaw Doc a. Form sunder-
I
                             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 3 of 189
                                                                                                                               SUM-200(A;
        SHORT TITLE:                                                                              CASE NUMeER:

                                                                                                            19CV004600

                                                           INSTRUCTIONS FOR USE
      ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
      ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
        Attachment form is attached."

       List additional parties (Check only one box. Use a separate page for each type of party.):

         0 Plaintiff                OX Defendant F—] Cross-Complainant 0 Cross-Defendant

      WESTROCK CALIFORT]IA LLC, a limited liability company, formerly known as WESTROCK CALIFORNIA, INC.;
      WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
      and DOES 1 through 100, inclusive,




                                                                     q


                                                                                                                    Page      1       of       1
                                                                                                                                           Page 1 of 1
     FormAdoptedforMandatoryUse                                                                                               wesnaw ooc a ro~m a,nde~-
       Judidal Council of CaliFomia              ADDITIONAL PARTIES ATTACHMENT
    SUM-200(A) [Rev. January 1, 2007]                  Attachment to Summons
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 4 of 189


                                                                          ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                   Superior Court of California,
                   Matthew J. Matern (SBN 159798)                         County of Monterey
               2   Email: mmatern@maternlawgroup.com                      On 11/14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                     By: Jacqueline Gilbert, Deputy
               3
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
             11                              FOR THE COUNTY OF MONTEREY
             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Furnish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                   Wage Statements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
             21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10. Penalties under the Labor Code Private
                                                                          Attorneys General Act, as
             24                                                           Representative Action
             25                                                       DEMAND FOR JURY TRLAI.
             26
             27
             28
MATERN LAW GROUP                                                              CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                         ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
,     .             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 5 of 189



              1                                            INTRODUCTION

              2           PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
              3    behalf of herself and other persons similarly situated, hereby alleges as follows:
              4                                     JURISDICTION AND VENUE
              5           1.      The Superior Court of the State of California has jurisdiction in this matter because
              6    PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a
              7    corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

              8    CONSUIVMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

              9    LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,
            10     formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability
            11     company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1
            12     through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in
            13     Califomia and regularly conduct business in California. Further, no federal question is at issue
            14     because the claims are based solely on Califomia law.

            15            2.      Venue is proper in this judicial district and the County of Monterey, California
            16     because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

            17     in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

            18     in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

            19     which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

            20     persons similarly situated, in the County of Monterey.

            21                                                PLAINTIFF
            22            3.      PLAINTIFF is a fema16 resident of the State of California and a former employee
            23     of DEFENDANTS.
            24            4.      PLAINTIFF, on behalf of herself and other similarly situated current and former
            25     non-exempt employees of DEFENDANTS in the State of California at any time during the four
            26     years preceding the filing of this action, and continuing while this action is pending, brings this

            27     action to recover, among other things, wages and penalties from unpaid wages earned and due,
            28     including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -2-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 6 of 189



              1         compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

             2 quitting employees, failure to indemnify employees for necessary expenditures and/or losses

             3          incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

              4     I   to maintain required records, and interest, attorneys' fees, costs, and expenses.

              5                5.      PLAINTIFF brings this action on behalf of herself and the following similarly

              6 situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

              7 employees of DEFENDANTS in the State of California at any time within the period

              8         beginning four (4) years prior to the filing of this action and ending at the time this action

              9         settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10          to name additional class representatives.

            11                                                   DEFENDANTS

            12                 6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            13          WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14          in the State of California, and does conduct business in the State of California. Specifically,

            15          DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16          in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17          California.

            18                 7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19          WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

            20          business in the State of California, and does conduct business in the State of California.

            21          Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22          offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23 I in, the County of Monterey, State of California.

            24 'I              8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25 i I WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26          authorized to conduct business in the State of California, and does conduct business in the State

            27          of California. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

            28          LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                        -3-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
.         ,               Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 7 of 189



                  1      practices or policies in, the County of Monterey, State of California.

                  2             9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                  3      WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business

                  4      in the State of California, and does conduct business in the State of California. Specifically,

                  5      DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

                  6      in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

                  7      California.

                  8             10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                  9      WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

                 10      business in the State of California, and does conduct business in the State of California.

                 11      Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

                 12      and conducts business in, and engages in illegal payroll practices or policies in, the County of

                 13      Monterey, State of California.

                 14             11.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                 15      WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

                 16      the State of California, and does conduct business in the State of California. Specifically,

                 17      DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

                 18      and engages in illegal payroll practices or policies in, the County of Monterey, State of

                 19      California.

                 20             12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                 21      WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

                 22      to conduct business in the State of California, and does conduct business in the State of

                 23      California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

                 24      offices and facilities and conducts business in, and engages in illegal payroll practices or policies

                 25      in, the County of Monterey, State of California.

                 26             13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

                 27      PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious

                 28      names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
    MATERN LAW GROUP I
     1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
     AVENUE, STE 200                                                    -4-                            ACTION COMPLAINT
       MANHATTAN
     BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 8 of 189



              1    designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

             2     that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

              3    proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

             4     court to amend this Complaint to allege their true names and capacities of such DOE Defendants

             5     when ascertained.

             6             14.     At all relevant times herein, DEFENDANTS were the joint employers of

             7     PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

             8     that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

             9     affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

            11     ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13             15. At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23             16.     PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -5-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 9 of 189
                                                                                               I


              1             17.   As a direct and proximate result of the unlawful actions of DEFENDANTS,
              2    PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings
              3    in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this
              4    Court.

              5                                   CLASS ACTION DESIGNATION
              6             18.   This action is appropriately suited for a Class Action because:

              7                   a.     The potential class is a significant number. Joinder of all current and

              g    former employees individually would be impractical.

              9                   b.     This action involves common questions of law and fact to the potential

            10     class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11     and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12     applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13     business practices arising from such violations.

            14                    C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15     subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16     IWC wage order, and the Business and Professions Code.

            17                    d.     PLAINTIFF is able to fairly and adequately protect the interests of all
            18     members of the class because it is in her best interests to prosecute the claims alleged herein to

            19     obtain full compensation due to them for all services rendered and hours worked.

            20                                       FIRST CAUSE OF ACTION

            21                                Failure to Provide Required Meal Periods

            22         [Cal. Labor Code §§ 226.7, 510, 512, 1194, 1197; IWC Wage Order No.1-2001, § 111

            23                                       (Against all DEFENDANTS)

            24              15.   PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25     allegations in the foregoing paragraphs.

            26              16.   During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27     and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS
            28     required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -6-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 10 of 189



              1    the 30-minute meal period, or to work through them, and have failed to otherwise provide the

              2    required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code

              3    § 226.7, 512 and IWC Order No. 1-2001, § 11.

              4           17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage

              5    Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

              6    not provided with a meal period, in accordance with the applicable wage order, one additional

              7    hour of compensation at each employee's regular rate of pay for each workday that a meal period

              E:z was not provided.              1




              9           18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

             10 1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

             11    MEMBERS for all hours worked during their meal periods.

             12           19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

             13    MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

             14    earned and due, interest, penalties, expenses, and costs of suit.

             15                                      SECOND CAUSE OF ACTION

            16                                 Failure to Provide Required Rest Periods

            17                   [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 121

            18                                        (Against all DEFENDANTS)

            19             20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20     allegations in the foregoing paragraphs.

            21             21.    At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22     practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23     failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

            24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25             22.    DEFENDANTS fiuther violated California Labor Code § 226.7 and IWC Wage

            26     Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

            27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                   -7-                            ACTION COIvIPLAINT
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 11 of 189


              1    provided.

              2            23.    As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              3 I MEMBERS have been damaged in an amount according to proof at trial, and seek all wages
              4 I earned and due, interest, penalties, expenses, and costs of suit.

              5                                      THIRD CAUSE OF ACTION

              6                                     Failure to Pay Overtime Wages

              7                [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 31

              8                                      (Against all DEFENDANTS)

              9            24.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             10 I allegations in the foregoing paragraphs.

             11            25.    Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

             12 1 2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

             13    all overtime, which is calculated at one and one-half (1   '/2)   times the regular rate of pay for all

             14    hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

             15    first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16     excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17     on the seventh consecutive day of work in any workweek.

            18             26.    PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19     employees entitled to the protections of California Labor Code §§ 510, 1194, and 1WC Wage

            20     Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21     PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22     foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23     failing to pay overtime at one and one-half (1 %2) or double the regular rate of pay as provided by

            24     California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25     or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26     suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27     and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28     properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -8-                               ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 12 of 189



              1 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    I   discovered.

              3                27. In violation of California law, DEFENDANTS have knowingly and willfully

              4        refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5        wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6        have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7        wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8        DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9        in amounts according to proof at time of trial, and within the jurisdiction of this Court.

            10                28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

            11         1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

            12         §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13         Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14         unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15         fees, expenses, and costs of suit.

            16                                          FOURTH CAUSE OF ACTION

            17                                          Failure to Pay Minimum Wages

            18                       [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 4]

            19                                              (Against all DEFENDANTS)

            20                29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21         allegations in the foregoing paragraphs.

            22                30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23     I   2001, § 4, payment to an employee of less than the applicable minimum wage for all hours

            24     I   worked in a payroll period is unlawful.

            25                31. During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26     I   CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27         permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28         permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                       -9-                            ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 13 of 189



              1    breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2    worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3    provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4    period; and other methods to be discovered.

              5           32.     DEFENDANTS' conduct described herein violates California Labor Code §§

              6    1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7    violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              8    proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              9    and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and

            10 CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11     DEFENDANTS, plus interest, penalties, attomeys' fees, expenses, and costs of suit.

            12                                       FIFTH CAUSE OF ACTION

            13                  Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                     [Cal. Labor Code §§ 201, 202, 2031

            15                                        (Against all DEFENDANTS)

            16            33.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     allegations in the foregoing paragraphs.

            18            34.     Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            LL':   required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21     and unpaid at the time of discharge are due and payable immediately.

            22            35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

            23     required to pay all accrued wages due to an employee no later than 72 hours after the employee

            24     quits his or her employment, unless the employee provided 72 hours previous notice of his or her

            25     intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            wt            36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

            27     accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

            28     discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -10-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 14 of 189



              1    compensation to the employee at the same rate for up to 30 workdays.

              2           37.     During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued

              3    wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

              4    California Labor Code §§ 201 and 202.

              5           38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

              6 I statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

              7    together with interest thereon, as well as other available remedies.

              8           39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9    PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount.

             10    according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

             11    entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

             12    to California Labor Code §§ 1194 and 2699.

             13                                      SIXTH CAUSE OF ACTION

             14                                 Failure to Maintain Required Records

             15                     [Cal. Labor Code §§ 226; IWC Wage Order No. 1-2001, § 7]

             16                                      (Against all DEFENDANTS)

             17           40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the
                   allegations in the foregoing paragraphs.

             19           41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20     and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

            21     DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22     California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

            23     limited to the following records: total daily hours worked by each employee; applicable rates of

            24     pay; all deductions; meal periods; time records showing when each employee begins and ends

            25     each work period; and accurate itemized statements.

            ~i            42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            28     trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -11-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 15 of 189



              1         PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

              2         but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

              3     I   and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

              4     I   provided in California Labor Code § 226(e), as well as other available remedies.

              5                                        SEVENTH CAUSE OF ACTION

              6                            Failure to Furnish Accurate Itemized Wage Statements

              7                       [Cal. Labor Code §§ 226,1174; IWC Wage Order No. 1-2001, § 7]

              8                                           (Against all DEFENDANTS)

              9                43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             10     I   allegations in the foregoing paragraphs.

             11                44.     During the CLASS PERIOD, DEFENDANTS routinely failed to provide

             12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

             13         writing showing each employee's gross wages earned, total hours worked, all deductions made,

             14         net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

             15         CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

             16         corresponding number of hours worked at each hourly rate, in violation of California Labor Code

             17         § 226 and IWC Wage Order No. 1-2001, § 7.

             18                45.     During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

             19     I   to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

             20         statements in accordance with California Labor Code § 226(a).

             21                46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

             22     I   PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

             23         trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

             24         CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

             25         civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

             26         costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

             27         California Labor Code § 226(e), as well as other available remedies.

             28
MATERN LAW GROUP.
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -12-                          ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 16 of 189



              1                                     EIGHTH CAUSE OF ACTION

              2       Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

              3                                                   Duties

              4                                        [Cal. Labor Code § 28021

              5                                       (Against all DEFENDANTS)

              n           47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              7    allegations in the foregoing paragraphs.

              8           48.     Califomia Labor Code § 2802(a) requires an employer to indemnify an employee

              9 I for all necessary expenditures or losses incurred by the employee in direct consequence of the
            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            11            49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            18     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            19     trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

            20     California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24

            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 17 of 189



              1                                     NINTH CAUSE OF ACTION

              2                                Unfair and Unlawful Business Practices

              3                               [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

              4                                      (Against all DEFENDANTS)

              5           51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              6 I allegations in the foregoing paragraphs.

              7           52.     Each and every one of DEFENDANTS' acts and omissions in violation of the

              8    California Labor Code andlor the applicable IWC Wage Order as alleged herein, including but

              9    not limited to DEFENDANTS' failure and refusal to provide required meal periods,

            10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

            11     refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

            12     wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

            13     employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

            14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

            15     refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

            16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

            17     under California Business and Professions Code § 17200 et seq.

            18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

            19     practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

            20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

            21     CLASS MEMBERS.

            22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

            23     rest periods, and other benefits as required by the California Labor Code, the California Code of

            24     Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

            25     record, report, and pay the correct sums of assessment to the state authorities under the California

            26     Labor Code and other applicable regulations.

            27            55.     As a result of DEFENDANTS' unfair and unlawful business practices,

            28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -14-                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 18 of 189



              1        of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be
              2 made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

              3    I   MEMBERS.

              4                56.     DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and
              5 CLASS 1VIEMBERS to seek preliminary and permanent injunctive relief, including but not

              6 limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

              7 CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

              8        PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

              9        from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10         jurisdiction of this Court.

            11                                           TENTH CAUSE OF ACTION

            12                                       Representative Action for Civil Penalties

            13                                          [Cal. Labor Code §§ 2698-2699.51

            14 I                                          (Against All DEFENDANTS)

            15                57.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16     I   allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17         subparagraphs thereto.

            18                58.      PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19         Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20 current and former employees of DEFENDANTS pursuant to the procedures specified in

            21         California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22         by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23         against PLAINTIFF and CLASS MEMBERS.

            24                 59.     Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25         Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26         penalties, including but not limited to penalties under California Labor Code §§ 2699; 210,

            27         226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28         representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, BTE 200
   MANHATTAN
                                                                      -15-                          ACTION COMPLAINT
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 19 of 189



              1    California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

              2    2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

              3    fees and costs pursuant to California Labor Code § 2699(g)(1).

              4           60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5    August 29, 2019 by online filing to the California Labor and Workforce Development Agency

              6    ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7    Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

              8    to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9    not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12                                         PRAYER FOR RELIEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14     situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15     and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20     and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            26            7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 20 of 189



                   1          8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

                   2   Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

                   3   provision providing for pre judgment interest;

                   4          9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

                   5   §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

                   6   providing for attorneys' fees and costs;

                   7          10.     For declaratory relief;

                   8          11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

                   9   Seventh, Eighth, and Ninth Causes of Action as a class action;

              10              12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

              11       counsel as class counsel; and

              12              13.     For such further relief that the Court may deem just and proper.

              13
                        DATED: November 14, 2019
              14                                                  Respectfully submitted,

              15                                                  MATERN LAW GROUP, PC

              16

              17 '                                          ay. 710r
                                                                 ,r
                                                                    2e~ —
              18                                                  Matthew J. Matern
                                           i                      Tagore O. Subramaniam
              19                                                  Julia Z. Wells
                                                                  Attorneys for Plaintiff
              20                                                  ALICIA REYNA, individually, and on
                                                                  behalf of other persons similarly situated
              21

              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -17-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 21 of 189



               1                                     DEMAND FOR JURY TRIAL
               2            PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

               3
                       DATED: November 14, 2019                Respectfully submitted,
                   4
                                                               MATERN LAW GROUP, PC
                   5

                   6

               7
                                                             -   ~ -/
                                                                    -/
                                                                     ~
                                                               Matthew J.:Matern
                                                                                 / /      ---
                   8                                           Tagore O. Subramaniam
                                                               Julia Z. Wells
                   9                                           Attomeys for Plaintiff
                                                               ALICIA REYNA, individually, and on
              10                                               behalf of other persons similarly situated
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -18-                          ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                          Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 22 of 189                                                                            rnn_ni n
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):                                                            FOR COURT USE ONLY
 Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
 Matern Law Group, PC                                                                                               ELECTRONICALLY FILED BY
 1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                        Superior Court of California,
      TELEPHONENO.:(310) 531-1900            FAXNO.:(310) 531-1901                                                  County of Monterey
 ATTORNEY FOR (Name):Plaintiff Alicia Reyna
                                                                                                                    On 11/14/2019 12:00 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
    STREETADDRESS: 1200 AguaJlto RCl.                                                                               B:
                                                                                                                     Y Jac ueline
                                                                                                                           q      Gilbert, DerN Ut y                     ~


       MAILING ADDRESS: 1200 AgUajlto RCl.
      CITY AND zIP cODE: Monterey, 93940
       BRANCH NAME: Monterey Courthouse
   CASE NAME: Alicia Reyna v. Westrock Company, et al.

       CIVIL CASE COVER SHEET                                           Complex Case Designation                     CASENUMBER:19CV004600
EK] Unlimited                      E:1 Limited
     (Amount                            (Amount                    ~ Counter                      Joinder
                                                                                                                     JUDGE:
         demanded                          demanded is             Filed with first appearance by defendant
         exceeds $25,000)                  $25,000 or less)             (Cal. Rules of Court, rule 3.402)             DEPT:

                                              ILGIIIJ 1 —U LJG/UVV lllUbl UC GU111(J1C(GU (JCC Il1JLlUGllU11J Ull      L~.

    Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                                                      Provisionally Complex Civil Litigation
     0 Auto (22)                                                 0 Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400~.403)
    ~ Uninsured motorist (46)                                    0 Rule 3.740 collections (09)                0 Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                     0 Other collections (09)                     0 Construction defect (10)
    Damage/Wrongful Death) Tort                                  0 Insurance coverage (18)                    0 Mass tort (40)
    0 Asbestos (04)                                                    Other contract (37)                    0 Securities litigation (28)
    0 Product liability (24)                                     Real Property                                0 Environmental/Toxic tort (30)
    0 Medical malpractice (45)                                          Eminent domain/Inverse                0 Insurance coverage c]aims arising from the
    ~ Other PI/PD/WD (23)                                               condemnation (14)                           above listed provisionally comp]ex case
                                                                        Wrongful eviction (33)                      types (41)
    Non-PI/PD/WD (Other) Tort
    ~ Business tort/unfair business practice (07) 0Other real property (26)                                   Enforcement of Judgment
    ~ Civil rights (08)                           Unlawful Detainer                                           = Enforcement of judgment (20)
    0 Defamation (13)                                  Commercial (31)                                        Miscellaneous Civil Complaint
    0 Fraud (16)                                  0    Residential (32)                                       ~ RICO (27)
    0 Intellectual property (19)                                 0 Drugs (38)                                 0 Other complaint (not specified above) (42)
    0 Prof esslona I negI' Igence25()                            Judicial Review
                                                                                                              Miscellaneous Civil Petition
    ~ Other non-PI/PD/WD tort (35)                               0 Asset forfeiture (05)
                                                                                                              0 Partnership and corporate governance (21)
    Employment                                                   0 Petition re: arbitration award (11)        0 Other petition (notspecified above) (43)
    0 Wrongful termination (36)                                  0 Writ of mandate (02)
    OX Other emp[oyment (15)                                     n Other iudicial review (39)
2. This case I X I is                  I    I is not      comDlex under rule 3.400 of the California Rules of Court. If the case is com❑IPx_ mark tha
     factors requiring exceptional judicial management:
     a. 0 Large number of separately represented parties                            d. [XI Large number of witnesses
     b. 0 Extensive motion practice raising difficult or novel                      e. 0 Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve                                 in other counties, states, or countries, or in a federal court
     c. 0 Substantial amount of documentary evidence                                f. 0 Substantial postjudgment judicial supervision
3. Remedies sought (check all that app/y): a.EE monetary b.OX nonmonetary; declaratory or injunctive relief                                               C. Opunitive
4. Number of causes of action (specify): Ten (10)
5. This case 0 is         = is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019
Matthew Matern
                                   (TYPE OR PRINT NAME)                                                                                            FOR PARTYI


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, ru]e 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl
                                                                                                                                                                         aae 1 oi
Form Adopted for Mandatory Use                                                                                          Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                                 CIVIL CASE COVER SH EET                                        Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                                 www.courtinfo.ca.gov
                                                                                                                                                          Westlnw Lbc & Fwm eulltler
                             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 23 of 189
                                                                                                                                CM-010
                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to flle a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                          Breach of Rental/Lease                           AntitrusUTrade Regulation (03)
    Uninsured Motorist (46) (if the                        Contract (not unlawful detainer              Construction Defect (10)
        case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist c/aim subject to                     ContracUWarranty Breach-Seller                 Securities Litigation (28)
           arbitratfon, check this item                      Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead ofAuto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Properry Damage/Wrongful Death)                          Other Breach of Contract/Warranty                 case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
        Asbestos Personal Injury/                        Other Promissory Note/Collections                     County)
             Wrongful Death                                  Case                                          Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                       domestic relations)
           toxic%nvironmental) ( 24)                     complex) (18)                                      Sister State Judgment
    Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
         Medical Malpractice-                            Other Coverage                                        (not unpaid taxes)
               Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
        Other Professional Health Care                   Contractual Fraud                                     Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                            Other Enforcement of Judgment
                                                 Real Properry                                                   Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., s[ip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
              and fall)                                  Condemnation (14)                             RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                             Other Complaint (notspecified
               (e.g., assault, vandalism)
                                                                                                            above) (42)
                                                    Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure                                   harassment)
         Negligent Infliction of                         Quiet Title
               Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
        Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                         domaln, land/ord/tenant, or
                                                          foreclosure)                                          Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort
                                                 Unlawful Detainer                                          Other Civil Complaint
    Business TorUUnfair Business                                                                                (non-tort/non-complex)
       Practice (07)                                Commercial (31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                   Partnership and Corporate
        false arrest) (not civil                    Drugs (38) (if the case involves illega/                Governance (21)
        harassment) ( 08)                                drugs, check this item; otherwise,            Other Petition (not specifled
    Defamation (e.g., slander, libel)                    report as Commercial or Residential)               above) (43)
          (13)                                   Judicial Review                                            Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                         Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                       Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court                     Petition for Name Change
               (notmedica/ orlegal)                         Case Mafter                                     Petition for Relief From Late
   Other Non-PI/PD/WD Tort (35)                          Writ-0ther Limited Court Case                           Claim
Employment                                                  Review                                          Other Civil Petition
   Wrongful Termination (36)                        Other Judicial Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                  Page 2 of 2
                                                    CIVIL CASE COVER SH EET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 24 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 Agua'ito Road, Montere , CA 93940
                                                                                      CASE NUMBER
Alicia Reyna                                                                           19CV004600
vs.
WestRock Com an , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Local Rules of Court found on the court website at
www.montereycourt.ca.4ov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aauaiito Road, Monterey, CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
EfPective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, p/ease complete Judicial Council
form /NT-300. You must file 1NT-300 at the first floor clerks counter (or by e-file) 95* business days prior to your
hearing.

Los procedimientos judiciales son en ingles. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el /NT-300 con /os empleados legales de la oficina del
primer piso (o mediante archivo electronico) 15* dias habfles antes de su audiencia.
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 25 of 189



                    MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                    Matthew J. Matern (SBN 159798)                       Superior Court of California,
                2   Email: mmatern@maternlawgroup.com                    County of Monterey
                    Tagore O. Subramaniam (SBN 280126)                   On 11 /27/2019 11:42 AM
                3
                    Email: tagore@maternlawgroup.com                     By: Veronica Green, Deputy
                4   Julia Z. Wells (SBN 314242)
                    Email: jwells@maternlawgroup.com
                5   1230 Rosecrans Avenue, Suite 200
                    Manhattan Beach, California 90266
                6   Telephone: (310) 531-1900
                7   Facsimile: (310) 531-1901

                8   Attorneys for Plaintiff ALICIA REYNA
                    individually, and on behalf of others
                9   similarly situated

              10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

              11                              FOR THE COUNTY OF MONTEREY

              12

              13    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                    of others similarly situated
              14                                                      [Assigned for all purposes to the Hon. Lydia
                                 Plaintiff,                           M. Villarreal]
              15
                                                                      CLASS ACTION:
                                 vs.
              16                                                      AFFIDAVIT OF PREJUDICE -
                    WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
              17    corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                    SERVICES, LLC, a limited liability company;       [C.C.P. § 170.61
              18    WESTROCK SERVICES, LLC, a limited
                    liability company; WESTROCK CONSUMER
              19    PACKAGING GROUP, LLC, a limited liability
                    company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
              20    a limited liability company; WESTROCK
                    MWV, LLC, a limited liability company;
              21    WESTROCK HOLDINGS, INC., a limited
                    liability company; WESTROCK CALIFORNIA
              22    LLC, a limited liability company; WESTROCK
                    CP, LLC, a limited liability company;
              23    WESTROCK PACKAGING SYSTEMS, LLC,
                    a limited liability company; and DOES 1
              24    through 100, inclusive,
              25                 Defendants
              26

              27
                :

MATERN LA W GROUP                                                           AFFIDAVIT OF PRENDICE - PEREMPTORY
 1230 ROSECRANS
 AVENUE, STE 200                                                -1-              CHALLENGE TO JLTDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                               Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 26 of 189



             1                         TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED
             2 COURT:

              3                        Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

              4                has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

              5                reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

              6                assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

              7                the plaintiff, her attorney and plaintiff's interests, in this action.

              8

              r                        AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

            10             I   OFFICER

            11

            12                         I, Tagore Subramaniam, declare as follows:

            13                         1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

            14                         2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

            15 j aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

            16                 and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

            17     ,           have a fair and impartial trial or hearing before the judicial officer.
                       I
            18 ,                       I declare under penalty of perjury according to the laws of the State of California that the

            19 , foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

            20 I Manhattan Beach, California.

            21
                                                                                                                    I' .
            22
                                                                                        Tagore O. Subramaniam
            23                                                                           Attorneys for Plaintiff ALICIA REYNA
            24 I                                                                          individually, and on behalf of others
                                                                                                    similarly situated
            25
            26

            27 '
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                                 AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                                  -2-                CHALLENGE TO NDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266



                                                                                                                                      a
             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 27 of 189




                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY


AI i.qia-Reyna,

                            Plaintiff
                                                                  Clerk:     Elise Mouisset
vs.
                                                                  Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock Catifornia LLC;
WestRock California, Inc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                  Case No.   19CV004600


                                               Out of Court Entries by Clerk


      Affidavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by Plaintiffs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Maria O. Anderson in Monterey courtroom 14.

      PlaintifPs Attorney is to notice all parties accordingly.




                                                        Page 1 of 1
      19CV004600




                                                                                                             'A
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 28 of 189




                 EXHIBIT 2
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 29 of 189

                                         SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTEJ
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT: WESTROCK COMPANY, a corporation;                                                   E LECTRONICALLY FILED BY
(AVISO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                       S30 uperior Court of California ,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               ounty of Monterey
 liability company; WESTROCK MWV, LLC, a limited liability company;                                       n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                          y: Jacquellne Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



  NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the information
  be!ow.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi!e a written response at this court and have a copy
  served on the p!aintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask
  the court c!erk for a fee waiver form. If you do not file your response on time, you may lose the case by defau!t, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be e!igib!e for free legal services from a nonprofit legal services program. You can !ocate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org ), the Califomia Courts Online Self-Help Center
 (www.courfinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any sett!ement or arb4tration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV/SO! Lo han demandado. Si no responde dentro de 30 dlas, /a corte puede decidir en su contra sin escucharsu versi6n. Lea la informaci6n a
 confinuaci6n.
    Tiene 30 DIAS DE CALENDARIO despu6s de que le entieguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefbnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mbs informacibn en el Centio de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la corte que le quede mSs cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
 que le dc un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a dempo, puede perder el caso porincumplimiento y la corte le
 podr6 quitar su sueldo, dinero y bienes sin mSs advertencia.
   Hay otros requisitos lega/es. Es recomendab/e que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede. pagar a un abogado, es posible que cumpla con los requisftos para obtenerservicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhe!pcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponicndose en contacto con la corte o el
 colegio de abogadoslocales. AVISO: Porley, la corte tiene derecho a reclamarlas cuotas y/os costos exentos porimponerun gravamen sobre
 cualquierrecuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Wrnero del Caso): 19CV004600
(EI nombre y direcci6n de la corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, Califomia 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matem
(El nombre, la direcci6n y el numero de te/efono del abogado de/ demandante, o del demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                           (310) 531-1900
DATE:                                                       Clerk, by                          /s/ Jacqueline Gilbert               Deputy
         11/14/2019
 (Fecha)                                                             (Secretario)                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON      SE RVED . You are served
                                      1. 0 as an individual defendant.
                                      2.      as the person sued under the fictitious name of (specify):


                                      3, PM on behalfof (specify): WestRock Services, LLC., a limited liability company
                                          under: 0 CCP 416.10 (corporation)              0 CCP 416.60 (minor)
                                                0 CCP 416.20 (defunct corporation)       0 CCP 416.70 (conservatee)
                                                ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                  ~ other (specify): limited liability company
                                      4. = by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use                                        S UMMONS                                                 Code of Civil Procedure §§ 41220, 465
   Judicial Council of California                                                                                                                www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]                                                                                                             westlew ooc & Fomi euRdrl-
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 30 of 189
                                                                                                                           SUM-200(A
                                                                                              CASE NUMSER:
   SHORT TITLE:
                                                                                                        19CV004600

                                                         INSTRUCTIONS FOR USE
  ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
    Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

     0        Plaintiff         OX   Defendant    0 Cross-Complainant F-ICross-Defendant
  WESTROCK CALIFORNIA LLC, a limited liability company, formerly known as WESTROCK CALIFORNIA, INC.;
  WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
  and DOES 1 through 100, inclusive,




                                                                                                                 Page     1       of          1
                                                                                                                                       Page 1 of 1
 FormAdoptedforMandatoryUse                                                                                               Westlaw Doc &   Fortn Bullda-
   Judlclal Councll of Califomia                 ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rev. January 1, 2007]                      Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 31 of 189


                                                                         ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                  Superior Court of California,
                   Matthew J. Matern (SBN 159798)                        County of Monterey
              2    Email: mmatern@maternlawgroup.com                     On 11/14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                    By: Jacqueline Gilbert, Deputy
              3
                   Email: tagore@maternlawgroup.com
              n    Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
              5    1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
              6    Telephone: (310) 531-1900
              7    Facsimile: (310) 531-1901

              8    Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
              9    similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Furnish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                   Wage Statements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
             21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10. Penalties under the Labor Code Private
                                                                          Attorneys General Act, as
             24                                                           Representative Action
             25                                                       DEIVIAND FOR JURY TRIAL
             26
             27
             28
MATERN LAW GROUP                                                               CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 32 of 189



                 1                                                 INTRODUCTION

                 2                PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
                 3         behalf of herself and other persons similarly situated, hereby alleges as follows:
                 4                                          JURISDICTION AND VENUE
                 5                1.      The Superior Court of the State of California has jurisdiction in this matter because I
                 ;         PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a

                           corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

                           CONSUMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

                           LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,

                10         formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limrted liability

                11         company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1

                12         through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in

                13         California and regularly conduct business in California. Further, no federal question is at issue

                14         because the claims are based solely on California law.

                15                2.      Venue is proper in this judicial district and the County of Monterey, California

                16         because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

                17         in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

                18         in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

                19         which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

                20         persons similarly situated, in the County of Monterey.

                21                                                    PLAINTIFF

,
                22     I          3.      PLAINTIFF is a female resident of the State of California and a former employee

                23 I of DEFENDANTS.
                24                4.      PLAINTIFF, on behalf of herself and other similarly situated current and former
                25 I non-exempt employees of DEFENDANTS in the State of California at any time during the four

                26         years preceding the filing of this action, and continuing while this action is pending, brings this

                27         action to recover, among other things, wages and penalties from unpaid wages earned and due,

                28         including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
    MATERN LAW GROUP
     1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
     AVENUE, STE 200                                                       -2-                           ACTION COMPLAINT
       MANHATTAN
     BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 33 of 189



             1         compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and I

             2         quitting employees, failure to indemnify employees for necessary expenditures and/or losses

             3         incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

             4     I   to maintain required records, and interest, attorneys' fees, costs, and expenses.

             5                5.      PLAINTIFF brings this action on behalf of herself and the following similarly

             6 situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

             7 employees of DEFENDANTS in the State of California at any time within the period

             8         beginning four (4) years prior to the filing of this action and ending at the time this action

             9         settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10         to name additional class representatives.

            11                                                   DEFENDANTS

            12                6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            13         WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14         in the State of Califomia, and does conduct business in the State of California. Specifically,

            15 ' DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16         in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17         California.

            18                 7.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19         WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

                       business in the State of California, and does conduct business in the State of California.

            21         Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22         offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23         in, the County of Monterey, State of California.

            24                 8.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25     I   WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26         authorized to conduct business in the State of California, and does conduct business in the State

            27         of California. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

            28         LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                       -3-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 34 of 189



              1        practices or policies in, the County of Monterey, State of California.

              2               9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              3        WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business

              4        in the State of California, and does conduct business in the State of California. Specifically,

              5        DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

              6    I   in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              7        California.

              8               10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              9        WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

            10         business in the State of California, and does conduct business in the State of California.

            11 Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

            12         and conducts business in, and engages in illegal payroll practices or policies in, the County of

            13         Monterey, State of California.

            14                11.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            15         WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

            16         the State of California, and does conduct business in the State of California. Specifically,

            17         DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

            18         and engages in illegal payroll practices or policies in, the County of Monterey, State of

                       California.

            20                12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            21         WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

            22         to conduct business in the State of California, and does conduct business in the State of

            23         California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

            24         offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            25         in, the County of Monterey, State of California.

            26                13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

            27         PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious

            28         names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -4-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
       ,            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 35 of 189



             1     designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

             2     that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

             3     proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

             4     court to amend this Complaint to allege their true names and capacities of such DOE Defendants

             5     when ascertained.

             6            14.     At all relevant times herein, DEFENDANTS were the joint employers of

             7     PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

             8     that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

             9     affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

            11     osteiisible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13             15.    At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23             16.     PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -5-                             ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 36 of 189



              1                 17.   As a direct and proximate result of the unlawful actions of DEFENDANTS,

              2        PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings

              3        in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this

              4    I   Court.

              5                                       CLASS ACTION DESIGNATION

              6                 18.   This action is appropriately suited for a Class Action because:

              7I                      a.     The potential class is a significant number. Joinder of all current and

              8, former employees individually would be impractical.

              9                       b.     This action involves common questions of law and fact to the potential

            10         class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11         and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12         applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13         business practices arising from such violations.

            14                        C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15         subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16         IWC wage order, and the Business and Professions Code.

            17                        d.     PLAINTIFF is able to fairly and adequately protect the interests of all

            18         members of the class because it is in her best interests to prosecute the claims alleged herein to

            19         obtain full compensation due to them for all services rendered and hours worked.

            20                                           FIRST CAUSE OF ACTION

            21                                    Failure to Provide Required Meal Periods

            22             [Cal. Labor Code §§ 226.7, 510, 512,1194,1197; IWC Wage Order No.1-2001, § 111

            23                                           (Against all DEFENDANTS)

            24                  15.   PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25         allegations in the foregoing paragraphs.

            26                  16.   During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27         and practices to deprive their non - exempt employees all wages earned and due, DEFENDANTS

            28         required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -6-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 37 of 189



             1     the 30-minute meal period, or to work through them, and have failed to otherwise provide the

             2     required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code

             3     § 226.7, 512 and IWC Order No. 1-2001, § 11.

              4           17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage

              5    Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

              6    not provided with a meal period, in accordance with the applicable wage order, one additional

              7    hour of compensation at each employee's regular rate of pay for each workday that a meal period

              8    was not provided.

              9           18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

            10     1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

            11     MEMBERS for all hours worked during their meal periods.

            12            19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

            13     MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

            14     earned and due, interest, penalties, expenses, and costs of suit. ,

            15                                       SECOND CAUSE OF ACTION

            16                                 Failure to Provide Required Rest Periods

            17                   [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 12]

            18                                        (Against all DEFENDANTS)

            19             20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20     allegations in the foregoing paragraphs.

            21             21.    At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22     practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23     failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

            24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25             22.    DEFENDANTS fnrther violated California Labor Code § 226.7 and IWC Wage

            26     Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

            27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -7-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 38 of 189



              1        provided.

              2                23. As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              3    I   MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

              4    I   earned and due, interest, penalties, expenses, and costs of suit.

              5                                          THIRD CAUSE OF ACTION

              6                                         Failure to Pay Overtime Wages

              7                    [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 31

              8                                           (Against all DEFENDANTS)

              9                24. PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10     I   allegations in the foregoing paragraphs.

            11                 25. Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

            12         2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

            13         all overtime, which is calculated at one and one-half (1 1/2) times the regular rate of pay for all

            14         hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

            15         first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16         excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17         on the seventh consecutive day of work in any workweek.

            18 '               26. PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19         employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

            20 Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21 PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22         foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23         failing to pay overtime at one and one-half (1 1/2) or double the regular rate of pay as provided by

            24         California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25         or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26         suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27         and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28         properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                       -$-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 39 of 189



              1    I   itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    I   discovered.

              3                27. In violation of California law, DEFENDANTS have knowingly and willfully

              4        refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5' wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6        have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7        wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8        DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9        in amounts according to proof at time of trial, and within the jurisdiction of this Court.

             10               28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

             11        1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

             12        §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13         Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14         unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15         fees, expenses, and costs of suit.

            16                                          FOURTH CAUSE OF ACTION

            17                                          Failure to Pay Minimum Wages

            18                       [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 4]

            19                                              (Against all DEFENDANTS)

            20                29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21         allegations in the foregoing paragraphs.

            22                30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23         2001, § 4, payment to an employee of less than the applicable minimum wage for all hours

            24         worked in a payroll period is unlawful.

            25                31.     During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26         CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27         permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28         permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                       -9-                            ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 40 of 189



              1        breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2        worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3        provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4    I   period; and other methods to be discovered.           I




              5               32.     DEFENDANTS' conduct described herein violates California Labor Code §§

              6        1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7        violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              81 proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              9        and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and

            10 CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11         DEFENDANTS, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

            12                                           FIFTH CAUSE OF ACTION

            13                      Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                         [Cal. Labor Code §§ 201, 202, 203]

            15                                            (Against all DEFENDANTS)

            16                33.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     I   allegations in the foregoing paragraphs.

            18                34.     Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            19     I   required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     I   Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21         and unpaid at the time of discharge are due and payable immediately

            22                35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

            23         required to pay all accrued wages due to an employee no later than 72 hours after the employee

            24         quits his or her employment, unless the employee provided 72 hours previous notice of his or her

            25         intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            26                36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

            27         accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

            28         discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -10-                            ACTION COMPLAINT
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 41 of 189



             1     compensation to the employee at the same rate for up to 30 workdays.

             2            37. During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued

             3 wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

             4     California Labor Code §§ 201 and 202.

              5           38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

             6     statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

             7     together with interest thereon, as well as other available remedies.

              8           39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9 PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount

            10     according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

            11     entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

            12     to California Labor Code §§ 1194 and 2699..

            13                                       SIXTH CAUSE OF ACTION

            14 '                                Failure to Maintain Required Records

            15                      [Cal. Labor Code §§ 226; IWC Wage Order No. 1-2001, § 7]

            16                                       (Against all DEFENDANTS)

            17            40.     PLAINTIFF incorporates herein by specific reference, as though fully,set forth, the

            W-2 allegations in the foregoing paragraphs.

            19            41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20     and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

            21     DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22     California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

            23     limited to the following records: total daily hours worked by each employee; applicable rates of

            24     pay; all deductions; meal periods; time records showing when each employee begins and ends

            25     each work period; and accurate itemized statements.

            26            42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            28     trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -11-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 42 of 189



             1     PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

             2     but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

             3     and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those I

             4     provided in California Labor Code § 226(e), as well as other available remedies.

              5                                   SEVENTH CAUSE OF ACTION

             6                        Failure to Furnish Accurate Itemized Wage Statements

             7                   [Cal. Labor Code §§ 226,1174; IWC Wage Order No.1-2001, § 7]

              8                                      (Against all DEFENDANTS)

              9           43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10     allegations in the foregoing paragraphs.

            11            44. During the CLASS PERIOD, DEFENDANTS routinely failed to provide

            12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

            13 I writing showing each employee's gross wages earned, total hours worked, all deductions made,

            14     net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

            15     CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

            16     corresponding number of hours worked at each hourly rate, in violation of California Labor Code

            17     § 226 and IWC Wage Order No. 1-2001, § 7.

            18            45. During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

            19 I to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

            20     statements in accordance with California Labor Code § 226(a).

            21            46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            22     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            23     trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

            24     CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

            25     civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

            26     costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

            27     California Labor Code § 226(e), as well as other available remedies.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -12-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 43 of 189



              1                                     EIGHTH CAUSE OF ACTION

              2       Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

              3                                                   Duties

              4                                        [Cal. Labor Code § 2802]

              5                                      (Against all DEFENDANTS)

              6           47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              7    allegations in the foregoing paragraphs.

              8           48.     California Labor Code § 2802(a) requires an employer to indemnify an employee

              9    for all necessary expenditures or losses incurred by the employee in direct consequence of the

            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            11            49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50. 'As a proximate result of DEFENDANTS' unlawful actions and omissions,

            18     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

                   trial, and seek reimbursement of all necessary expenditares, plus interest thereon pursuant to

            20 Califomia Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24
            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 44 of 189



             1                                      NINTH CAUSE OF ACTION

             2                                 Unfair and Unlawful Business Practices

             3                                [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

             4                                       (Against all DEFENDANTS)

             5            51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the I

             6     allegations in the foregoing paragraphs.

             7            52.     Each and every one of DEFENDANTS' acts and omissions in violation of the I

             8     California Labor Code and/or the applicable IWC Wage Order as alleged herein, including but

             9 not limited to DEFENDANTS' failure and refusal to provide required meal periods,

            10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

            11 refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

            12 wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

            13     employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

            14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

            15 refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

            16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

            17     under California Business and Professions Code § 17200 et seq.

            18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

            19 I practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

            20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

            21     CLASS MEMBERS.

            22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

            23     rest periods, and other benefits as required by the California Labor Code, the California Code of

            24     Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

            25     record, report, and pay the correct sums of assessment to the state authorities under the California

            26     Labor Code and other applicable regulations.

            27             55.    As a result of DEFENDANTS' unfair and unlawful business practices,

            28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -14-                          ACTION COIvIPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 45 of 189



             1     of PLAINTIFF, CLASS MEIvIBERS, and members of the public. DEFENDANTS should be

             2     made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

             3     MEMBERS.

             4            56.     DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and

             5     CLASS MEMBERS to seek preliminary and permanent injunctive relief, including but not

             6     limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

             7     CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

             8     PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

             9     from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10     jurisdiction of this Court.

            11                                        TENTH CAUSE OF ACTION

            12                                   Representative Action for Civil Penalties

            13                                      [Cal. Labor Code §§ 2698-2699.51

            14                                        (Against All DEFENDANTS)

            15             57.    PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16 I allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17     subparagraphs thereto.

            18             58.    PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19     Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20     current and former employees of DEFENDANTS pursuant to the procedures specified in

            21     California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22     by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23     against PLAINTIFF and CLASS MEMBERS.

            24             59.     Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25     Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26     penalties, including but not limited to penalties under California Labor Code §§ 2699, 210,

            27     226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28     representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -15-                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 46 of 189



                   California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

             2     2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

             3     fees and costs pursuant to California Labor Code § 2699(g)(1).

             4            60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

             5     August 29, 2019 by online filing to the California Labor and Workforce Development Agency

             6     ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

             7     Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

             8     to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

             9     not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12 I                                       PRAYER FOR RELIEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14     situated, respectfully prays.for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15     and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20     and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the Califomia Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            moll          7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 47 of 189



                   1          8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

               2       Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

               3       provision providing for pre judgment interest;

               4              9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

                   5   §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

               6       providing for attorneys' fees and costs;

               7              10.     For declaratory relief;

                   8          11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

               9       Seventh, Eighth, and Ninth Causes of Action as a class action;

              10              12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

              11       counsel as class counsel; and

              12              13.     For such further relief that the Court may deem just and proper.

              13
                        DATED: November 14, 2019
              14                                                  Respectfully submitted,

              15                                                  MATERN LAW GROUP, PC

              16
              17                                            By: ~
                                                                              f'
              18                                                  Matthew J. Matern
                                                                  Tagore O. Subramaniam
              19                                                  Julia Z. Wells
                                                                  Attorneys for Plaintiff
              20                                                  ALICIA REYNA, individually, and on
                                                                  behalf of other persons similarly situated
              21
              22
              23
              24
              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -17-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 48 of 189



               1                                 DEMAND FOR JURY TRIAL

               2        PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.
                                                                      ;
               3
                   DATED: November 14, 2019                Respectfully submitted,
               4
                                                           MATERN LAW GROUP, PC
               5

               6

               7                                         - - -//~ I ~' zz ~2
                                                                           x       z -
                                                          Matthew J.,Matern
               8                                          Tagore O. Subramaniam
                                                          Julia Z. Wells
               9                                          Attorneys for Plaintiff
                                                          ALICIA REYNA, individually, and on
              10                                          behalf of other persons similarly situated
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                               -1$-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                          Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 49 of 189
_ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state Barnumber, and address):                                                         FOR COURT USE ONLY
 Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
 Matern Law Group, PC                                                                                          ELECTRONICALLY FILED BY
 1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                   Superior Court of California,
      TELEPHONE NO.:(310) 531-1900            FAX NO.:(310) 531-1901                                           County of Monterey
  ATTORNEY FOR (Name):Plalntlff Allcla Revna                                                                   On 11/14/2019 12:00 PM
    ?RIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
       STREET ADDRESS: 1200 AgUaJlto R(1.
                                                                                                               By: Jacqueline Gilbert, Deputy
      MAILINGADDRESS: 1200 Agllajlto RCl.
     CITY AND zIP CODE: Monterey, 93940


  CASE NAME: Alicia Reyna v. Westrock Company, et al.

                                                                                                                CASE NUMBER:
      CIVIL CASE COVER SHEET                                         Complex Case Designation                                   19CV004600
FXI Unlimited                       0 Limited
                                                                 ~ Counter 0 Joinder
     (Amount                            (Amount
                                                                                                                 JUDGE:
         demanded                          demanded is          Filed with first appearance by defendant
         exceeds $25,000)                  $25,000 or less)          (Cal. Rules of Court, rule 3.402)            DEPT:

                                               (tems 7—() Delow must Ue completea (see Instructions on Daae "L).

1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                                                  Provisionally Complex Civil Litigation
    0 Auto (22)                                                0 Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
    0 Uninsured motorist (46)                                  0 Rule 3.740 collections (09)             0 Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                         Other collections (09)              0 Construction defect (10)
    Damage/Wrongful Death) Tort                                0 Insurance coverage (18)                 0 Mass tort (40)
    Q Asbestos (04)                                            Q Other contract (37)                     0 Securities litigation (28)
    0 Product liability (24)                                   Real Property                             0 Environmental/roxic tort (30)
    0 Medical malpractice (45)                                 0 Eminent domain/Inverse                  0 Insurance coverage claims arising from the
    0 Other PI/PD/WD (23)                                        condemnation (14)                             above listed provisionally complex case
                                                                                                                types (41)
     Non-PI/PD/WD (Other) Tort                    0 Wrongful eviction (33)
                                                                                                         Enforcement of Judgment
    0 Business tort/unfair business practice (07) 0Other real property (26)
    ~ Civil rights (08)                           Unlawful Detainer                                      0 Enforcement of judgment (20)
    0 Defamation (13)                                          0 Commercial (31)                         Miscellaneous Civil Complaint
    0 Fraud (16)                                               0 Residential (32)                        0 RICO (27)
    0 Intellectual property (19)                               0 Drugs (38)                                    Other complaint (not specified above) (42)
    0 Professional negligence (25)                             Judicial Review                           Miscellaneous Civil Petition
    0 Other non-PI/PD/WD tort (35)                             0 Asset forfeiture (05)                   0 Partnership and corporate governance (21)
     Employment                                                0 Petition re: arbitration award (11)     = Other petition (not specified above) (43)
    0 Wrongful termination (36)                                0 Writ of mandate (02)
    OX Other employment (15)                                   0 Other judicial review (39)
2. This case I X I is       I—I is not    comDlex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. = Large number of separately represented parties          d. 0 Large number of witnesses
   b. = Extensive motion practice raising difficult or novel e. 0 Coordination with related actions pending in one br more courts
            issues that will be time-consuming to resolve               in other counties, states, or countries, or in a federal court
   c. 0 Substantial amount of documentary evidence              f.      Substantial postjudgment judicial supervision
3. Remedies sought (check a/l thatapply): a.EK1 monetary b. EE nonmonetary; declaratory or injunctive relief                                          C. Opunitive
4. Number of causes of action (specify): Ten (10)
5. This case 0 is        0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019                                                                         ~J
Matthew Matem                                                                                                             ~
                                    /NPP nR PCLAIT AIARAG1                                             lSIC~NAi!'1RF , PARTV l7R ATTCIRNFV FCIR PARTYI


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.     !
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlr.
                                                                                                                                                                     age 1 of 2
Form Adopted for Mandatory Use                                                                                      Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of Cal'rfornia
                                                               CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 20071                                                                                                                             www.courtinfo.ca.gov
                                                                                                                                                      Westlew Doc & Fwm eullder
                            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 50 of 189
                                                                                                                                       CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (ifthe                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorlst claim subject to                      Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead ofAuto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PDM/D (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case—Seller Plaintiff                     Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                            Confession of Judgment (non-
                                                    Insurance Coverage (notprovisionally                            domestic relations)
     Product Liability (not asbestos or
          toxic%nvironmental) (24)                       complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                           Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                               Other Complaint (notspecified
                                                                                                              above) (42)
                (e.g., assau[t, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                            Mechanics Lien
                                                         Other Real Property (not eminent                     Other Commercial Complaint
          Other PI/PD/WD                                 domain, land/ord/tenant or
                                                                                                                    Case (non-torbnon-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                              Other Civil Complaint
     Business TorUUnfair Business                Unlawful Detainer                                                 (non-tort/non-complex)
        Practice (07)                               Commercial (31)
                                                                                                      Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) ( 08)                              drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                            Abuse
         Legal Malpractice                               Writ—Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ—Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-0ther Limited Court Case                              Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal—Labor
                                                             Commissioner Apqeals
CM-010 [Rev.July 1, 2007]                                                                                                                Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 51 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 Aguajito Road, Montere , CA 93940
                                                                                     CASE NUMBER
Alicia Re y na                                                                        19CV004600
vs.
WestRock Compan , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Loca/ Ru/es of Court found on the court we6site at
www.montereycourt.ca.gov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aguaiito Road, Monterey, CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. !f you or a witness in your case needs an interpreter, p/ease complete Judlcial Council
form !NT-300. You must file INT-300 at the first floor clerks counter (or by e-file) 15* business days prior to your
hearing.
Los procedimientos judiciales son en ingles. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo JudiciaL Debe presentarellNT-300 con los empleados legales de la oficina del
primer piso (o mediante archivo e/ectrdnico) 15* dias habiles antes de su audiencia.
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 52 of 189



                       MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                       Matthew J. Matern (SBN 159798)                       Superior Court of California,
                   2   Email: mmatern@maternlawgroup.com                    County of Monterey
                       Tagore O. Subramaniam (SBN 280126)                   On 11 /27/2019 11:42 AM
                   3
                       Email: tagore@maternlawgroup.com                     By: Veronica Green, Deputy
                   4   Julia Z. Wells (SBN 314242)
                       Email: jwells@maternlawgroup.com
                   5   1230 Rosecrans Avenue, Suite 200
                       Manhattan Beach, California 90266
                   6   Telephone: (310) 531-1900
                   7   Facsimile: (310) 531-1901

                   8   Attorneys for Plaintiff ALICIA REYNA
                       individually, and on behalf of others
                   9   similarly situated

               10                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

               11                                FOR THE COUNTY OF MONTEREY

               12

               13      ALICIA REYNA, individually, and on behalf         NI:~.~9-0
                                                                                1Cel    W1I10,11I17
                       of others similarly situated
               14                                                        [Assigned for all purposes to the Hon. Lydia
                                    Plaintiff,                           M. Villarreal]
               15
                                                                         CLASS ACTION:
                                    ►~~
               16                                                        AFFIDAVIT OF PREJUDICE -
                       WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
               17      corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                       SERVICES, LLC, a limited liability company;       [C.C.P. § 170.61
               18      WESTROCK SERVICES, LLC, a limited
                       liability company; WESTROCK CONSUMER
               19      PACKAGING GROUP, LLC, a limited liability
                       company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
               20      a limited liability company; WESTROCK
                       MWV, LLC, a limited liability company;
               21      WESTROCK HOLDINGS, INC., a limited
                       liability company; WESTROCK CALIFORNIA
               22      LLC, a limited liability company; WESTROCK
                       CP, LLC, a limited liability company;
               23      WESTROCK PACKAGING SYSTEMS, LLC,
                       a limited liability company; and DOES 1
               24      through 100, inclusive,
               25                   Defendants
               26

               27
               28
MATERN LAW GROUP                                                               AFFIDAVIT OF PREJUDICE - PEREMPTORY
 1230 ROSECRANS
 AVENUE, STE 200                                                   -1-              CHALLENGE TO JLTDICIAL OFFICER
  MANHATTAN
 BEACH, CA 90266
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 53 of 189



               1            TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED

               2    COURT:

               3            Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

               4    has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

               5    reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

               6    assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

               7    the plaintiff, her attorney and plaintiff's interests, in this action.

               8

               9'           AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

              10    OFFICER

              11

              12            I, Tagore Subramaniam, declare as follows:

              13            1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

              14            2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

              15    aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

              16    and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

              17    have a fair and impartial trial or hearing before the judicial officer.

              18            I declare under penalty of perjury according to the laws of the State of Califomia that the

              19    foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

              20    Manhattan Beach, California.

              21

              22                                                   --~7~,- -, „ „
                                                                             Tagore O. Subramaniam
              23                                                              Attorneys for Plaintiff ALICIA REYNA
                                                                               individually, and on behalf of others
              24
                                                                                         similarly situated
              25
              26

              27
              28
MATERN LAW GROUP
 1230 ROSECRANS
                                                                                     AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                       -2-                CHALLENGE TO JUDICIAL OFFICER
  MANHATTAN
 BEACH, CA 90266
             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 54 of 189




                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY

Alic.iia.Beyna,

                            Plaintiff
                                                                  Clerk:     Elise Mouisset
vs.
                                                                  Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock California LLC;
WestRock California, lnc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                  Case No.   19CV004600


                                               Out of Court Entries by Clerk

      Afridavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by Plaintiffs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.
      Case Is assigned to Judge Maria O. Anderson in Monterey courtroom 14.

      Plaintiffs Attorney is to notice all parties accordingly.




                                                         Page 1 of 1
      19CV004600
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 55 of 189




                 EXHIBIT 3
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 56 of 189
                                                                                                                                                     SUM-100
                                        SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTEJ
                                    (CITACION JUD/CIAL)
NOTICE TO DEFENDANT: WESTROCKCOMPANY, acorporation;                                                    Ei LECTRONICALLY FILED BY
(AV/SO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                      Superior Court of California,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               Ounty of MOnterey
 liability company; WESTROCK MWV, LLC, a limited liability company;                                       n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                         y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO EST,4 DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
   You have 30 CALENDAR DAYS after this summons and legal papers are senred on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selthelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org ), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se/fhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAVISO! Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su vers16n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 D/AS DE CALENDARIO despu6s de que le entreguen esta citaci6n y pape/es legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada te/ef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato /egal correcto si desea que procesen su caso en la corte. Es posib/e que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y m6s infonnaa6n en el Centio de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede m6s cerca. Si no puede pagarla cuota de presentaci6n, pida a/ secretario de la corte
 que le d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso porincumplimiento y la corte le
 podrS quitar su sueldo, dinero y bienes sin mSs advertencia.
    Hay otros requisitos lega/es. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
  programa de servicios legales sin bnes de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
  (Www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomfa, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
  colegio de abogados /ocales. AVISO: Por/ey, la corte tiene derecho a reclamarlas cuotas y los costos exentos porimponer un gravamen sobre
 cualquierrecuperaci6n de $10,000 6 m8s de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar e/ gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Nrmerovel caso): 19CV004600
(E/ nombre y direcci6n de /a corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintifPs attorney, or plaintiff without an attorney, is: Matthew J. Matem
(EI nombre, la direcci6n y el numero de te/efono del abogado del demandante, o del demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                                      (310) 531-1900
DATE:                                                                         Clerk, by       /s/ Jacqueline Gilbert                                    Deputy
              11/14/2019
(Fecha)                                                                       (Secretario)                                                             (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. 0 as an individual defendant.
                                  2. 0 as the person sued under the fictitious name of (specify):


                                      3. M on behalf of (specify): WestRock Consumer
                                                                               -
                                                                                     Packaging Group, LLC, a limited liability company
                                                                                                           .                                             -
                                         under:           CCP 416.10 (corporation)                        0 CCP 416.60 (minor)
                                                  0 CCP 416.20 (defunct corporation)                      0 CCP 416.70 (conservatee)
                                                  ~ CCP 416.40 (association or partnership)                        CCP 416.90 (authorized person)
                                                  PM other (specify): limited liability company
                                      4. = by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
 Form Adopted for Mandatory Use                                        S UMMON.S                                               Code of Civil Procedure §§ 41220, 465
   Judicial Council of California                                                                                                                www.courtinfo.ca.gov
  SUM-100 [Rev. July 1, 2009]                                                                                                              wesuaw ooc & r-orm euwtdrs-
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 57 of 189
                                                                                                                           SU M-200(A,
   SHORT TITLE:                                                                               casE NUMSER:
                                                                                                        19CV004600

                                                    INSTRUCTIONS FOR USE
  ♦ This fon-n may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Addifional Parties
       Attachment form is attached."

   List additional parties (Check only one box. Use a separrate page for each type of party.):

     F7 Plaintiff               OX Defendant Q Cross-Complainant 0 Cross-Defendant

  WESTROCK CALIFORNIA LLC, a limited liability company, formerly known as WESTROCK CALIFORNIA, INC.;
  WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
  and DOES 1 through 100, inclusive,




                                                                                                                Page      1    of       1
                                                                                                                                    Page 1 of 1
 Fonn Adopted for Mandatory Use
   Judlclal Councll of califomla            ADDITIONAL PARTIES ATTACHMENT                                                 W~W ~& ~~ ~~~~
SUM-200(A) [Rev. January 1, 2007]                 Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 58 of 189


                                                                         ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                  Superior Court of California,
                   Matthew J. Matern (SBN 159798)                        County of Monterey
              2    Email: mmatern@maternlawgroup.com                     On 11/14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                    By: Jacqueline Gilbert, Deputy
               3
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

                   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF TI3E STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                   of others similarly situated
             13                                                      COMPLAINT
                                Plaintiff,                           CLASS ACTION:
             14
                                vs.                                  1. Failure to Provide Required Meal
             15                                                         Periods
                   WESTROCK COMPANY, a corporation;                  2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                 3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER              4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability         5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA            6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly        7. Failure to Furnish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                  Wage Statements
                   WESTROCK CP, LLC, a limited liability             8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                          Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;           Discharge of Duties
             21    and DOES 1 through 100, inclusive,                9. Unfair and Unlawful Business Practices
             22                 Defendants                           REPRESENTATIVE ACTION:
             23                                                      10. Penalties under the Labor Code Private
                                                                         Attorneys General Act, as
             24                                                          Representative Action
             25                                                      DEMAND FOR JURY TRIAL
             26
             27
             28
MATERN LAW GROUP                                                              CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _1_                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 59 of 189



              1                                            INTRODUCTION

              2           PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
              3    behalf of herself and other persons similarly situated, hereby alleges as follows:
              4                                     JURISDICTION AND VENUE
              5           1.      The Superior Court of the State of California has jurisdiction in this matter because
              6    PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a

              7 corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

              8 CONSUMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

              9    LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,
            10     formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability
            11     company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1
            12     through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in

            13     California and regularly conduct business in Califomia. Further, no federal question is at issue
            14     because the claims are based solely on California law.
            15            2.      Venue is proper in this judicial district and the County of Monterey, California

            16     because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

            17     in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

            18     in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

                   which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

            20     persons similarly situated, in the County of Monterey.

            21                                                PLAINTIFF

            22            3.      PLAINTIFF is a female resident of the State of California and a former employee

            23     of DEFENDANTS.
            24            4.      PLAINTIFF, on behalf of herself and other similarly situated current and former
            25     non-exempt employees of DEFENDANTS in the State of California at any time during the four

            26     years preceding the filing of this action, and continuing while this action is pending, brings this

            27     action to recover, among other things, wages and penalties from unpaid wages earned and due,

            28     including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -2-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 60 of 189



             1     compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

             2     quitting employees, failure to indemnify employees for necessary expenditures and/or losses

             3     incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

             4     to maintain required records, and interest, attorneys' fees, costs, and expenses.

             5            5.      PLAINTIFF brings this action on behalf of herself and the following similarly

             6     situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

             7     employees of DEFENDANTS in the State of California at any time within the period

             8     beginning four (4) years prior to the filing of this action and ending at the time this action

             ~5    settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10     to name additional class representatives.

            11                                              DEFENDANTS
            12            6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            13     WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14     in the State of California, and does conduct business in the State of California. Specifically,

            15     DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16     in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17     California.

            18            7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19     WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

            20     business in the State of California, and does conduct business in the State of California.

            21     Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22     offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23     in, the County of Monterey, State of California.

            24            8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25 I WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26     authorized to conduct business in the State of California, and does conduct business in the State

            27     of California. Specifically, DEFENDANT WESTROCK CONSUIVIER PACKAGING GROUP,

            28     LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -3-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 61 of 189


              1    practices or policies in, the County of Monterey, State of California.
              2             9.       PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT
              3    WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business
              4    in the State of California, and does conduct business in the State of California. Specifically,
              5    DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business
              6    in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              7    California.                                                              1




              g             10.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              9    WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

            10     business in the State of California, and does conduct business in the State of California.

            11     Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

            12     and conducts business in, and engages in illegal payroll practices or policies in; the County of

            13     Monterey, State of California.

            14              11.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            15     WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

            16     the State of California, and does conduct business in the State of California. Specifically,

            17     DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,
            18     and engages in illegal payroll practices or policies in, the County of Monterey, State of

            19     California.

            20              12.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            21     WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

            22     to conduct business in the State of California, and does conduct business in the State of
            23     California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains
            24     offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            25     in, the County of Monterey, State of California.
            26              13.      The true names and capacities of DOES 1 through 50, inclusive, are unknown to
            27     PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious
            28     names.        PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, sTE 200                                                  -4-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 62 of 189



              1    designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

              2    that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

              3    proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

              4    court to amend this Complaint to allege their true names and capacities of such DOE Defendants

              5    when ascertained.

              6           14.     At all relevant times herein, DEFENDANTS were the joint employers of

              7    PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

              8    that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

              9    affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

            11     ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13            15.     At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23            16.      PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -5-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 63 of 189



              1            17.    As a direct and proximate result of the unlawful actions of DEFENDANTS,

              2    PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings

              3    in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this
              4 J Court.

              5                                   CLASS ACTION DESIGNATION

              6            18.    This action is appropriately suited for a Class Action because:

              7                   a.     The potential class is a significant number. Joinder of all current and

              8    former employees individually would be impractical.

              9                   b.     This action involves common questions of law and fact to the potential

             10    class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

             11    and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

             12 applicable IWC wage order, and the Business and Professions Code which prohibits unfair

             13    business practices arising from such violations.

             14                   C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

             15    subjected all non-exempt employees to identical violations of the Labor Code, the applicable

             16    IWC wage order, and the Business and Professions Code.

            17                    d.     PLAINTIFF is able to fairly and adequately protect the interests of all

            18     members of the class because it is in her best interests to prosecute the claims alleged herein to

            19     obtain full compensation due to them for all services rendered and hours worked.

            20                                      FIRST CAUSE OF ACTION

            21                                Failure to Provide Required IVIeaI Periods

            22         [Cal. Labor Code §§ 226.7, 510, 512,1194,1197; IWC Wage Order No.1-2001, § 11]

            23                                       (Against all DEFENDANTS)

            24             15.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the I

            25     allegations in the foregoing paragraphs.

            26             16.    During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27     and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            28     required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -6-                           ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 64 of 189



              1    the 30-minute meal period, or to work through them, and have failed to otherwise provide the

              2    required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code

              3    § 226.7, 512 and IWC Order No. 1-2001, § 11.

              4           17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage

              5    Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

              6    not provided with a meal period, in accordance with the applicable wage order, one additional

              7    hour of compensation at each employee's regular rate of pay for each workday that a meal period

              8    was not provided.

              Gl          18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

            10 1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

            11     MEMBERS for all hours worked during their meal periods.

            12            19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

            13     MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

            14     earned and due, interest, penalties, expenses, and costs of suit.

            15                                      SECOND CAUSE OF ACTION

            16                                 Failure to Provide Required Rest Periods

            17                   [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 12]

            18                                        (Against all DEFENDANTS)

            19             20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20     allegations in the foregoing paragraphs.

            21             21.    At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22     practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23     failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

            24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25             22.    DEFENDANTS further violated California Labor Code § 226.7 and IWC Wage

            26     Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

            27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                   -7-                            ACTION COMPLAINT
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 65 of 189



              1    I   provided.

              2                23. As a proximate result of the aforementioned violations, PLAINTIFF and CLAS S

              3        MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

              4        earned and due, interest, penalties, expenses, and costs of suit.

              5                                          THIRD CAUSE OF ACTION

              6                                         Failure to Pay Overtime Wages

              7                    [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 3]

              8                                           (Against all DEFENDANTS)

              9                24. PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             10        allegations in the foregoing paragraphs.

             11                25. Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

             12        2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

             13        all overtime, which is calculated at one and one-half (1        %2)   times the regular rate of pay for all

             14        hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

             15        first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

             16        excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17         on the seventh consecutive day of work in any workweek.

            18                 26. PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19         employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

            20         Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21         PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22         foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23         failing to pay overtime at one and one-half (1   '/2)   or double the regular rate of pay as provided by

            24         California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25         or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26         suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27         and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28         properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                              CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                        -8-                                 ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 66 of 189


              1 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    discovered.

              3            27. In violation of California law, DEFENDANTS have knowingly and willfully

              4    refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5    wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6    have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7 wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8    DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9    in amounts according to proof at time of trial, and within the jurisdiction of this Court.

            10            28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

            11     1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

            12     §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13     Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14     unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15     fees, expenses, and costs of suit.

            16                                      FOURTH CAUSE OF ACTION

            17                                      Failure to Pay Minimum Wages

            18                   [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 41

            19                                          (Against all DEFENDANTS)

            20            29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21     allegations in the foregoing paragraphs.

            22            30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23     2001, § 4, payment to an employee of less than the applicable minimum wage for all hours

            24     worked in a payroll period is unlawful.

            25            31.     During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26 I CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,
            27     permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28     permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                   -9-                            ACTION COMPLAINT
 BEACH, CA 90266
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 67 of 189



              1      breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2      worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3      provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4      period; and other methods to be discovered.

              5             32.     DEFENDANTS' conduct described herein violates California Labor Code §§ I

              6      1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7      violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              8      proof at trial. Therefore, pursuant to Califomia Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              L'l and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and
             10 CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

             11      DEFENDANTS, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

             12                                        FIFTH CAUSE OF ACTION

             13                   Failure to Pay All Wages Due to Discharged and Quitting Employees

             14                                     [Cal. Labor Code §§ 201, 202, 2031

             15                                         (Against all DEFENDANTS)

             16 I           33:     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             17 I allegations in the foregoing paragraphs.

             18             34.     Pursuant to Califomia Labor Code § 201, 202, and 203, DEFENDANTS are

             19 I required to pay all earned and unpaid wages to an employee who is discharged. California Labor

             20 I Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

             21      and unpaid at the time of discharge are due and payable immediately.

             22             35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

             23 I required to pay all accrued wages due to an employee no later than 72 hours after the employee

             24      quits his or her employment, unless the employee provided 72 hours previous notice of his or her

             25      intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

             26             36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

             27      accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

             28      discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP '
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -10-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                          Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 68 of 189



                   1      compensation to the employee at the same rate for up to 30 workdays.

                   2             37.     During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued
                          wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with
                          California Labor Code §§ 201 and 202.
                                 38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

                        I statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

                        I together with interest thereon, as well as other available remedies.

                                 39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

                   G~     PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount

              10          according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

              11          entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

              12          to California Labor Code §§ 1194 and 2699.

              13                                            SIXTH CAUSE OF ACTION

              14                                       Failure to Maintain Required Records

              15                           [Cal. Labor Code §§ 226; IWC Wage Order No.1-2001, § 7]

              16                                            (Against all DEFENDANTS)

              17                 40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              18          allegations in the foregoing paragraphs.

                                 41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

              20          and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

              21         DEFENDANTS knowingly and intentionally failed to maintain records as required under

              22          California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

              23          limited to the following records: total daily hours worked by each employee; applicable rates of

              24         pay; all deductions; meal periods; time records showing when each employee begins and ends

              25         each work period; and accurate itemized statements.

              26                 42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              27         PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

              28         trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                          CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                         -11-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 69 of 189



              1    PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

              2    but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

              3    and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

              4    provided in California Labor Code § 226(e), as well as other available remedies.

              5                                   SEVENTH CAUSE OF ACTION

              6                       Failure to Furnish Accurate Itemized Wage Statements

              7                  [Cal. Labor Code §§ 226,1174; IWC Wage Order No.1-2001, § 71

              8                                     (Against all DEFENDANTS)

              9           43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10 I allegations in the foregoing paragraphs.

            11            44.     During the CLASS PERIOD, DEFENDANTS routinely failed to provide

            12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

            13     writing showing each employee's gross wages earned, total hours worked, all deductions made,

            14     net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

            15     CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

            16 I corresponding number of hours worked at each hourly rate, in violation of California Labor Code

            17     § 226 and IWC Wage Order No. 1-2001, § 7.

            18            45.     During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

            19 to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

            20     statements in accordance with California Labor Code § 226(a).

            21            46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            22     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at
            23 trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

            24     CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

            25     civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

            26     costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

            27     California Labor Code § 226(e), as well as other available remedies.

            28     ///
MATERN LAW GROUP
 1230 ROSECRANS                                                                 CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                 -12-                          ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 70 of 189



             1                                      EIGHTH CAUSE OF ACTION

             2        Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

             3                                                    Duties

             4                                         [Cal. Labor Code § 28021

             5                                       (Against all DEFENDANTS)

             6            47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the I

             7     allegations in the foregoing paragraphs.

             8            48.     California Labor Code § 2802(a) requires an employer to indemnify an employee

             9     for all necessary expenditures or losses incurred by the employee in direct consequence of the

            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            11            49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            F-A PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            19     trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

            20     California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24
            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 71 of 189



              1                                     NINTH CAUSE OF ACTION

              2                                Unfair and Unlawful Business Practices

              3                               [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

              4                                      (Against all DEFENDANTS)

              5           51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the
              6 I allegations in the foregoing paragraphs.

              7           52.     Each and every one of DEFENDANTS' acts and omissions in violation of the

              8    California Labor Code and/or the applicable IWC Wage Order as alleged herein, including but

              9    not limited to DEFENDANTS' failure and refusal to provide required meal periods,

            10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

            11     refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

            12     wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

            13     employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

            14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

            15     refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

            16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

            17     under California Business and Professions Code § 17200 et seq.

            18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

            19     practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

            20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

            21     CLASS MEMBERS.

            22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

            23     rest periods, and other benefits as required by the California Labor Code, the California Code of

            24     Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

            25     record, report, and pay the correct sums of assessment to the state authorities under the California

            26     Labor Code and other applicable regulations.

            27            55.     As a result of DEFENDANTS' unfair and unlawful business practices,

            28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -14-                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 72 of 189



              1    I   of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be

              2        made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

              3    I   MEMBERS.

              4                56.    DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and

              5        CLASS MEMBERS to seek preliminary and permanent injunctive relief, including but not

              6        limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

              7        CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

              8        PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

              9        from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10         jurisdiction of this Court.

            11                                            TENTH CAUSE OF ACTION

            12                                       Representative Action for Civil Penalties

            13                                          [Cal. Labor Code §§ 2698-2699.51

            14                                            (Against All DEFENDANTS)

            15                 57.    PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16     I   allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17         subparagraphs thereto.

            18                 58.    PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19         Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20         current and former employees of DEFENDANTS pursuant to the procedures specified in

            21         California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22         by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23         against PLAINTIFF and CLASS MEMBERS.

            24                 59.    Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25         Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26         penalties, including but not limited to penalties under California Labor Code §§ 2699, 210,

            27         226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28         representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -15-                          ACTION COMPLAINT
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 73 of 189



             1     California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

             , 2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'
             ►

             3     fees and costs pursuant to California Labor Code § 2699(g)(1).

             4            60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5    August 29, 2019 by online filing to the California Labor and Workforce Development Agency

             6     ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7    Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

             8     to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9    not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12                                         PRAYER FOR ItEI,IEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14 I situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15 I and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 i as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20 I and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the Califomia Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            26            7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

            28     ///
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 74 of 189



               1          8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

               2   Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

               3   provision providing for pre judgment interest;

               4          9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

               5   §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

               6   providing for attomeys' fees and costs;

               7          10.     For declaratory relief;

               8          11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

               9   Seventh, Eighth, and Ninth Causes of Action as a class action;

              10          12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

              11   counsel as class counsel; and

              12          13.     For such further relief that the Court may deem just and proper.

              13
                    DATED: November 14, 2019
              14                                              Respectfully submitted,

              15                                              1VIATERN LAW GROUP, PC

              16

              17                                        By:
                                                                           ~r v
              18                                              Matthew J. Matern
                                                              Tagore O. Subramaniam
              19                                              Julia Z. Wells
                                                              Attorneys for Plaintiff
              20                                              ALICIA REYNA, individually, and on
                                                              behalf of other persons similarly situated
              21

              22

              23

              24
              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -17-                         ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 75 of 189



               1                                 DEMAND FOR JURY TRIAL
               2        PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

               3
                   DATED: November 14, 2019                Respectfully sub}nitted,
               4
                                                           MATERN LAW GROUP, PC
               5
               6
               7                                                               ~
                                                                               V
                                                           Matthew J. IVlatern
               8                                           Tagore O. Subramaniam
                                                           Julia Z. Wells
               9                                           Attorneys for Plaintiff
                                                           ALICIA REYNA, individually, and on
              10                                           behalf of other persons similarly situated
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23
              24
              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                               CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                              -18-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 76 of 189
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumbe, and address):                                                                        FOR COURT USE ONLY
Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
Matern Law Group, PC                                                                                                            _ECTRONICALLY FILED BY
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                                     .Iperior Court of California,
     TELEPHONENO.:(310) 531-1900              FAXNO.:(310) 531-1901                                                             Dunty of Monterey
 ATTORNEY FOR (Name):YlalntlrT Allcla 1Ceylla                                                                                   n 11/14/2019 12:00 PM
 UPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
      STREET ADDRESS: 1200 Agllajlt0 RCl.
                                                                                                                                ~: Jacqueline Gilbert, Deputy
      MAILINGADDRESS: 1200 Agnajlto RCl.
     CITY AND ZIP CODE: Monterey, 93940
          BRANCH NAME:1Vlonterey l,ourtllouse
  CASE NAME: Alicia Reyna v. Westrock Company, et al.

   CIVIL CASE COVER SHEET                                                  Complex Case Designation
                                                                                                                              CASE NUMBER:19CV004600
0 Unlimited        Limited
                                                                      0 Counter                        Joinder
    (Amount         (Amount
                                                                                                                              JUDGE:
         demanded                        demanded is                 Filed with first appearance by defendant
        exceeds $25,000)                 $25,000 or less)                 (Cal. Rules of Court, rule 3.402)                     DEPT:

                                              IlelllLyQi7&L]U1 M1 rII)I /J.4IITalN1111b1TallaUl~~r_L7/ iL-4//Iroi/UTIL'W11s1 tYUra7

    Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                                                             Provisionally Complex Civil Litigation
    0 Auto (22)                                                    0 Breach of contracUwarranty (06)                 (Cal. Rules of Court, rules 3.400-3.403)
    ~ Uninsured motorist (46)                                      0 Rule 3.740 collections (09)                     ~ Antitrustlfrade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                       0 Other collections (09)                          0 Construction defect (10)
    Damage/Wrongful Death) Tort                                            Insurance coverage (18)                   ~ Mass tort (40)
    0 Asbestos (04)                                                      Other contract (37)                         0 Securities litigation (28)
    0 Product liability (24)                                       Real Property                                     0 Environmental/Toxic tort (30)
    0 Medical malpractice (45)                                             Eminent domain/Inverse                    0 Insurance coverage claims arising from the
    ~ Other PI/PD/WD (23)                              condemnation (14)                                                     above listed provisionally complex case
                                                  0 Wrongful eviction (33)                                                   types (41)
    Non-PI/PD/WD (Other) Tort
    ~ Business tort/unfair business practice (07) 0Other real property (26)                                          Enforcement of Judgment
    0 Civil rights (08)                           Unlawful Detainer                                                  0 Enforcement of judgment (20)
    0 Defamation (13)                             0 Commercial (31)                                                  Miscellaneous Civil Complaint
    0 Fraud (16)                                                           Residential (32)                          ~ RICO (27)
    Q Intellectual property (19)                                   0 Drugs (38)                                      ~ Other complaint (not specffied above) (42)
    ~ Professional negligence (25)                                 Judicial Review                                   Miscellaneous Civil Petition
    E] Other non-PI/PD/WD tort (35)                                0 Asset forfeiture (05)                           ~ Partnership and corporate governance (21)
    Employment                                                     0 Petition re: arbitration award (11)             ~ Other petition (not specified above) (43)
    0 Wrongful termination (36)                                    Q Writ of mandate (02)
    ~X j Other employment (15)                                     L__j Otherjudicial review (39)
2. This case I X I is                        is not       complex under rule 3.400 of the California Rules of Court. If the case is comr)lex. mark the
     factors requiring exceptional judicial management:
     a. = Large number of separately represented parties                                 d. FX—1 Large number of witnesses
     b. = Extensive motion practice raising difficult or novel                           e. El Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve                                      in other counties, states, or countries, or in a federal court
     c. EM Substantial amount of documentary evidence                                    f. 0 Substantial postjudgment judicial supervision
3. Remedies sought (check all thatapply): a.0 monetary b. EK nonmonetary; declaratory or injunctive relief                                                           C. Qpunitive
4. Number of causes of action (specify): Ten (10)
5. This case 0 is        0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019
Matthew Matern
                                   (TYPE OR PRINT NAME)


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.
                                                                                                                                                                                    age 1 of 2
Form Adopted for Mandatory Use                                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of Calitornia
                                                                   CIVIL CASE COVER SHEET                                                 Cal. Standards of Judicial Administration, std. 3.10
   CM-010 IRev. July 1, 20071                                                                                                                                           www.courtinfo.ca.gov
                                                                                                                                                                     Westlaw Doc & Form Bullder
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 77 of 189
                                                                                                                                CM-010
                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civi! Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ContractfWarranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          AntitrusUTrade Regulation (03)
     Uninsured Motorist (46) (ifthe                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
                Wrongful Death                                Case                                           Confession of Judgment (non-
                                                    Insurance Coverage (notprovisionally                           domestic relations)
     Product Liability (not asbestos or
          toxic%nvironmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              OtherComplaint (notspecified
                                                                                                             above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                             Other Civil Complaint
     Business TorUUnfair Business                Unlawful Detainer
                                                                                                                  (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves lllegal                  Governance (21)
          harassment) ( 08)                              drugs, check thfs item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                             Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal-Labor

CM-010 [Rev. July 1, 20071                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 78 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 A ua'ito Road, Montere , CA 93940
                                                                                     CASE NUMBER
Alicia Reyna                                                                          19CV004600
vs.
WestRock Com an , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Local Ru/es of Court found on the court website at
www.montereycourt.ca.gov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aguajito Road, Monterey, CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, please complete Judicia/ Council
form 1NT-300. You must file 1NT-300 at the first f/oor clerks counter (or by e-file) 15* business days prior to your
hearing.

Los procedimientos judicia/es son en fng/es. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el INT-300 con los empleados /egales de la oficina del
primer piso (o mediante archivo electr6nico) 95* dias habiles antes de su audiencia.
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 79 of 189



                   1VIATERN LAW GROUP, PC                              ELECTRONICALLY FILED BY
                   Matthew J. Matern (SBN 159798)                      Superior Court of California,
              2    Email: mmatern@maternlawgroup.com                   County of Monterey
                   Tagore O. Subramaniam (SBN 280126)                  On 11/27/2019 11:42 AM
                   Email: tagore@maternlawgroup.com                    By: Veronica Green, Deputy
              El   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
              5    1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
              6    Telephone: (310) 531-1900
              7    Facsimile: (310) 531-1901

              8    Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
              9    similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12

             13    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                   of others similarly situated
             14                                                      [Assigned for all purposes to the Hon. Lydia
                                Plaintiff,                           M. Villarreal]
             15                                                      CLASS ACTION:
                                vs.
             16                                                      AFFIDAVIT OF PREJUDICE -
                   WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
             17    corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                   SERVICES, LLC, a limited liability company;       [C.C.P. § 170.61
             18    WESTROCK SERVICES, LLC, a limited
                   liability company; WESTROCK CONSUMER
             19    PACKAGING GROUP, LLC, a limited liability
                   company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
             20    a limited liability company; WESTROCK
                   MWV, LLC, a limited liability company;
             21    WESTROCK HOLDINGS, INC., a limited
                   liability company; WESTROCK CALIFORNIA
             22    LLC, a limited liability company; WESTROCK
                   CP, LLC, a limited liability company;
             23    WESTROCK PACKAGING SYSTEMS, LLC,
                   a limited liability company; and DOES 1
             24    through 100, inclusive,
             25                 Defendants
             26
             27


MATERN LAW GROUP                                                           AFFIDAVIT OF PREJUDICE - PEREMPTORY
 1230 ROSECRANS
 AVENUE, STE 200                                               -1-              CHALLENGE TO NDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 80 of 189



              1                TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED

              2    I   COURT:

              3                Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

              4        has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

              5        reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

              6        assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

              7        the plaintiff, her attorney and plaintiff's interests, in this action.

              8

              9                AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

             10    I   OFFICER

             11

             12                I, Tagore Subramaniam, declare as follows:

             13                1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

             14                2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

             15        aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

             16        and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

             17        have a fair and impartial trial or hearing before the judicial officer.

            18                 I declare under penalty of perjury according to the laws of the State of California that the

            19         foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

            20         Manhattan Beach, California.

            21

            22
                                                                                Tagore O. Subramaniam
            23                                                                   Attorneys for Plaintiff ALICIA REYNA
            24                                                                    individually, and on behalf of others
                                                                                            similarly situated
            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                         AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                          -2-                CHALLENGE TO JUDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 81 of 189




                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY

AI i cia-iteyna,

                            Plaintiff
                                                                   Clerk:     Elise Mouisset
vs.
                                                                   Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock California LLC;
WestRock California, Inc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                   Case No.   19CV004600


                                                Out of Court Entries by Clerk

      Affidavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by PlaintifPs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Mar1a O. Anderson in Monterey courtroom 14.

      Plaintiff's Attorney is to notice all parties accordingly.




                                                         Page 1 of 1
      19CV004600
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 82 of 189




                 EXHIBIT 4
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 83 of 189
                                                                                                                                                                 00
                                         SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTEJ
                                    (CITACION J(1DI CIAL)
NOTICE TO DEFENDANT: WESTROCK COMPANY, a corporation;                                                   E LECTRONICALLY FILED BY
(AV/SO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                         uperior Court of California ,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               ounty of Monterey
 liability company; WESTROCK MWV, LLC, a limited liability company;                                        n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                          y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org ), the California Courts Online Self-Help Center
 (www.courfinfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV!SO! Lo han demandado. Si no responde dentro de 30 d/as, la corte puede decidir en su contra sin escucharsu versi6n. Lea la informaci6n a
 con6nuaci6n.
    Tiene 30 D(AS DE GALENDARIO despu6s de que le entreguen esta citaci6n y papeles /egales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y m6s informaci6n en el Centro de Ayuda de /as Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en /a corte que le quede m6s cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
 que /e d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso porincumplimiento y la corte le
 podrS quitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de California Lega/ Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponicndose en contacto con la corte o el
 colegio de abogados /ocales. AVISO: Porley, /a cotte tiene derecho a reclamarlas cuotas y los costos exentos porimponer un gravamen sobre
 cualquierrecuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Numero der ceso): 19CV004600
(EI nombre y direcci6n de la corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matern
(EI nombre, la direcci6n y el n6mero de te/efono del abogado del demandante, o de/ demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                      (310) 531-1900
DATE:                                                              Clerk, by      /s/ Jacqueline       Gilbert                 Deputy
          11/14/2019
(Fecha)                                                              (Secretario)                                                                      (Adjunto)
(For proofof service ofthis summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use e/ formu/ario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                      1. 0 as an individual defendant.
                                      2. = as the person sued under the fictitious name of (specify):


                                      3. PM on behalf of (specify): WestRock MWV, LLC., a limited liability company
                                         under: 0 CCP 416.10 (corporation)                   CCP 416.60 (minor)
                                               0 CCP 416.20 (defunct corporation)            CCP 416.70 (conservatee)
                                               ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                  ® other (specify): limited liability company
                                      4. 0 by personal delivery on (date):

 Form Adopted for Mandatory Use                                        SUMMONS                                                 Code of Civil Procedure §§ 41220, 465
   Judicial Council of California                                                                                                               www.cnurtinfo.ca.gov
  SUM-100 [Rev. July 1, 2009]                                                                                                              westlaw Doc a. Form sunder-
I
                            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 84 of 189
                                                                                                                               SUM-200(A;
        SHORT TITLE:                                                                              CASE NUMeER:

                                                                                                            19CV004600

                                                           INSTRUCTIONS FOR USE
      ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
      ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
        Attachment form is attached."

       List additional parties (Check only one box. Use a separate page for each type of party.):

         0 Plaintiff                OX Defendant F—] Cross-Complainant 0 Cross-Defendant

      WESTROCK CALIFORT]IA LLC, a limited liability company, formerly known as WESTROCK CALIFORNIA, INC.;
      WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
      and DOES 1 through 100, inclusive,




                                                                     q


                                                                                                                    Page      1       of       1
                                                                                                                                           Page 1 of 1
     FormAdoptedforMandatoryUse                                                                                               wesnaw ooc a ro~m a,nde~-
       Judidal Council of CaliFomia              ADDITIONAL PARTIES ATTACHMENT
    SUM-200(A) [Rev. January 1, 2007]                  Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 85 of 189


                                                                          ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                   Superior Court of California,
                   Matthew J. Matern (SBN 159798)                         County of Monterey
               2   Email: mmatern@maternlawgroup.com                      On 11/14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                     By: Jacqueline Gilbert, Deputy
               3
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
             11                              FOR THE COUNTY OF MONTEREY
             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Furnish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                   Wage Statements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
             21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10. Penalties under the Labor Code Private
                                                                          Attorneys General Act, as
             24                                                           Representative Action
             25                                                       DEMAND FOR JURY TRLAI.
             26
             27
             28
MATERN LAW GROUP                                                              CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                         ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
,     .             Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 86 of 189



              1                                            INTRODUCTION

              2           PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
              3    behalf of herself and other persons similarly situated, hereby alleges as follows:
              4                                     JURISDICTION AND VENUE
              5           1.      The Superior Court of the State of California has jurisdiction in this matter because
              6    PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a
              7    corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

              8    CONSUIVMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

              9    LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,
            10     formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability
            11     company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1
            12     through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in
            13     Califomia and regularly conduct business in California. Further, no federal question is at issue
            14     because the claims are based solely on Califomia law.

            15            2.      Venue is proper in this judicial district and the County of Monterey, California
            16     because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

            17     in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

            18     in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

            19     which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

            20     persons similarly situated, in the County of Monterey.

            21                                                PLAINTIFF
            22            3.      PLAINTIFF is a fema16 resident of the State of California and a former employee
            23     of DEFENDANTS.
            24            4.      PLAINTIFF, on behalf of herself and other similarly situated current and former
            25     non-exempt employees of DEFENDANTS in the State of California at any time during the four
            26     years preceding the filing of this action, and continuing while this action is pending, brings this

            27     action to recover, among other things, wages and penalties from unpaid wages earned and due,
            28     including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -2-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 87 of 189



              1         compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

             2 quitting employees, failure to indemnify employees for necessary expenditures and/or losses

             3          incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

              4     I   to maintain required records, and interest, attorneys' fees, costs, and expenses.

              5                5.      PLAINTIFF brings this action on behalf of herself and the following similarly

              6 situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

              7 employees of DEFENDANTS in the State of California at any time within the period

              8         beginning four (4) years prior to the filing of this action and ending at the time this action

              9         settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10          to name additional class representatives.

            11                                                   DEFENDANTS

            12                 6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            13          WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14          in the State of California, and does conduct business in the State of California. Specifically,

            15          DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16          in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17          California.

            18                 7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19          WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

            20          business in the State of California, and does conduct business in the State of California.

            21          Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22          offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23 I in, the County of Monterey, State of California.

            24 'I              8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25 i I WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26          authorized to conduct business in the State of California, and does conduct business in the State

            27          of California. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

            28          LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                        -3-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
.         ,              Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 88 of 189



                  1      practices or policies in, the County of Monterey, State of California.

                  2             9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                  3      WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business

                  4      in the State of California, and does conduct business in the State of California. Specifically,

                  5      DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

                  6      in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

                  7      California.

                  8             10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                  9      WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

                 10      business in the State of California, and does conduct business in the State of California.

                 11      Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

                 12      and conducts business in, and engages in illegal payroll practices or policies in, the County of

                 13      Monterey, State of California.

                 14             11.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                 15      WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

                 16      the State of California, and does conduct business in the State of California. Specifically,

                 17      DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

                 18      and engages in illegal payroll practices or policies in, the County of Monterey, State of

                 19      California.

                 20             12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

                 21      WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

                 22      to conduct business in the State of California, and does conduct business in the State of

                 23      California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

                 24      offices and facilities and conducts business in, and engages in illegal payroll practices or policies

                 25      in, the County of Monterey, State of California.

                 26             13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

                 27      PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious

                 28      names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
    MATERN LAW GROUP I
     1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
     AVENUE, STE 200                                                    -4-                            ACTION COMPLAINT
       MANHATTAN
     BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 89 of 189



              1    designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

             2     that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

              3    proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

             4     court to amend this Complaint to allege their true names and capacities of such DOE Defendants

             5     when ascertained.

             6             14.     At all relevant times herein, DEFENDANTS were the joint employers of

             7     PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

             8     that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

             9     affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

            11     ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13             15. At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23             16.     PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -5-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 90 of 189
                                                                                               I


              1             17.   As a direct and proximate result of the unlawful actions of DEFENDANTS,
              2    PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings
              3    in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this
              4    Court.

              5                                   CLASS ACTION DESIGNATION
              6             18.   This action is appropriately suited for a Class Action because:

              7                   a.     The potential class is a significant number. Joinder of all current and

              g    former employees individually would be impractical.

              9                   b.     This action involves common questions of law and fact to the potential

            10     class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11     and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12     applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13     business practices arising from such violations.

            14                    C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15     subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16     IWC wage order, and the Business and Professions Code.

            17                    d.     PLAINTIFF is able to fairly and adequately protect the interests of all
            18     members of the class because it is in her best interests to prosecute the claims alleged herein to

            19     obtain full compensation due to them for all services rendered and hours worked.

            20                                       FIRST CAUSE OF ACTION

            21                                Failure to Provide Required Meal Periods

            22         [Cal. Labor Code §§ 226.7, 510, 512, 1194, 1197; IWC Wage Order No.1-2001, § 111

            23                                       (Against all DEFENDANTS)

            24              15.   PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25     allegations in the foregoing paragraphs.

            26              16.   During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27     and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS
            28     required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -6-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 91 of 189



              1    the 30-minute meal period, or to work through them, and have failed to otherwise provide the

              2    required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code

              3    § 226.7, 512 and IWC Order No. 1-2001, § 11.

              4           17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage

              5    Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

              6    not provided with a meal period, in accordance with the applicable wage order, one additional

              7    hour of compensation at each employee's regular rate of pay for each workday that a meal period

              E:z was not provided.              1




              9           18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

             10 1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

             11    MEMBERS for all hours worked during their meal periods.

             12           19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

             13    MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

             14    earned and due, interest, penalties, expenses, and costs of suit.

             15                                      SECOND CAUSE OF ACTION

            16                                 Failure to Provide Required Rest Periods

            17                   [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 121

            18                                        (Against all DEFENDANTS)

            19             20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20     allegations in the foregoing paragraphs.

            21             21.    At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22     practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23     failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

            24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25             22.    DEFENDANTS fiuther violated California Labor Code § 226.7 and IWC Wage

            26     Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

            27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                   -7-                            ACTION COIvIPLAINT
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 92 of 189


              1    provided.

              2            23.    As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              3 I MEMBERS have been damaged in an amount according to proof at trial, and seek all wages
              4 I earned and due, interest, penalties, expenses, and costs of suit.

              5                                      THIRD CAUSE OF ACTION

              6                                     Failure to Pay Overtime Wages

              7                [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 31

              8                                      (Against all DEFENDANTS)

              9            24.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             10 I allegations in the foregoing paragraphs.

             11            25.    Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

             12 1 2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

             13    all overtime, which is calculated at one and one-half (1   '/2)   times the regular rate of pay for all

             14    hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

             15    first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16     excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17     on the seventh consecutive day of work in any workweek.

            18             26.    PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19     employees entitled to the protections of California Labor Code §§ 510, 1194, and 1WC Wage

            20     Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21     PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22     foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23     failing to pay overtime at one and one-half (1 %2) or double the regular rate of pay as provided by

            24     California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25     or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26     suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27     and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28     properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -8-                               ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 93 of 189



              1 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    I   discovered.

              3                27. In violation of California law, DEFENDANTS have knowingly and willfully

              4        refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5        wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6        have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7        wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8        DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9        in amounts according to proof at time of trial, and within the jurisdiction of this Court.

            10                28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

            11         1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

            12         §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13         Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14         unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15         fees, expenses, and costs of suit.

            16                                          FOURTH CAUSE OF ACTION

            17                                          Failure to Pay Minimum Wages

            18                       [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 4]

            19                                              (Against all DEFENDANTS)

            20                29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21         allegations in the foregoing paragraphs.

            22                30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23     I   2001, § 4, payment to an employee of less than the applicable minimum wage for all hours

            24     I   worked in a payroll period is unlawful.

            25                31. During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26     I   CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27         permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28         permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                       -9-                            ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 94 of 189



              1    breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2    worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3    provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4    period; and other methods to be discovered.

              5           32.     DEFENDANTS' conduct described herein violates California Labor Code §§

              6    1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7    violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              8    proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              9    and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and

            10 CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11     DEFENDANTS, plus interest, penalties, attomeys' fees, expenses, and costs of suit.

            12                                       FIFTH CAUSE OF ACTION

            13                  Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                     [Cal. Labor Code §§ 201, 202, 2031

            15                                        (Against all DEFENDANTS)

            16            33.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     allegations in the foregoing paragraphs.

            18            34.     Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            LL':   required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21     and unpaid at the time of discharge are due and payable immediately.

            22            35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

            23     required to pay all accrued wages due to an employee no later than 72 hours after the employee

            24     quits his or her employment, unless the employee provided 72 hours previous notice of his or her

            25     intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            wt            36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

            27     accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

            28     discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -10-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 95 of 189



              1    compensation to the employee at the same rate for up to 30 workdays.

              2           37.     During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued

              3    wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

              4    California Labor Code §§ 201 and 202.

              5           38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

              6 I statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

              7    together with interest thereon, as well as other available remedies.

              8           39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9    PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount.

             10    according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

             11    entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

             12    to California Labor Code §§ 1194 and 2699.

             13                                      SIXTH CAUSE OF ACTION

             14                                 Failure to Maintain Required Records

             15                     [Cal. Labor Code §§ 226; IWC Wage Order No. 1-2001, § 7]

             16                                      (Against all DEFENDANTS)

             17           40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the
                   allegations in the foregoing paragraphs.

             19           41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20     and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

            21     DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22     California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

            23     limited to the following records: total daily hours worked by each employee; applicable rates of

            24     pay; all deductions; meal periods; time records showing when each employee begins and ends

            25     each work period; and accurate itemized statements.

            ~i            42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            28     trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -11-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 96 of 189



              1         PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

              2         but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

              3     I   and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

              4     I   provided in California Labor Code § 226(e), as well as other available remedies.

              5                                        SEVENTH CAUSE OF ACTION

              6                            Failure to Furnish Accurate Itemized Wage Statements

              7                       [Cal. Labor Code §§ 226,1174; IWC Wage Order No. 1-2001, § 7]

              8                                           (Against all DEFENDANTS)

              9                43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

             10     I   allegations in the foregoing paragraphs.

             11                44.     During the CLASS PERIOD, DEFENDANTS routinely failed to provide

             12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

             13         writing showing each employee's gross wages earned, total hours worked, all deductions made,

             14         net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

             15         CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

             16         corresponding number of hours worked at each hourly rate, in violation of California Labor Code

             17         § 226 and IWC Wage Order No. 1-2001, § 7.

             18                45.     During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

             19     I   to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

             20         statements in accordance with California Labor Code § 226(a).

             21                46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

             22     I   PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

             23         trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

             24         CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

             25         civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

             26         costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

             27         California Labor Code § 226(e), as well as other available remedies.

             28
MATERN LAW GROUP.
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -12-                          ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 97 of 189



              1                                     EIGHTH CAUSE OF ACTION

              2       Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

              3                                                   Duties

              4                                        [Cal. Labor Code § 28021

              5                                       (Against all DEFENDANTS)

              n           47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              7    allegations in the foregoing paragraphs.

              8           48.     Califomia Labor Code § 2802(a) requires an employer to indemnify an employee

              9 I for all necessary expenditures or losses incurred by the employee in direct consequence of the
            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            11            49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            18     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            19     trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

            20     California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24

            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 98 of 189



              1                                     NINTH CAUSE OF ACTION

              2                                Unfair and Unlawful Business Practices

              3                               [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

              4                                      (Against all DEFENDANTS)

              5           51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              6 I allegations in the foregoing paragraphs.

              7           52.     Each and every one of DEFENDANTS' acts and omissions in violation of the

              8    California Labor Code andlor the applicable IWC Wage Order as alleged herein, including but

              9    not limited to DEFENDANTS' failure and refusal to provide required meal periods,

            10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

            11     refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

            12     wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

            13     employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

            14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

            15     refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

            16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

            17     under California Business and Professions Code § 17200 et seq.

            18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

            19     practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

            20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

            21     CLASS MEMBERS.

            22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

            23     rest periods, and other benefits as required by the California Labor Code, the California Code of

            24     Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

            25     record, report, and pay the correct sums of assessment to the state authorities under the California

            26     Labor Code and other applicable regulations.

            27            55.     As a result of DEFENDANTS' unfair and unlawful business practices,

            28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -14-                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 99 of 189



              1        of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be
              2 made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

              3    I   MEMBERS.

              4                56.     DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and
              5 CLASS 1VIEMBERS to seek preliminary and permanent injunctive relief, including but not

              6 limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

              7 CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

              8        PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

              9        from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10         jurisdiction of this Court.

            11                                           TENTH CAUSE OF ACTION

            12                                       Representative Action for Civil Penalties

            13                                          [Cal. Labor Code §§ 2698-2699.51

            14 I                                          (Against All DEFENDANTS)

            15                57.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16     I   allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17         subparagraphs thereto.

            18                58.      PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19         Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20 current and former employees of DEFENDANTS pursuant to the procedures specified in

            21         California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22         by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23         against PLAINTIFF and CLASS MEMBERS.

            24                 59.     Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25         Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26         penalties, including but not limited to penalties under California Labor Code §§ 2699; 210,

            27         226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28         representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, BTE 200
   MANHATTAN
                                                                      -15-                          ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 100 of 189



              1    California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

              2    2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

              3    fees and costs pursuant to California Labor Code § 2699(g)(1).

              4           60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5    August 29, 2019 by online filing to the California Labor and Workforce Development Agency

              6    ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7    Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

              8    to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9    not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12                                         PRAYER FOR RELIEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14     situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15     and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20     and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            26            7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 101 of 189



                   1          8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

                   2   Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

                   3   provision providing for pre judgment interest;

                   4          9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

                   5   §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

                   6   providing for attorneys' fees and costs;

                   7          10.     For declaratory relief;

                   8          11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

                   9   Seventh, Eighth, and Ninth Causes of Action as a class action;

              10              12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

              11       counsel as class counsel; and

              12              13.     For such further relief that the Court may deem just and proper.

              13
                        DATED: November 14, 2019
              14                                                  Respectfully submitted,

              15                                                  MATERN LAW GROUP, PC

              16

              17 '                                          ay. 710r
                                                                 ,r
                                                                    2e~ —
              18                                                  Matthew J. Matern
                                           i                      Tagore O. Subramaniam
              19                                                  Julia Z. Wells
                                                                  Attorneys for Plaintiff
              20                                                  ALICIA REYNA, individually, and on
                                                                  behalf of other persons similarly situated
              21

              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -17-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 102 of 189



               1                                     DEMAND FOR JURY TRIAL
               2            PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

               3
                       DATED: November 14, 2019                Respectfully submitted,
                   4
                                                               MATERN LAW GROUP, PC
                   5

                   6

               7
                                                             -   ~ -/
                                                                    -/
                                                                     ~
                                                               Matthew J.:Matern
                                                                                 / /      ---
                   8                                           Tagore O. Subramaniam
                                                               Julia Z. Wells
                   9                                           Attomeys for Plaintiff
                                                               ALICIA REYNA, individually, and on
              10                                               behalf of other persons similarly situated
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -18-                          ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 103 of 189                                                                            rnn_ni n
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):                                                            FOR COURT USE ONLY
 Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
 Matern Law Group, PC                                                                                               ELECTRONICALLY FILED BY
 1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                        Superior Court of California,
      TELEPHONENO.:(310) 531-1900            FAXNO.:(310) 531-1901                                                  County of Monterey
 ATTORNEY FOR (Name):Plaintiff Alicia Reyna
                                                                                                                    On 11/14/2019 12:00 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
    STREETADDRESS: 1200 AguaJlto RCl.                                                                               B:
                                                                                                                     Y Jac ueline
                                                                                                                           q      Gilbert, DerN Ut y                     ~


       MAILING ADDRESS: 1200 AgUajlto RCl.
      CITY AND zIP cODE: Monterey, 93940
       BRANCH NAME: Monterey Courthouse
   CASE NAME: Alicia Reyna v. Westrock Company, et al.

       CIVIL CASE COVER SHEET                                           Complex Case Designation                     CASENUMBER:19CV004600
EK] Unlimited                      E:1 Limited
     (Amount                            (Amount                    ~ Counter                      Joinder
                                                                                                                     JUDGE:
         demanded                          demanded is             Filed with first appearance by defendant
         exceeds $25,000)                  $25,000 or less)             (Cal. Rules of Court, rule 3.402)             DEPT:

                                              ILGIIIJ 1 —U LJG/UVV lllUbl UC GU111(J1C(GU (JCC Il1JLlUGllU11J Ull      L~.

    Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                                                      Provisionally Complex Civil Litigation
     0 Auto (22)                                                 0 Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400~.403)
    ~ Uninsured motorist (46)                                    0 Rule 3.740 collections (09)                0 Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                     0 Other collections (09)                     0 Construction defect (10)
    Damage/Wrongful Death) Tort                                  0 Insurance coverage (18)                    0 Mass tort (40)
    0 Asbestos (04)                                                    Other contract (37)                    0 Securities litigation (28)
    0 Product liability (24)                                     Real Property                                0 Environmental/Toxic tort (30)
    0 Medical malpractice (45)                                          Eminent domain/Inverse                0 Insurance coverage c]aims arising from the
    ~ Other PI/PD/WD (23)                                               condemnation (14)                           above listed provisionally comp]ex case
                                                                        Wrongful eviction (33)                      types (41)
    Non-PI/PD/WD (Other) Tort
    ~ Business tort/unfair business practice (07) 0Other real property (26)                                   Enforcement of Judgment
    ~ Civil rights (08)                           Unlawful Detainer                                           = Enforcement of judgment (20)
    0 Defamation (13)                                  Commercial (31)                                        Miscellaneous Civil Complaint
    0 Fraud (16)                                  0    Residential (32)                                       ~ RICO (27)
    0 Intellectual property (19)                                 0 Drugs (38)                                 0 Other complaint (not specified above) (42)
    0 Prof esslona I negI' Igence25()                            Judicial Review
                                                                                                              Miscellaneous Civil Petition
    ~ Other non-PI/PD/WD tort (35)                               0 Asset forfeiture (05)
                                                                                                              0 Partnership and corporate governance (21)
    Employment                                                   0 Petition re: arbitration award (11)        0 Other petition (notspecified above) (43)
    0 Wrongful termination (36)                                  0 Writ of mandate (02)
    OX Other emp[oyment (15)                                     n Other iudicial review (39)
2. This case I X I is                  I    I is not      comDlex under rule 3.400 of the California Rules of Court. If the case is com❑IPx_ mark tha
     factors requiring exceptional judicial management:
     a. 0 Large number of separately represented parties                            d. [XI Large number of witnesses
     b. 0 Extensive motion practice raising difficult or novel                      e. 0 Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve                                 in other counties, states, or countries, or in a federal court
     c. 0 Substantial amount of documentary evidence                                f. 0 Substantial postjudgment judicial supervision
3. Remedies sought (check all that app/y): a.EE monetary b.OX nonmonetary; declaratory or injunctive relief                                               C. Opunitive
4. Number of causes of action (specify): Ten (10)
5. This case 0 is         = is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019
Matthew Matern
                                   (TYPE OR PRINT NAME)                                                                                            FOR PARTYI


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, ru]e 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl
                                                                                                                                                                         aae 1 oi
Form Adopted for Mandatory Use                                                                                          Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                                 CIVIL CASE COVER SH EET                                        Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                                 www.courtinfo.ca.gov
                                                                                                                                                          Westlnw Lbc & Fwm eulltler
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 104 of 189
                                                                                                                                CM-010
                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to flle a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                          Breach of Rental/Lease                           AntitrusUTrade Regulation (03)
    Uninsured Motorist (46) (if the                        Contract (not unlawful detainer              Construction Defect (10)
        case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist c/aim subject to                     ContracUWarranty Breach-Seller                 Securities Litigation (28)
           arbitratfon, check this item                      Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead ofAuto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Properry Damage/Wrongful Death)                          Other Breach of Contract/Warranty                 case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
        Asbestos Personal Injury/                        Other Promissory Note/Collections                     County)
             Wrongful Death                                  Case                                          Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                       domestic relations)
           toxic%nvironmental) ( 24)                     complex) (18)                                      Sister State Judgment
    Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
         Medical Malpractice-                            Other Coverage                                        (not unpaid taxes)
               Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
        Other Professional Health Care                   Contractual Fraud                                     Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                            Other Enforcement of Judgment
                                                 Real Properry                                                   Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., s[ip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
              and fall)                                  Condemnation (14)                             RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                             Other Complaint (notspecified
               (e.g., assault, vandalism)
                                                                                                            above) (42)
                                                    Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure                                   harassment)
         Negligent Infliction of                         Quiet Title
               Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
        Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                         domaln, land/ord/tenant, or
                                                          foreclosure)                                          Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort
                                                 Unlawful Detainer                                          Other Civil Complaint
    Business TorUUnfair Business                                                                                (non-tort/non-complex)
       Practice (07)                                Commercial (31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                   Partnership and Corporate
        false arrest) (not civil                    Drugs (38) (if the case involves illega/                Governance (21)
        harassment) ( 08)                                drugs, check this item; otherwise,            Other Petition (not specifled
    Defamation (e.g., slander, libel)                    report as Commercial or Residential)               above) (43)
          (13)                                   Judicial Review                                            Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                         Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                       Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court                     Petition for Name Change
               (notmedica/ orlegal)                         Case Mafter                                     Petition for Relief From Late
   Other Non-PI/PD/WD Tort (35)                          Writ-0ther Limited Court Case                           Claim
Employment                                                  Review                                          Other Civil Petition
   Wrongful Termination (36)                        Other Judicial Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                  Page 2 of 2
                                                    CIVIL CASE COVER SH EET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 105 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 Agua'ito Road, Montere , CA 93940
                                                                                      CASE NUMBER
Alicia Reyna                                                                           19CV004600
vs.
WestRock Com an , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Local Rules of Court found on the court website at
www.montereycourt.ca.4ov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aauaiito Road, Monterey, CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
EfPective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, p/ease complete Judicial Council
form /NT-300. You must file 1NT-300 at the first floor clerks counter (or by e-file) 95* business days prior to your
hearing.

Los procedimientos judiciales son en ingles. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el /NT-300 con /os empleados legales de la oficina del
primer piso (o mediante archivo electronico) 15* dias habfles antes de su audiencia.
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 106 of 189



                    MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                    Matthew J. Matern (SBN 159798)                       Superior Court of California,
                2   Email: mmatern@maternlawgroup.com                    County of Monterey
                    Tagore O. Subramaniam (SBN 280126)                   On 11 /27/2019 11:42 AM
                3
                    Email: tagore@maternlawgroup.com                     By: Veronica Green, Deputy
                4   Julia Z. Wells (SBN 314242)
                    Email: jwells@maternlawgroup.com
                5   1230 Rosecrans Avenue, Suite 200
                    Manhattan Beach, California 90266
                6   Telephone: (310) 531-1900
                7   Facsimile: (310) 531-1901

                8   Attorneys for Plaintiff ALICIA REYNA
                    individually, and on behalf of others
                9   similarly situated

              10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

              11                              FOR THE COUNTY OF MONTEREY

              12

              13    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                    of others similarly situated
              14                                                      [Assigned for all purposes to the Hon. Lydia
                                 Plaintiff,                           M. Villarreal]
              15
                                                                      CLASS ACTION:
                                 vs.
              16                                                      AFFIDAVIT OF PREJUDICE -
                    WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
              17    corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                    SERVICES, LLC, a limited liability company;       [C.C.P. § 170.61
              18    WESTROCK SERVICES, LLC, a limited
                    liability company; WESTROCK CONSUMER
              19    PACKAGING GROUP, LLC, a limited liability
                    company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
              20    a limited liability company; WESTROCK
                    MWV, LLC, a limited liability company;
              21    WESTROCK HOLDINGS, INC., a limited
                    liability company; WESTROCK CALIFORNIA
              22    LLC, a limited liability company; WESTROCK
                    CP, LLC, a limited liability company;
              23    WESTROCK PACKAGING SYSTEMS, LLC,
                    a limited liability company; and DOES 1
              24    through 100, inclusive,
              25                 Defendants
              26

              27
                :

MATERN LA W GROUP                                                           AFFIDAVIT OF PRENDICE - PEREMPTORY
 1230 ROSECRANS
 AVENUE, STE 200                                                -1-              CHALLENGE TO JLTDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                               Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 107 of 189



             1                         TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED
             2 COURT:

              3                        Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

              4                has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

              5                reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

              6                assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

              7                the plaintiff, her attorney and plaintiff's interests, in this action.

              8

              r                        AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

            10             I   OFFICER

            11

            12                         I, Tagore Subramaniam, declare as follows:

            13                         1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

            14                         2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

            15 j aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

            16                 and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

            17     ,           have a fair and impartial trial or hearing before the judicial officer.
                       I
            18 ,                       I declare under penalty of perjury according to the laws of the State of California that the

            19 , foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

            20 I Manhattan Beach, California.

            21
                                                                                                                    I' .
            22
                                                                                        Tagore O. Subramaniam
            23                                                                           Attorneys for Plaintiff ALICIA REYNA
            24 I                                                                          individually, and on behalf of others
                                                                                                    similarly situated
            25
            26

            27 '
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                                 AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                                  -2-                CHALLENGE TO NDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266



                                                                                                                                      a
            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 108 of 189




                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY


AI i.qia-Reyna,

                            Plaintiff
                                                                  Clerk:     Elise Mouisset
vs.
                                                                  Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock Catifornia LLC;
WestRock California, Inc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                  Case No.   19CV004600


                                               Out of Court Entries by Clerk


      Affidavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by Plaintiffs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Maria O. Anderson in Monterey courtroom 14.

      PlaintifPs Attorney is to notice all parties accordingly.




                                                        Page 1 of 1
      19CV004600




                                                                                                             'A
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 109 of 189




                 EXHIBIT 5
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 110 of 189
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                       FOR COURT USE ONLV
                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                    (CITAC/OIV JUDICIAL)
NOTICE TO DEFENDANT: WESTROCK COMPANY, a corporation;                                                  ELECTRONICALLY FILED BY
(AVISOAL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                       Superior Court of California ,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                            County of Monterey
 liability company; WES'IROCK MWV, LLC, a limited liability company;                                      n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                         y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your wriften response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selthelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.cour6nfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV!SO! Lo han demandado. Si no responde dentro de 30 d!as, la corte puede decidir en su contra sin escucharsu versi6n. Lea la informaci6n a
 continuaci6n.
   Tiene 30 D)AS DE CALENDARIO despu6s de que le entreguen esta citaci6n y pape/es lega/es para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal con-ecto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mSs informaci6n en e/ Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en /a corte que le quede m3s cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
 que le d6 un fomlulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso porincumplimiento y la corte le
 podr3 quitar su sueldo, dinero y bienes sin mSs advertencia.
  Hay otros requisitos /ega/es. Es recomendab/e que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con los requisitos para obtener servicios /ega/es gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin flnes de lucro en el sifio web de California Legal Services,
 (www.lawhelpcalifornia.org), en e/ Centro de Ayuda de las Cortes de Califomia, 6Nww.sucorte.ca.gov) o poni6ndose en contacto con /a corte o el
 co/egfo de abogados /oca/es. AVISO: Porley, /a corte tiene derecho a rec/amarlas cuotas y los costos exentos porimponer un gravamen sobre
 cua/quierrecuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civll. Tiene que
 pagarel gravamen de /a corte antes de que la corte pueda desecharel caso.

The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Nu,nero del ce5o): 19 CV004600
(E/ nombre y direcci6n de la corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matern
(El nombre, la direcci6n y el numero de te/efono del abogado del demandante, o del demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                                      (310) 531-1900
DaTE:                                                                         Clerk, by       /s/ Jacqueline Gilbert                                   Deputy
              11/14/2019
(Fecha)                                                                       (Secretario)                                                             (Adjunto)
(For proof of service ofthis summons, use Proof of Service of Summons (form P09-010).)
(Para prueba de entrega de esta citati6n use e/ formu/ario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                      1. 0 as an individual defendant.
                                      2. 0 as the person sued under the fictitious name of (specify):


                                                                    .oWestrock California LLC, a limited liability company, formerly known
                                      3.   XX on behalf of (specify)r
                                                                      Westrock California, Inc.                                       -
                                           under: 0 CCP 416.10 corpb7at'                                   0 CCP 416.60 (minor)
                                                  ~ CCP 416.20 (defunct corporation)                       0 CCP 416.70 (conservatee)
                                                  ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)

                                                ~ other (specify):    GO R- D0l(,/~~ 2 0~7 GOD E       I~' ~~Q ~ (y i M14t'iD
                                      4. 0 by personal delivery on (date):                  ~ l~~ L~,,    ~~~ , J
                                                                                        I`k       'f                 v1  Page 1
 Form Adopted for Mandatory Use
   Judicfal Council of California
                                                                       SUMMONS                                                 Code of Civil Proce$ure §§ 412.20, 465

  SUM-100 [Rev. July 1, 2009]                                                                                                             westtaw Doc & Form eulyder-
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 111 of 189

                                                                                                                           SUM-200(A;
   SHORT TITLE:                                                                               CASE NUMSER:

                                                                                                        19CV004600

                                                         INSTRUCTIONS FOR USE
  ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
    Attachment form is attached."

   List additional parties (Check on/y one box. Use a separate page for each type of party.):

     0 Plaintiff                OX Defendant    F__1 Cross-Complainant    F—I Cross-Defendant

  WEST'ROCK CALIFORNIA LLC, a limited liability company, formerly known as WESTROCK CALIFORTIIA, INC.;
  WESTROCK CP, LLC, a limited liability company; WEST'ROCK PACKAGING SYST'EMS, LLC, a limited liability company;
  and DOES 1 through 100, inclusive,




                                                                                                                 Page     1    of        1
                                                                                                                                    Paae 1 of 1
 Form Adopted for Mandatory Use
   Judfdal Council of Cafrfomia                ADDITIONAL PARTIES ATTACHMENT                                              "'~w°°~$F°^^B~~~-
SUM-200(A) [Rev. January 1, 2007]                     Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 112 of 189


                                                                         ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                  Superior Court of California,
                   Matthew J. Matern (SBN 159798)                        County of Monterey
              2    Email: mmatern@maternlawgroup.com                     On 11 /14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                    By: Jacqueline Gilbert, Deputy
              3
                   Email: tagore@maternlawgroup:com
              4    Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
              6    Telephone: (310) 531-1900
              7    Facsimile: (310) 531-1901

              8    Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR TI3E COUNTY OF MONTEREY

             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Furnish Accurate Itemized
             fM    known as WESTROCK CALIFORNIA, INC.;                   Wage Statements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
             21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10. Penalties under the Labor Code Private
                                                                          Attorneys General Act, as
             24                                                           Representative Action
             25                                                       DEMAND FOR JURY TRIAL
             26
             27
             28
MATERN LAW GROUP                                                               CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 113 of 189



              1                                            INTRODUCTION

              2           PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
              3    behalf of herself and other persons similarly situated, hereby alleges as follows:
              4                                     JUItISDICTION AND VENUE
              5           1.      The Superior Court of the State of California has jurisdiction in this matter because

              6    PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a

              7 corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

              8 CONSUMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

              9    LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,
            10     formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability

            11     company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1
            12     through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in

            13     Califomia and regularly conduct business in California. Further, no federal question is at issue
            14     because the claims are based solely on California law.

            15            2.      Venue is proper in this judicial district and the County of Monterey, California
            16     because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

            17     in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

            18     in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

            19     which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

            20     persons similarly situated, in the County of Monterey.

            21                                                PLAINTIFF

            22            3.      PLAINTIFF is a female resident of the State of California and a former employee
            23     of DEFENDANTS.
            24            4.      PLAINTIFF, on behalf of herself and other similarly situated current and former
            25 I non-exempt employees of DEFENDANTS in the State of California at any time during the four
            26     years preceding the filing of this action, and continuing while this action is pending, brings this
            27     action to recover, among other things, wages and penalties from unpaid wages earned and due,

            28     including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -2-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 114 of 189



              1    compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

              2    quitting employees, failure to indemnify employees for necessary expenditures and/or losses

              3    incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

              4    to maintain required records, and interest, attorneys' fees, costs, and expenses.

              5           5.      PLAINTIFF brings this action on behalf of herself and the following similarly

              6 situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

              7 employees of DEFENDANTS in the State of California at any time within the period

              8    beginning four (4) years prior to the filing of this action and ending at the time this action

              9    settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10     to name additional class representatives.

            11                                              DEFENDANTS

            12            6.      PLAINTIF'F is informed and believes, and thereon alleges, that DEFENDANT

            13     WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14     in the State of California, and does conduct business in the State of California. Specifically,

            15     DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16     in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17     California.

            18            7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19     WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

            20     business in the State of California, and does conduct business in the State of California.

            21     Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22     offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23     in, the County of Monterey, State of California.

            24            8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25     WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26     authorized to conduct business in the State of California, and does conduct business in the State

            27     of California. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

            28     LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, 3TE 200                                                  -3-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 115 of 189



             1         practices or policies in, the County of Monterey, State of California.

             2                9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

             3         WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business

             4         in the State of California, and does conduct business in the State of California. Specifically,

              5        DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

              6        in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              7        California.

              8               10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              9        WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

            10         business in the State of California, and does conduct business in the State of California.

            11         Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

            12         and conducts business in, and engages in illegal payroll practices or policies in, the County of

            13         Monterey, State of California.

            14                11.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            15         WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

            16         the State of California, and does conduct business in the State of California. Specifically,

            17         DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

            18         and engages in illegal payroll practices or policies in, the County of Monterey, State of

            19         California.

            20                12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            21         WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

            22         to conduct business in the State of California, and does conduct business in the State of

            23         California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

            24         offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            25         in, the County of Monterey, State of California.

            26                13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

            27     I   PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious

            28         names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                       -4-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 116 of 189



                   1     designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

                   2     that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

                   3     proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

                   4     court to amend this Complaint to allege their true names and capacities of such DOE Defendants

                   5     when ascertained.

                   6             14.     At all relevant times herein, DEFENDANTS were the joint employers of

                   7     PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

                   E:~   that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

                   9     affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

              10         co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

              11         ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

              12         Defendant, and each was the alter ego of the other.

              13                15.      At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

              14         by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

              15         implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

              16         acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

              17         and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

              lE:1       but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

              19         failing to properly maintain records; failing to provide accurate itemized statements for each pay

              20         period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

              21         expenditures; and requiring, permitting or suffering the employees to work off the clock, in

              22         violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

              23                16.      PLAINTIFF is informed and believes, and thereon allege, that each and every one

              24         of the acts and omissions alleged herein were performed by, and/or attributable to, all

              25         DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

              all        of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

              27         and scope of said agency, employment and/or direction and control.

              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                           CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                          -5-                            ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 117 of 189



              1                 17.   As a direct and proximate result of the unlawful actions of DEFENDANTS,

             2         PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings

             3         in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this

              4    I   Court.

              5                                       CLASS ACTION DESIGNATION

              6                 18.   This action is appropriately suited for a Class Action because:

              7                       a.     The potential class is a significant number. Joinder of all current and

              8        former employees individually would be impractical.

              9                       b.     This action involves common questions of law and fact to the potential

            10         class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11         and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12 applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13         business practices arising from such violations.

            14                        C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15         subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16         IWC wage order, and the Business and Professions Code.

            17                        d.     PLAINTIFF is able to fairly and adequately protect the interests of all

            18         members of the class because it is in her best interests to prosecute the claims alleged herein to

            [L'l obtain full compensation due to them for all services rendered and hours worked.

            20                                           FIRST CAUSE OF ACTION

            21                                    Failure to Provide Required Meal Periods

            22             [Cal. Labor Code §§ 226.7, 510, 512, 1194, 1197; IWC Wage Order No.1-2001, § 111

            23                                           (Against all DEFENDANTS)

            24                  15.   PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25         allegations in the foregoing paragraphs.

            26                  16.   During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27         and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            28         required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -6-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 118 of 189



             1     the 30-minute meal period, or to work through them, and have failed to otherwise provide the        I



             2     required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code I

             3     § 226.7, 512 and IWC Order No. 1-2001, § 11.

             4            17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage

             5     Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

             6     not provided with a meal period, in accordance with the applicable wage order, one additional

             7     hour of compensation at each employee's regular rate of pay for each workday that a meal period

             8     was not provided.

             9            18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

            10 1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

            11     MEMBERS for all hours worked during their meal periods.

            12            19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

            13     MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

            14     earned and due, interest, penalties, expenses, and costs of suit.

            15                                      SECOND CAUSE OF ACTION

            16                                 Failure to Provide Required Rest Periods

            17                  [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 121

            18                                        (Against all DEFENDANTS)

            19             20. PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20 I allegations in the foregoing paragraphs.

            21             21. At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22 ' I practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23 I failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under
            24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25             22. DEFENDANTS further violated California Labor Code § 226.7 and IWC Wage

            26 I Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not
            27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -7-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 119 of 189


              1        provided.

              2                23.    As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              3    I   MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

              4        earned and due, interest, penalties, expenses, and costs of suit.

              5                                          THIRD CAUSE OF ACTION

              6                                         Failure to Pay Overtime Wages

              7                    [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 31

              8                                           (Against all DEFENDANTS)

              9                24.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10     I   allegations in the foregoing paragraphs.

            11                 25.    Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

            12         2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

            13         all overtime, which is calculated at one and one-half (1 1/2) times the regular rate of pay for all

            14         hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

            15         first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16         excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17     I   on the seventh consecutive day of work in any workweek.

            18                 26.    PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19         employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

            20         Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21         PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22         foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23         failing to pay overtime at one and one-half (1   %2)   or double the regular rate of pay as provided by

            24         California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25         or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26         suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27         and inaccurately recording'time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28         properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                          CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                        -8-                             ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 120 of 189


              1 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    I   discovered.

              3                 27. In violation of California law, DEFENDANTS have knowingly and willfully

              4        refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5    I   wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6        have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7 wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8        DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9        in amounts according to proof at time of trial, and within the jurisdiction of this Court.

             10               28.      DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

             11        1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

             12        §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

             13        Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

             14        unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15         fees, expenses, and costs of suit.'

            16                                          FOURTH CAUSE OF ACTION

            17                                           Failure to Pay Minimum Wages

            [E:I                     [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 41

            19                                               (Against all DEFENDANTS)

            20                29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21         allegations in the foregoing paragraphs.

            22                30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1- ,

            23         2001, § 4, payment to an employee of less than the applicable minimum wage for all hours I

            24         worked in a payroll period is unlawful.

            25                31. During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26         CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27         permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28 permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                       -9-                           ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 121 of 189



              1    breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2    worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3    provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4    period; and other methods to be discovered.

              5           32.     DEFENDANTS' conduct described herein violates California Labor Code §§

              6    1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7    violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              8    proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              9    and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and

            10     CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11     DEFENDANTS, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

            12                                       FIFTH CAUSE OF ACTION

            13                  Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                     [Cal. Labor Code §§ 201, 202, 2031

            15                                        (Against all DEFENDANTS)

            16            33.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     allegations in the foregoing paragraphs.

            18            34.     Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            19     required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21     and unpaid at the time of discharge are due and payable immediately.

            22            35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

            23     required to pay all accrued wages due to an employee no later than 72._hours after the employee

            24     quits his or her employment, unless the employee provided 72 hours previous notice of his or her

            25     intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            26            36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

            27     accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

            28     discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -10-                            ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 122 of 189



              1        compensation to the employee at the same rate for up to 30 workdays.

              2               37.     During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued

              3        wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

              4        California Labor Code §§ 201 and 202.

              5               38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

              6    I   statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

              7    I   together with interest thereon, as well as other available remedies.

              8               39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9        PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount

             10        according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

             11        entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

            12         to California Labor Code §§ 1194 and 2699.

            13                                           SIXTH CAUSE OF ACTION

            14                                      Failure to Maintain Required Records

            15                          [Cal. Labor Code §§ 226; IWC Wage Order No. 1-2001, § 71

            16                                           (Against all DEFENDANTS)

            17                40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            18         allegations in the foregoing paragraphs.

            19                41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20         and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

            21         DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22 ; California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not
            23         limited to the following records: total daily hours worked by each employee; applicable rates of

            24         pay; all deductions; meal periods; time records showing when each employee begins and ends

            25         each work period; and accurate itemized statements.

            26                42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27         PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            28         trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -11-                           ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 123 of 189



             1     PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

             2     but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

             3     and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

             4     provided in California Labor Code § 226(e), as well as other available remedies.

             5                                    SEVENTH CAUSE OF ACTION

             6                        Failure to Furnish Accurate Itemized Wage Statements

             7                   [Cal. Labor Code §§ 226,1174; IWC Wage Order No. 1-2001, § 71

             8                                       (Against all DEFENDANTS)

             9            43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10     allegations in the foregoing paragraphs.

            11            44.     During the CLASS PERIOD, DEFENDANTS routinely failed to provide

            12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

            13     writing showing each employee's gross wages earned, total hours worked, all deductions made,

            14     net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

            15     CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

            16' corresponding number of hours worked at each hourly rate, in violation of California Labor Code

            17     § 226 and IWC Wage Order No. 1-2001, § 7.

            18            45.     During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

            19 I to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

            20     statements in accordance with California Labor Code § 226(a).

            21            46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            22     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            23     trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

            24     CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

            25     civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

            26     costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

            27     California Labor Code § 226(e), as well as other available remedies.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -12-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 124 of 189



              1                                     EIGHTH CAiJSE OF ACTION

              2       Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

              3                                                   Duties

              4                                         [Cal. Labor Code § 2802]

              5                                       (Against all DEFENDANTS)

              6           47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              7    allegations in the foregoing paragraphs.

              8           48.     California Labor Code § 2802(a) requires an employer to indemnify an employee

              9    for all necessary expenditures or losses incurred by the employee in direct consequence of the

            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            11            49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            18     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            19     trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

            20 California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24
            25
            26
            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -13-                           ACTION COMPLAINT
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 125 of 189


                                                         NINTI3 CAUSE OF ACTION

                   2                                Unfair and Unlawful Business Practices

                   3                               [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

                   4                                     (Against all DEFENDANTS)

                   5           51.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

                   6 I allegations in the foregoing paragraphs.

                   7           52.    Each and every one of DEFENDANTS' acts and omissions in violation of the

                   8   California Labor Code and/or the applicable IWC Wage Order as alleged herein, including but

                   9   not limited to DEFENDANTS' failure and refusal to provide required meal periods,

              10       DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

              11       refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

              12       wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

              13       employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

              14       DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and '

              15       refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

              16       losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

              17       under California Business and Professions Code § 17200 et seq.

              18               53.    DEFENDANTS' violations of California wage and hour laws constitute a business I

              19 I practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over I

              20       a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and ~

              21       CLASS MEMBERS.

              22               54.    DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

              23       rest periods, and other benefits as required by the California Labor Code, the California Code of

              24       Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

              25       record, report, and pay the correct sums of assessment to the state authorities under the California I

              26       Labor Code and other applicable regulations.

              27              55.     As a result of DEFENDANTS' unfair and unlawful business practices,

              28       DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -14-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 126 of 189



              1        of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be
              2 made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

              3    I   MEMBERS.

              4                56.     DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and

              5 CLASS MEMBERS to seek preliminary and permanent injunctive relief, including but not

              6 limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

              7 CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

              8        PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

              9        from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10         jurisdiction of this Court.

            11                                            TENTH CAUSE OF ACTION

            12                                       Representative Action for Civil Penalties

            13                                          [Cal. Labor Code §§ 2698-2699.51

            14                                            (Against All DEFENDANTS)

            15                57.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16     I   allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17         subparagraphs thereto.

            18                58.     PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19         Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20 current and former employees of DEFENDANTS pursuant to the procedures specified in

            21         California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed                      I



            22         by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23         against PLAINTIFF and CLASS MEMBERS.

            24                59.     Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25         Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26         penalties, including but not limited to penalties under California Labor Code §§ 2699, 210,

            27         226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28         representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                      -15-                          ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 127 of 189



              1    California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

              2    2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

              3    fees and costs pursuant to California Labor Code § 2699(g)(1).

              4           60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5    August 29, 2019 by online filing to the California Labor and Workforce Development Agency

              6    ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7    Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

              8    to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9    not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12                                         PRAYER FOR RELIEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14     situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15     and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20     and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            26            7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

            28     ///
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                 -16-                           ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 128 of 189



              1           8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

              2    Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

              3    provision providing for pre judgment interest;

              4           9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

              5    §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

              6    providing for attorneys' fees and costs;

              7           10.     For declaratory relief;

              8           11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

              9    Seventh, Eighth, and Ninth Causes of Action as a class action;

            10            12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

            11     counsel as class counsel; and

            12            13.     For such fnrther relief that the Court may deem just and proper.

            13
                    DATED: November 14, 2019
            14                                                  Respectfully submitted,

            15                                                  MATERN LAW GROUP, PC

            16

            17                                              y
                                                                           ~
            18                                                  Matthew J. Matern
                                                                Tagore O. Subramaniam
            19                                                  Julia Z. Wells
                                                                Attorneys for Plaintiff
            20                                                  ALICIA REYNA, individually, and on
                                                                behalf of other persons similarly situated
            21
            22
            23
            24
            25
            26

            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -17-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 129 of 189



              1                                   DEMAND FOR JURY TRIAL

              2          PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

              3
                    DATED: November 14, 2019                Respectfully submitted,
              4
                                                            MATERN LAW GROUP, PC
              5

              6

              7
                                                            Matthew J.:Nlatern
              8                                             Tagore O. Subramaniam
                                                            Julia Z. Wells
              9                                             Attorneys for Plaintiff
                                                            ALICIA REYNA, individually, and on
             10                                             behalf of other persons similarly situated
             11

             12

             13
             14

            15

            16

            17

            18

            19

            20

            21
            22
            23
            24
            25 II
            26

            27

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                               -18-                           ACTION COMPLAINT
 BEACH, CA 90266
                         Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 130 of 189                                                                        CM-010
 ATTORNEY OR PARTY W ITHOUT ATTORNEY (Name, State Bar number, and address):                                                       FOR COURT USE ONL y
 Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
 Matern Law Group, PC                                                                                           ELECTRONICALLY FILED BY
 1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                    Superior Court of California,
         TELEPHONENO.:(310) 531-1900                                FAxNO.:(310) 531-1901                       County of Monterey
 ATTORNEY FOR (Name):Plalntlff Allcla Reyn a
                                                                                                                On 11 /14/2019 12:00 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
    STREET ADDRESS:1200 Aguajlto RCl.                                                                           B:y Jac ueline
                                                                                                                        ry
                                                                                                                        `f     Gilbert, De pUty
      MAILINGADDRESS: 1200 Aguajlt0 RCl.
      CITY AND zIP CODE:Monterey, 93940
       BRANCH NAME: Monterey Courthouse
   CASE NAME: Alicia Reyna v. Westrock Company, et al.

   CIVIL CASE COVER SHEET                                                                                        CASE NUMBER:19CV004600
                                                                       Com plex Case Desi gnation
0 Unlimited     0 Limited
    (Amount         (Amount                                        0 Counter            ~ Joinder
                                                                                                                 JUDGE:
         demanded                        demanded is              Filed with first appearance by defendant
         exceeds $25,000)                $25,000 or less)             (Cal. Rules of Court, rule 3.402)           DEPT:

                                             tcems t-n uetuw rnusc ue cuntpieteu       (see tnsrrucrfuns un paae z).
     Check one box below for the case type that best describes this case:
     Auto Tort                                                   Contract                                 Provisionally Complex Civil Litigation
     ~ Auto (22)                                                 0 Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
     ~ Uninsured motorist (46)                                   0 Rule 3.740 collections (09)            0 Antitrust/Trade regu[ation (03)
     Other PI/PD/WD (Personal Injury/Property                          Other collections (09)             0 Construction defect (10)
     Damage/Wrongful Death) Tort                                       Insurance coverage (18)            0 Mass tort (40)
     0 Asbestos (04)                                             0 Other contract (37)                    0 Securities litigation (28)
     L__J Product liability (24)                                 Real Property                            0 Environmentalffoxic tort (30)
     ~ Medical malpractice (45)                                  0 Eminent domain/Inverse                 0 Insurance coverage c[aims arising from the
     ~ Other PI/PD/WD (23)                                             condemnation (14)                        above listed provisionally comp[ex case
                                                                 0 Wrongful eviction (33)                       types (41)
     Non-PI/PD/WD (Other) Tort
     ~ Business tort/unfair business practice (07) 0 Other real property (26)                             Enforcement of Judgment
     0 Civil rights (08)                           Unlawful Detainer                                      0 Enforcement of judgment (20)
     0 Defamation (13)                             ~ Commercial (31)                                      Miscellaneous Civil Complaint
     0 Fraud (16)                                               0 Residential (32)                        0 RICO (27)
     0 Intellectual property (19)                               0 Drugs (38)                              ~ Other complaint (not specified above) (42)
     0 Professional negligence (25)                             Judlcial Rewew                            Miscellaneous Civil Petition
     0 Other non-PI/PD/WD tort (35)                              ~ Asset forfeiture (05)              0 Partnership and corporate governance (21)
     Employment                                                  0 Petition re: arbitration award (11) = Other petition (not specified above) (43)
     0 Wrongful termination (36)                                0 Writ of mandate (02)
     OX Other emp[oyment (15)                                   0 Other judicial review (39)
2. This case I X I is                  " is not           complex under rule 3.400 of the California Rules of Court. If the case is comDlex. mark the
     factors requiring exceptional judicial management:
     a. 0 Large number of separately represented parties         d. 0 Large number of witnesses
     b. 0 Extensive motion practice raising difficult or novel e. E] Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve              in other counties, states, or countries, or in a federal court
     c. 0 Substantial amount of documentary evidence             f. 0 Substantial postjudgment judicial supervision
3.   Remedies sought (check all that app/y): a.[K] monetary b. ~X nonmonetary; declaratory or injunctive relief                                       c. Opunitive
4.   Number-of causes of action (specify): Ten (10)
5.   This case M is        = is not a class action suit.
6.   If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019
Matthew Matern
                                   fTYPE OR PRINT NAMEI                                                (SIGNATt7RE~~r PARTY OR ATTORNEY FOR PARTYI


  • Plaintiff must file this cover sheet with the first paper flled in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on~.
                                                                                                                                                                     aae 1 of
Form Adopted for Mandatory Use                                                                                      Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of Carrfornia
                                                                 CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                            www.courtinfo.ca.gov
                                                                                                                                                      WesCew Doc B, Fwm Bullder
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 131 of 189
                                                                                                                                       CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers.         If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases fi]ed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is cOmplex.
                                                            CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (ifthe                            Contract (not unlawful detainer           Construction Defect (10)
            case involves an uninsured                             or wrongful eviction)                 Claims Involving Mass Tort (40)
            motorist claim subject to                     Contract/Warranty Breach-Seller                Securities Litigation (28)
            arbitration, check this item                       Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
           instead of Auto)                               Negligent Breach of ContracU                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                               Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                   case type listed above) ( 41)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
           Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
           Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
                 Wrongful Death                                Case                                           Confession   of Judgment (non-
                                                     Insurance Coverage (not provisionally                         domestic relations)
     Product Liability (notasbestos or
           toxic%nvironmental) ( 24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
           Medical Malpractice-                           Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
           Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                 Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
           Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                 and fall)                                Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/WD           Wrongful   Eviction   (33)                          OtherComplaint     (notspecified
                                                                                                              above) (42)
                 (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
           Intentional Infliction of                                                                         Declaratory Relief Only
                                                          Writ of Possession of Real Property                Injunctive Relief Only (non-
                 Emotional Distress                       Mortgage Foreclosure
           Negligent Infliction of                                                                                 harassment)
                                                          Quiet Title
                 Emotional Distress                                                                          Mechanics Lien
                                                          Other Real Property (not eminent
           Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                  foreclosure)
                                                                                                             Other Civil Complaint
     Business TorUUnfair Business                Unlawful Detainer
                                                                                                                  (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                      Misce[laneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
          fa[se arrest) (not civil                   Drugs (38) (if the case involves lllegal                 Governance (21)
           harassment) ( 08)                              drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., s[ander, libel)                    report as Commercial or Residential)                above) (43)
            (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                       Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                     Petition for Name Change
               (not medical or legal)                         Case Matter                                    Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-0ther Limited Court Case                             Claim
Employment                                                    Review                                         Other Civil Petition
     Wrongful Terminalion (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 132 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 A ua'ito Road, Montere , CA 93940
                                                                                      CASE NUMBER
Alicia Reyna                                                                           19CV004600
vs.
WestRock Com an , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Local Ru/es of Court found on the court website at
www.montereycourt.ca.gov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aauajito Road, Monterey, CA 93940

"The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an efPective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, p/ease complete Judicial Council
form INT-300. You must ffle 1NT-300 at the first floor c/erks counter (or by e-file) 95* business days prior to your
hearing.
Los procedimientos judiciales son en ingles. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el 1NT-300 con /os emp/eados /egales de la oficina del
primer piso (o mediante archivo electronico) 95* dias hdbiles antes de su audiencia.
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 133 of 189



                   MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                   Matthew J. Matern (SBN 159798)                       Superior Court of California,
               2   Email: mmatern@maternlawgroup.com                    County of Monterey
                   Tagore O. Subramaniam (SBN 280126)                   On 11/27/2019 11:42 AM
               3
                   Email: tagore@maternlawgroup.com                     By: Veronica Green, Deputy
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

              10                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
              11                             FOR THE COUNTY OF MONTEREY
              12

              13   ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                   of others similarly situated
              14                                                     [Assigned for all purposes to the Hon. Lydia
                                Plaintiff,                           M. Villarreal]
              15
                                                                     CLASS ACTION:
                                vs.
              16                                                     AFFIDAVIT OF PREJUDICE -
                   WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
             17    corporation; WESTROCK SIIARED                     JUDICIAL OFFICER
                   SERVICES, LLC, a limited liability company;       [C.C.P. § 170.61
             18    WESTROCK SERVICES, LLC, a limited
                   liability company; WESTROCK CONSUMER
             19    PACKAGING GROUP, LLC, a limited liability
                   company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
             20    a limited liability company; WESTROCK
                   MWV, LLC, a limited liability company;
             21    WESTROCK HOLDINGS, INC., a limited
                   liability company; WESTROCK CALIFORNIA
             22    LLC, a limited liability company; WESTROCK
                   CP, LLC, a limited liability company;
             23    WESTROCK PACKAGING SYSTEMS, LLC,
                   a limited liability company; and DOES 1
             24    through 100, inclusive,
             25                 Defendants
             26

             27

             28
MATERN LAW GROUP
 1230 ROSECRANS
                                                                           AFFIDAVIT OF PRENDICE - PEREMPTORY
 AVENUE, STE 200                                               -1-              CHALLENGE TO JUDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 134 of 189



                   1           TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED

                   2 I COURT:

                   3           Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

                   4   has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

                   5   reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

                   6   assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

                   7   the plaintiff, her attorney and plaintiff's interests, in this action.

                   8

                   9           AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

              10 I OFFICER

              11

              12               I, Tagore Subramaniam, declare as follows:

              13               1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

              14               2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

              15       aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

              16       and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

              17       have a fair and impartial trial or hearing before the judicial officer.

              18               I declare under penalty of perjury according to the laws of the State of California that the

              19       foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

              20       Manhattan Beach, California.

              21                                                                           \                t~
              22
                                                                               Tagore O. Subramaniam
              23                                                                Attorneys for Plaintiff ALICIA REYNA
              24                                                                 individually, and on behalf of others
                                                                                           similarly situated
              25
              26

              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                        AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                         -2-                CHALLENGE TO JUDICIAL OFFICER
  MANHATTAN
 BEACH, CA 90266
            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 135 of 189




                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY

AliciaReyna,

                            Plaintiff
                                                                  Clerk:     Elise Mouisset
vs.
                                                                  Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock California LLC;
WestRock California, Inc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                  Case No.   19CV004600


                                               Out of Court Entries by Clerk

      Affidavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by PlaintifPs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Marla O. Anderson in Monterey courtroom 14.

      Plaintiffs Attorney is to notice all parties accordingly.




                                                        Page 1 of 1
      19CV004600
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 136 of 189




                 EXHIBIT 6
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 137 of 189
                                                                                                                                                     SUM-100
                                                  SUMMONS                                                            (SOLOOPARA USO DE LA CORTEJ
                                              (CITACION JUDICIAL)
NOTICE TO DEFENDANT: WESTROCKCOMPANY, acorporation;                                                    E LECTRONICALLY FILED BY
(AVISO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                      Superior Court of California ,
 company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               ounty of Monterey
 liability company; WESTROCK MWV, LLC, a limited liability company;                                       n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                         y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
 situated



 NOTICE± You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and yourwages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attomey
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org ), the Califomia Courts Online Self-Help Center
 (www.courfinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV/SO! Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 con6nuaci6n.
    Tiene 30 DIAS DE CALENDARIO despucs de que /e entieguen esta citac16n y papeles lega/es para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no Io protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la co►te. Es posib/e que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de /a corte y m8s infomlacf6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que /e quede m6s cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de /a corte
 que le d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a fiempo, puede perder el caso porincumplimiento y/a corte le
 podr6 quitar su sueldo, dinero y bienes sin mSs advertencia.
    Hay otros requisitos legales. Es recomendab/e que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios /egales gratuitos de un
 programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en e/ Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
 colegio de abogados/ocales. AV/SO: Por/ey, la corte tiene derecho a reclamarlas cuotas ylos costos exentos porimponerun gravamen sobre
 cualquierrecuperaci6n de $10,000 6 m6s de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Wmerodeicaso): 19CV004600
(EI nombre y direcci6n de /a corte es):
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matern
(EI nombre, la direcci6n y e/ numero de telefono de/ abogado de/ demandante, o del demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                     (310) 531-1900
DATE:                                                       Clerk, by    /s/ Jacqueline Gilbert               Deputy
         11/14/2019
(Fecha)                                                     (Secretario)                                     (Adjunto)
(For proofof service ofthis summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-010)).
                                NOTICE TO THE PERSON SERVED: You are served
 [SEAI_]
                                1. 0 as an individual defendant.
                                2. 0 as the person sued under the fictitious name of (specify):
                                         ,0

                                    .
           -..::. _     ~     ~.-
                              a►~               3. PM on behalf of (specify): WestRock CP, LLC, a limited liability company
                                        .~-
                                                   under: 0 CCP 416.10 corporation)                ~ CCP 416.60 (minor)
                                                         0 CCP 416.20 (defunct corporation)        0 CCP 416.70 (conservatee)
                                                         0 CCP 416.40 (association or partnership)      CCP 416.90 (authorized person)
                                                          ~] other (specify): limited liability company
                                                4. = by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use                                                                                               Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California
                                                                          SUMMONS
                                                                                                                                               www.courtinfo.ca.gov
  SUM-100 [Rev. July 1, 2009]                                                                                                             westlaw Doc 8. Fann Bullder
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 138 of 189
                                                                                                                           SUM-200(A
    SHORT TITLE:                                                                              cASE NUMeER:

                                                                                                        19CV004600

                                                       INSTRUCTIONS FOR USE
  ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
    Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

     0 Plaintiff                OX Defendant F_~ Cross-Complainant 0 Cross-Defendant

  WESTROCK CALIFORNIA LLC, a limited liability company, formerly lrnown as WESTROCK CALIFORNIA, INC.;
  WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
  and DOES 1 through 100, inclusive,




                                                                 -0


                                                                                                                Page      1    of        1
                                                                                                                                    Page 1 of 1
 FonnAdoptedforMandatoryUse
   Judlcial Council of CaliPomla             ADDITIONAL PARTIES ATTACHMENT                                                W~aW ~$ ~~ ~~~
SUM-200(A) [Rev. January 1, 2007]                  Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 139 of 189


                                                                         ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                  Superior Court of California,
                   Matthew J. Matern (SBN 159798)                        County of Monterey
               2   Email: mmatern@maternlawgroup.com                     On 11/14/2019 12:00 PM
                   Tagore O. Subramaniam (SBN 280126)                    By: Jacqueline Gilbert, Deputy
               3
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Fumish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                   Wage S.tatements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
            _21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10.Penalties under the Labor Code Private
                                                                         Attorneys General Act, as
             24                                                          Representative Action
             25                                                       DEMAND FOR JURY TRIAL
             26

             27
             28
MATERN LAW GROUP                                                              CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                          ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 140 of 189



             1                                             INTRODUCTION

             2            PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on
             3     behalf of herself and other persons similarly situated, hereby alleges as follows:
             n                                      JURISDICTION AND VENUE

             5            1.      The Superior Court of the State of California has jurisdiction in this matter because I

             6     PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a

             7 corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

             8 CONSUIVMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK 1VIWV,

             9     LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,

            10     formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability

            11     company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1

            12     through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in

            13     California and regularly conduct business in California. Further, no federal question is at issue

            14     because the claims are based solely on California law.

            15            2.      Venue is proper in this judicial district and the County of Monterey, California

            16     because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

            17     in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

            18     in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

            19     which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

            20     persons similarly situated, in the County of Monterey.

            21                                                PLAINTIFF

            22 I          3.      PLAINTIFF is a female resident of the State of California and a former employee

            23 I of DEFENDANTS.
            24            4.      PLAINTIFF, on behalf of herself and other similarly situated current and former

            25 I non-exempt employees of DEFENDANTS in the State of California at any time during the four
            26     years preceding the filing of this action, and continuing while this action is pending, brings this

            27     action to recover, among other things, wages and penalties from unpaid wages earned and due,

            28     including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -2-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 141 of 189



              1    compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

              2    quitting employees, failure to indemnify employees for necessary expenditures and/or losses

              3    incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

              4    to maintain required records, and interest, attorneys' fees, costs, and expenses.

              5           5.      PLAINTIFF brings this action on behalf of herself and the following similarly

              6    situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

              7    employees of DEFENDANTS in the State of California at any time within the period

              8    beginning four (4) years prior to the filing of this action and ending at the time this action

              9    settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

            10     to name additional class representatives.

            11                                              DEFENDANTS

            12            6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            13     WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

            14     in the State of California, and does conduct business in the State of California. Specifically,

            15     DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

            16     in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

            17     California.

            18            7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            19     WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

            20     business in the State of California, and does conduct business in the State of California.

            21     Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

            22     offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            23     in, the County of Monterey, State of California.

            24            8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            25     WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

            26     authorized to conduct business in the State of California, and does conduct business in the State i

            27     of California. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

            28     LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -3-                            ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 142 of 189



              1        practices or policies in, the County of Monterey, State of California.

              2'              9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              3'       WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business
              41 in the State of California, and does conduct business in the State of California. Specifically,

              5        DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

              6    I   in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              7    I   California.

              8               10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              9        WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

            10         business in the State of California, and does conduct business in the State of California.

            11         Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

            12         and conducts business in, and engages in illegal payroll practices or policies in, the County of

            13         Monterey, State of California.

            14                11.     PLAINTIFF ,is informed and believes, and thereon alleges, that DEFENDANT

            15         WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

            16         the State of California, and does conduct business in the State of California. Specifically,

            17         DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

            18         and engages in illegal payroll practices or policies in, the County of Monterey, State of

            19         California.

            20                12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            21         WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

            22 to conduct business in the State of Califomia, and does conduct business in the State of

            23         California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

            24         offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            25         in, the County of Monterey, State of California.

            26                13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

            27         PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious
            28 names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -4-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 143 of 189



              1    designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

              2    that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

              3    proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

              4    court to amend this Complaint to allege their true names and capacities of such DOE Defendants

              5    when ascertained.

              6            14.     At all relevant times herein, DEFENDANTS were the joint employers of

              7    PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

              8    that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

              9    affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers,
                                                                         ;
                                                                                  andlor guarantors, actual or

            11     ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13             15.     At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23             16.     PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents andlor employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28     ///
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                    -5-                            ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 144 of 189



              1           17.     As a direct and proximate result of the unlawful actions of DEFENDANTS,

              2    PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings

              3    in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this
              4 Court.

              5                                   CLASS ACTION DESIGNATION

              6           18.    This action is appropriately suited for a Class Action because:

              7                   a.     The potential class is a significant number. Joinder of all current and

              8    former employees individually would be impractical.

              9                   b.     This action involves common questions of law and fact to the potential

            10     class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11     and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12 applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13     business practices arising from such violations.

            14                    C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15     subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16     IWC wage order, and the Business and Professions Code.

            17                    d.     PLAINTIFF is able to fairly and adequately protect the interests of all

            18     members of the class because it is in her best interests to prosecute the claims alleged herein to

            19     obtain full compensation due to them for all services rendered and hours worked.

            20                                       FIRST CAUSE OF ACTION

            21                                Failure to Provide Required Meal Periods

            22         [Cal. Labor Code §§ 226.7, 510, 512, 1194, 1197; IWC Wage Order No. 1-2001, § 111

            23                                       (Against all DEFENDANTS)

            24            15.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25     allegations in the foregoing paragraphs.

            26            16.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27     and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            28     required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -6-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 145 of 189



               1     the 30-minute meal period, or to work through them, and have failed to otherwise provide the I

               21I required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code I
               3     § 226.7, 512 and IWC OrderNo. 1-2001, § 11.

               4            17.     DEFENDANTS further violated California Labor Code §§ 226.7 and IWC Wage I

               5     Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

               6     not provided with a meal period, in accordance with the applicable wage order, one additional

               7     hour of compensation at each employee's regular rate of pay for each workday that a meal period

               8     was not provided.

               9            18.     DEFENDANTS further violated California Labor Code §§ 226.7, 510, 1194,

              ~~1]   1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

              11     MEMBERS for all hours worked during their meal periods.

              12            19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              13 I MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

              14     earned and due, interest, penalties, expenses, and costs of suit.

              15                                      SECOND CAUSE OF ACTION

              16                                 Failure to Provide Required Rest Periods

              17                   [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 12]

                                                        (Against all DEFENDANTS)

              19             20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              20 I allegations in the foregoing paragraphs.

              21             21.    At all times relevant herein, as part of DEFENDANTS' illegal payrollipolicies and

              22     practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

              23     failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

              24     California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

              25             22.    DEFENDANTS further violated California Labor Code § 226.7 and IWC Wage

              26     Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

              27     provided with a rest period, in accordance with the applicable wage order, one additional hour of

              28     compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -7-                            ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 146 of 189



             1         provided.

             2                 23. As a proximate result of the aforementioned violations, PLAINTIFF and CLASS                     I

             3     I   MEMBERS have been damaged in an amount according to proof at trial, and seek all wages                      I


             4     I   earned and due, interest, penalties, expenses, and costs of suit.

             5                                           TI3IRD CAUSE OF ACTION

             6                                          Failure to Pay Overtime Wages

             7                     [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No.1-2001, § 3]

             8                                            (Against all DEFENDANTS)

             9                 24. PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10         allegations in the foregoing paragraphs.

            11                 25. Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

            12         2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

            13         all overtime, which is calculated at one and one-half (1      %2)   times the regular rate of pay for all

            14' hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

            15         first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16         excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17         on the seventh consecutive day of work in any workweek.

            18                 26. PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19         employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

            20 Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21 PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22         foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23         failing to pay overtime at one and one-half (1   %2)   or double the regular rate of pay as provided by

            24         California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25         or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26         suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27         and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28         properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                            CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                        -8-                               ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 147 of 189


              1 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    I   discovered.

              3                27. In violation of California law, DEFENDANTS have knowingly and willfully

              4        refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5        wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6        have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7        wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8        DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9        in amounts according to proof at time of trial, and within the jurisdiction of this Court.

            10                28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

            11         1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

            12         §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13         Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14         unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15         fees, expenses, and costs of suit.

            16                                          FOURTH CAUSE OF ACTION

            17                                          Failure to Pay Minimum Wages

            18                       [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 41

            19                                              (Against all DEFENDANTS)

            20                29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21         allegations in the foregoing paragraphs.

            22                30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23         2001, § 4, payment to an employee of less than the applicable minimum wage for all hours

            24         worked in a payroll period is unlawful.

            25                31.     During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and

            26         CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27         permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28         permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                       -9-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 148 of 189



              1    breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

              2    worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

              3    provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

              4    period; and other methods to be discovered.

              5            32.     DEFENDANTS' conduct described herein violates California Labor Code §§

              6    1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

              7    violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

              8    proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

              !l and other applicable provisions under the Labor Code and IWC Wage Orders, PLAINTIFF and
              ►

            10     CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11     DEFENDANTS, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

            12                                       FIFTH CAUSE OF ACTION

            13                   Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                     [Cal. Labor Code §§ 201, 202, 2031

            15                                        (Against all DEFENDANTS)

            16            33.      PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     allegations in the foregoing paragraphs.

            18            34.      Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            19     required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21     and unpaid at the time of discharge are due and payable immediately.

            22            35.      Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are '

            23     required to pay all accrued wages due to an employee no later than 72 hours after the employee I

            24     quits his or her employment, unless the employee provided 72 hours previous notice of his or her I

            25     intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            26            36.      California Labor Code § 203 provides that if an employer willfully fails to pay, in I

            27     accordance with California Labor Code §§ 201 and 202, any wages of an employee who is I

            28     discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                  -10-                            ACTION COMPLAINT
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 149 of 189



              1        compensation to the employee at the same rate for up to 30 workdays.

              2               37. During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued

              3    I
                       wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

              4    I   California Labor Code §§ 201 and 202.

              5               38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

              6        statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

              7        together with interest thereon, as well as other available remedies.

              8               39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9 PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount

            10         according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

            11         entitled to recovery of such amounts, plus interest.thereon, and attorneys' fees and costs, pursuant

            12         to California Labor Code §§ 1194 and 2699.

            13                                           SIXTH CAUSE OF ACTION

            14                                      Failure to Maintain Required Records

            15                          [Cal. Labor Code §§ 226; IWC Wage Order No.1-2001, § 7]

            16                                           (Against all DEFENDANTS)

            17                40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            18         allegations in the foregoing paragraphs.

            19 '              41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20 and practices to deprive PLAlNTIFF and CLASS MEMBERS of all wages earned and due,

            21 DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22         California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

            23         limited to the following records: total daily hours worked by each employee; applicable rates of

            24         pay; all deductions; meal periods; time records showing when each employee begins and ends

            25         each work period; and accurate itemized statements.

            26 ,              42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27 I I PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at
            28         trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -11-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 150 of 189



              1        PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

              2        but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

              3        and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

              4    I   provided in California Labor Code § 226(e), as well as other available remedies.

              5                                       SEVENTI3 CAUSE OF ACTION

              6                            Failure to Furnish Accurate Itemized Wage Statements

              7                      [Cal. Labor Code §§ 226,1174; IWC Wage Order No. 1-2001, § 7]

              8                                          (Against all DEFENDANTS)

              9               43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10     I   allegations in the foregoing paragraphs.

            11                44.     During the CLASS PERIOD, DEFENDANTS routinely failed to provide

            12 PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

            13         writing showing each employee's gross wages earned, total hours worked, all deductions made,

            14         net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

            15         CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

            16         corresponding number of hours worked at each hourly rate, in violation of California Labor Code

            17         § 226 and IWC Wage Order No. 1-2001, § 7.

            18                45.     During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

            19     I   to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

            20         statements in accordance with California Labor Code § 226(a).

            21                46.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            22         PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            23 trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

            24         CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

            25         civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

            26         costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

            27         California Labor Code § 226(e), as well as other available remedies.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                     -12-                          ACTION COIVIPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 151 of 189



             1                                      EIGHTH CAUSE OF ACTION

             7
             ►        Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

              3                                                   Duties

              4                                        [Cal. Labor Code § 28021

              5                                      (Against all DEFENDANTS)

              6           47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              7    allegations in the foregoing paragraphs.

              8           48.     California Labor Code § 2802(a) requires an employer to indemnify an employee

              9    for all necessary expenditures or losses incurred by the employee in direct consequence of the

            10     discharge of his or her duties, or of his or her obedience to the directions of the employer.

            1L            49. During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

            12     indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

            13     in direct consequence of the discharge of their duties while working under the direction of

            14     DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

            15     expenses, usage of personal cell phones, and other employment-related expenses, in violation of

            16     California Labor Code § 2802.

            17            50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            18     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            19     trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

            20 California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

            21     entitled to all available statutory penalties and an award of costs, expenses, and reasonable

            22     attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

            23     available remedies.

            24
            25
            26
            27

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 152 of 189



              1                                      NINTH CAUSE OF ACTION

              2                                 Unfair and Unlawful Business Practices

              3                                [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

              4                                       (Against all DEFENDANTS)

              5            51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              6     allegations in the foregoing paragraphs.

              7            52.     Each and every one of DEFENDANTS' acts and omissions in violation of the

              8     California Labor Code and/or the applicable IWC Wage Order as alleged herein, including but

              9 not limited to DEFENDANTS' failure and refusal to provide required meal periods,

             10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

             11 refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum

             12 wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

             13 employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

             14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

             15 refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures andJor

             16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

             17     under California Business and Professions Code § 17200 et seq.

             18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

             19     practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

             20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

             21     CLASS MEMBERS.

             22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

             23     rest periods, and other benefits as required by the California Labor Code, the California Code of

             24 Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

             25     record, report, and pay the correct sums of assessment to the state authorities under the California

             26     Labor Code and other applicable regulations.

             27            55.     As a result of DEFENDANTS' unfair and unlawful business practices,

             28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
  1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
  AVENUE, STE 200                                                  -14-                          ACTION COMPLAINT
   MANHATTAN
  BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 153 of 189



             1      of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be

             2      made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

             3 I MEMBERS.

             4              56.     DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and

             5      CLASS MEMBERS to seek preliminary and permanent injunctive relief, including but not

             6      limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

             7      CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

             8      PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

             9      from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10      jurisdictio~ of this Court.

            11                                         TENTH CAUSE OF ACTION

            12                                    Representative Action for Civil Penalties

            13                                       [Cal. Labor Code §§ 2698-2699.5]

            14                                         (Against All DEFENDANTS)

            15              57.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16 I allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17      subparagraphs thereto.

            18              58.     PLAINTIFF is an "aggrieved employee" within the meaning of Califomia Labor

            19      Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20      current and former employees of DEFENDANTS pursuant to the procedures specified in

            21      California Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22      by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23      against PLAINTIFF and CLASS MEMBERS.

            24              59.     Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25      Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26      penalties, including but not limited to penalties under California Labor Code §§ 2699, 210,

            27      226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28      representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS ,                                                                 CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -15-                         ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 154 of 189



              1    California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

              2    2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

              3    fees and costs pursuant to California Labor Code § 2699(g)(1).

              4           60.     Pursuant to Califomia Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5    August 29, 2019 by online filing to the California Labor and Workforce Development Agency

              6    ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7    Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

              8    to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9    not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

            10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

            11     California Labor Code § 2699.3 to commence a representative action under PAGA.

            12                                         PRAYER FOR RELIEF

            13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

            14     situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

            15     and each of them, as follows:

            16            1.      For compensatory damages in an amount to be ascertained at trial;

            17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

            18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

            19            3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

            20     and IWC Wage Order No. 1-2001;

            21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

            22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

            23     violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

            24     from engaging in the unlawful business practices complained of herein;

            25            6.      For waiting time penalties pursuant to California Labor Code § 203;

            26            7.      For statutory and civil penalties according to proof, including but not limited to all

            27     penalties authorized by the Califomia Labor Code §§ 226(e) and §§ 2698-2699.5;

            28 I
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 155 of 189



               1           8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

               2    Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

               3    provision providing for pre judgment interest;

               4           9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

               5    §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

               6    providing for attorneys' fees and costs;

               7           10.     For declaratory relief;

               8           11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

               9    Seventh, Eighth, and Ninth Causes of Action as a class action;

              10"          12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

              11    counsel as class counsel; and

              12           13.     For such further relief that the Court may deem just and proper.

              13
                     DATED: November 14, 2019
              14                                               Respectfully submitted,

              15                                               MATERN LAW GROUP, PC

              16

              17                                         By:   ~i~L/~2~~~✓~              ~

              18                                               Matthew J. Matern
                                                               Tagore O. Subramaniam
              19                                               Julia Z. Wells
                                                               Attorneys for Plaintiff
              20                                               ALICIA REYNA, individually, and on
                                                               behalf of other persons similarly situated
              21

              22

              23
              24

              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -17-                        ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 156 of 189



              1                                  DEMAND FOR JURY TRIAL

              2         PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

              3
                   DATED: November 14, 2019                Respectfully submitted,
              4
                                                           MATERN LAW GROUP, PC
              5

              6

              7
                                                           Matthew J.,P4atem
              8                                            Tagore O. Subramaniam
                                                           Julia Z. Wells
              9                                            Attorneys for Plaintiff
                                                           ALICIA REYNA, individually, and on
            10                                             behalf of other persons similarly situated
            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25
            26

            27
            28
MATERN LAW GROUP
 1230 ROSECRANS                                                               CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                              -18-                           ACTION COIvfPLAINT
   MANHATTAN
 BEACH, CA 90266
                          Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 157 of 189                                                                       CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, SYate Barnumber, and address):                                                         FOR COURT USE ONLV
Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
MaternLaw Group, PC                                                                                              ELECTRONICALLY FILED BY
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                      Superior Court of California,
         TELEPHONENO.:(310) 531-1900                                FAxNo.:(310) 531-1901                        County of Monterey
 ATTORNEY FOR (Name):Plalntlff Allcla Reyn a                                                                     On 11 /14/2019 12:00 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
       STREET ADDRESS: 1200 Aguajlto R(1.
                                                                                                                 By: Jacqueline Gilbert, Deputy
      MAILINGADDRESS: 1200 Aguajlto R(1.
     CITYANDZIP CODE:Monterey, 93940
      BRANCH NAME: Monterey Courthouse
  CASE NAME: Alicia Reyna v. Westrock Company, et al.

   CIVIL CASE COVER SHEET                                              Com plex Case Desi gnation                 CASENUMBER:19CV004600
0 Unlimited         Limited
    (Amount         (Amount                                        ~ Counter            0 Joinder
                                                                                                                  JUDGE:
         demanded                        demanded is              Filed with first appearance by defendant
         exceeds $25,000)                $25,000 or less)              (Cal. Rules of Court, rule 3.402)            DEPT:

                                             tcerrts r-o uutuw rnust uu curnuteceu (see rrnstruuuurns urt uacue _-).
    Check one box below for the case type that best describes this case:
    Auto Tort                                                   Contract                                   Provisionally Complex Civil Litigation
    0 Auto (22)                                                 0 Breach of contracUwarranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
    0 Uninsured motorist (46)                                   0 Rule 3.740 collections (09)              ~ Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                    0 Other collections (09)                   0 Construction defect (10)
    DamageMlrongful Death) Tort                                        Insurance coverage (18)             ~ Mass tort (40)
    0 Asbestos (04)                                             0 Other contract (37)                      0 Securities litigation (28)
    ~ Product liability (24)                                    Real Property                              0 Environmental/Toxic tort (30)
    0 Medical malpractice (45)                                  ~ Eminent domain/Inverse                   0 Insurance coverage claims arising from the
    ~ Other PI/PDNVD (23)                                             condemnation (14)                          above listed provisionally complex case
                                                                ~ Wrongful eviction (33)                         types (41)
    Non-PI/PD/WD (Other) Tort
                                                                                                           Enforcement of Judgment
    0 Business tort/unfair business practice (07) 0 Other real property (26)
    0 Civil rights (08)                           Unlawful Detainer                                        0 Enforcement of judgment (20)
    0 Defamation (13)                             ~ Commercial (31)                                        Miscellaneous Civil Complaint
    0 Fraud (16)                                                0 Residential (32)                         0 RICO (27)
    0 Intellectual property (19)                                0 Drugs (38)                               ~ Other complaint (not specified above) (42)
    0 Professional negligence (25)                              Jd"IR     '
                                                                 u cia eview                               Miscellaneous Civil Petition
    0 Other non-PI/PD/WD tort (35)                               ~ Asset forfeiture (05)                   0 Partnership and corporate governance (21)
    Employment                                                   0 Petition re: arbitration award (11)     0 Other petition (not specified above) (43)
    0 Wrongful termination (36)                                  0 Writ of mandate (02)
    n Other emDlovment (15)                                            Other iudicial review
2. This case I X I is                  U is not           comDlex under rule 3.400 of the California Rules of Court. If the case is comDlex, mark the
     factors requiring exceptional judicial management:
     a. = Large number of separately represented parties                           d. 0 Large number of witnesses
     b. 0 Extensive motion practice raising difficult or novel                     e. 0 Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve                              in other counties, states, or countries, or in a federal court
     c. 0 Substantial amount of documentary evidence                               f.     Substantial postjudgment judicial supervision
3. Remedies sought (checkall thatapp/y): a.0 monetary b.EE nonmonetary; declaratory or injunctive relief                                               c. Opunitive
4. Number of causes of action (specffy): Ten (10)
5. This case 0 is        = is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. may use form CM-015.)

Date:November 14, 2019
Matthew Matern
                                   (TYPE OR PRINT NAME)                                                                       OR ATTORNEY FOR PARTY)


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on~.
                                                                                                                                                                      aae 1 of
Form Adopted for Mandatory Use                                                                                       Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of Carrfornia                                 CIVIL CASE COVER SHEET                                      Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                             www.courfinfo.ca.gov
                                                                                                                                                       Wrstlaw Dac & Fartn aullCer
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 158 of 189
                                                                                                                           CM-010
                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a cou nter-desig nation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of ContractlWarranty (06)               Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrusf/Trade Regulation (03)
    Uninsured Motorist (46) (if the                         Contract (not unlawful detainer             Construction Defect (10)
        case involves an uninsured                                or wrongful eviction)                 Claims Involving Mass Tort (40)
           motorist claim subject to                    Contract/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                      Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead ofAuto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                            Warranty                                        (arising from provisionally complex
Property DamageMlrongful Death)                         Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                      book accounts) (09)                            Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                      County)
              Wrongful Death                                Case                                           Confession of Judgment (non-
                                                    Insurance Coverage (not provisionally                        domestic relations )
     Product Liability (not asbestos or
           toxic%nvironmental) ( 24)                    complex) (18)                                       Sister State Judgment
    Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
        Medical Malpractice—                            Other Coverage                                          (not unpaid taxes)
               Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
        Other Professional Health Care                  Contractual Fraud                                      Judgment on Unpaid Taxes
               Ma[practice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                   Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., s[ip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
              and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                             Other Comp[aint (notspecified
                                                                                                            above) (42)
               (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                          Declaratory Relief Only
                                                        Writ of Possession of Real Property                 Injunctive Relief Only (non-
               Emotional Distress                       Mortgage Foreclosure                                     harassment)
         Negligent Infliction of                        Quiet Title
               Emotional Distress                                                                           Mechanics Lien
                                                        Other Real Property (not eminent
         Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                Case (non-tort/non-complex)
Non-PI/PD/VVD (Other) Tort                                foreclosure)
                                                 Unlawful Detainer                                          Other Civil Complaint
    Business Tort/Unfair Business                                                                               (non-torUnon-complex)
       Practice (07)                                Commercial (31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,              Residential (32)                                  Partnership and Corporate
        false arrest) (not civil                     Drugs (38) (if the case involves il/egal               Governance (21)
         harassment) ( 08)                               drugs, check thfs item; othenroise,           Other Petition (not specified
    Defamation (e.g., slander, libel)                    report as Commercial or Residential)               above) (43)
          (13)                                   Judicial Review                                            Civil Harassment
    Fraud (16)                                      Asset Forfeiture( 05)                                   Workplace Violence
    Intellectual Property (19)                       Petition Re: Arbitration Award (11)                    Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                         Abuse
        Legal Malpractice                                 Writ—Administrative Mandamus                      Election Contest
        Other Professional Malpractice                    Writ—vlandamus on Limited Court                   Petition for Name Change
               (notmedical orlegal)                          Case Matter                                    Petition for Relief From Late
   Other Non-PI/PDM/D Tort (35)                           Writ-0ther Limited Court Case                          Claim
Employment                                                   Review                                         Other Civil Petition
   Wrongful Termination (36)                        Other Judicial Review (39)
   Other Employment (15)                                  Review of Hea[th Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                  Pa9e 2 of 2
                                                     CIVIL CASE COVER SHEET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 159 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 Agua'ito Road, Montere , CA 93940
                                                                                     CASE NUMBER
Alicia Re Y na                                                                        19CV004600
vs.
WestRock Compan , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are required to follow the case management
rules as outlined fn California Rule of Court 3.722 and Chapter 6 of the Local Rules of Cou►t found on the court website at
www.montereycourt.ca.gov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Aguaiito Road, Monterey, CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an efPective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, please complete Judicia/ Council
form /NT-300. You must file INT-300 at the first f/oor clerks counter (or by e-file) 15* business days prior to your
hearing.

Los procedimientos judiciales son en ingles. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el INT-300 con /os empleados legales de /a oficina del
primer piso (o mediante archivo electronico) 15* dias habiles antes de su audiencia.
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 160 of 189



                   MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                   Matthew J. Matern (SBN 159798)                       Superior Court of California,
               2   Email: mmatern@maternlawgroup.com                    County of Monterey
                   Tagore 0. Subramaniam (SBN 280126)                   On 11/27/2019 11:42 AM
               3                                                        By: Veronica Green, Deputy
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12

             13    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                   of others similarly situated
             14                                                      [Assigned for all purposes to the Hon. Lydia
                                Plaintiff,                           M. Villarreal]
             15
                                                                     CLASS ACTION:
                                vs.
             16                                                      AFFIDAVIT OF PREJUI)ICE -
                   WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
             17    corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                   SERVICES, LLC, a limited liability company;       [C.C.P. § 170.6]
             18    WESTROCK SERVICES, LLC, a limited
                   liability company; WESTROCK CONSUMER
             is:   PACKAGING GROUP, LLC, a limited liability
                   company; WESTROCK CONVERTING, LLC,                Complaint filed:      November 14, 2019
             20    a limited liability company; WESTROCK
                   MWV, LLC, a limited liability company;
             21    WESTROCK HOLDINGS, INC., a limited
                   liability company; WESTROCK CALIFORNIA
             22    LLC, a limited liability company; WESTROCK
                   CP, LLC, a limited liability company;
             23    WESTROCK PACKAGING SYSTEMS, LLC,
                   a limited liability company; and DOES 1
             24    through 100, inclusive,
             25                 Defendants
             26
             27
             28
MATERN LAW GROUP                                                           AFFIDAVIT OF PREJUDICE - PEREMPTORY
 1230 ROSECRANS
 AVENUE, STE 200                                               -1-              CHALLENGE TO JiJDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 161 of 189



             1             TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED

             2, COURT:
             3             Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

             4     has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

             5     reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

             6     assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

             7     the plaintiff, her attorney and plaintiff's interests, in this action.

             8

              9            AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

            10     OFFICER

            11

            12             I, Tagore Subramaniam, declare as follows:

            13             1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

            14             2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

            15     aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

            16     and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

            17     have a fair and impartial trial or hearing before the judicial officer.

            18             I declare under penalty of perjury according to the laws of the State of California that the

            19     foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

            20     Manhattan Beach, California.

            21

            22
                                                                            Tagore O. Subramaniam
            23                                                               Attorneys for Plaintiff ALICIA REYNA
                                                                              individually, and on behalf of others
            24
                                                                                        similarly situated
            25

            26

            27
            28
MATERN LAW GROUP
 1230 ROSECRANS
                                                                                    AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                      -2-                 CHALLENGE TO JUDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 162 of 189




                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY

AliciaReyna,

                            Plaintiff
                                                                  Cterk:     Elise Mouisset
vs.
                                                                  Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock Caiifornia LLC;
WestRock California, lnc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                  Case No.   19CV004600


                                               Out of Court Entries by Clerk

      AfFidavit of Prejudice pursuant to 170.6 CCP against Judge Lydla M. Villareal by Plaintiffs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Maria O. Anderson in Monterey courtroom 14.
      Plaintifrs Attorney is to notice al1 parties accordingly.




                                                        Page 1 of 1
      19CV004600
Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 163 of 189




                 EXHIBIT 7
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 164 of 189
                                                                                                                                                     SUM-100
                                                   SUMMONS                                                                FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTEJ
                                            (C/TACION JUDICIAL)
NOTICE TO DEFENDANT: WESTROCK COMPANY, a corporation;                                                   ELECTRONICALLY FILED BY
(AVISO AL DEMANDADO): WESTROCK SERVICES, LLC, a limited liability                                       SuperiorCourt of California ,
company; WESTROCK CONSUMER PACKAGING GROUP, LLC, a limited                                               ounty of Monterey
 liability company; WESTROCK MWV, LLC, a limited liability company;
                                                                                                         n 11 /14/2019 12:00 PM
Additional Parties Attachment form is attached.
                                                                                                          y: Jacqueline Gllbert, Deputy
YOU ARE BEING SUED BY PLAINTIFF: ALICIA REYNA, individually, and on
(LO ESTA DEMANDANDO EL DEMANDANTE): behalf of others similarly
situated



  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAV/S0!Lo han demandado. Si no responde dentro de 30 dJas, la corte puede decidir en su contra sin escucharsu versi6n. Lea /a informaci6n a
 con6nuaci6n.
    Tiene 30 D1AS DE CALENDARIO despu6s de que le entreguen esta citaci6n y papeles lega/es para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un fomwlario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mSs informaci6n en e/ Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede m6s cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
 que le d6 un fonnulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso porincumplimiento y la corte le
 podrS quitar su sue/do, dinero y bienes sin mis advertencia.
   Hay otros requisitos /egales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtenerservicios legales gratuitos de un
 programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Lega/ Services,
 (vwuw.lawhelpcalifornia.org), en el Centro de Ayuda de /as Cortes de Califomia, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o e/
 colegio de abogados locales. A V/SO: Porley, la corte tiene derecho a reclamarlas cuotas y los costos exentos porimponer un gravamen sobre
 cualquierrecuperaci6n de $10,000 6 mSs de va/orrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
(E/ nombre y direcci6n de la                corte es):                                                    (Numerode/ceso): 19CV004600
Superior Court of California, County of Monterey
1200 Aguajito Rd.
Monterey, California 93940
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Matthew J. Matern
(EI nombre, la direcci6n y el numero de te/efono del abogado de/ demandante, o del demandante que no tiene abogado, es):
Matern Law Group, PC
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                                       (310) 531-1900
DATE:                                                                           Clerk, by      /s/ Jacqueline Gilbert                                  Deputy
              11/14/2019
(Fecha)                                                                         (Secretario)                                                          (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED. You are served
 [SEAL]
                                  1. 0 as an individual defendant.
        /'f'dlJ~ RT O
           i"~
                                  2. 0 as the person sued under the fictitious name of (specify):
                   6UR(fc,q C,'~



                                                3. ® on behalf of (specify): WestRock Packaging Systems, LLC, a limited liability company
     U)
    ~ ~~~
        ti                          '•.p           under: 0 CCP 416.10 (corporation)               0 CCP 416.60 (minor)
     1    '~aYt r•m.~•~'r .. ~         1<
                                                          ~ CCP 416.20 (defunct corporation)       0 CCP 416.70 (conservatee)
                                                          ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                       110~~                              ® other (specify): limited liability company
                                                4. = by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California
                                                                          S U MMONS
                                                                                                                                                www.courtin(o.ca.gov
  SUM-100 [R ev. JulY 1, 2009]                                                                                                            wesUaw Doc & Form BuRder
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 165 of 189
                                                                                                                           SV M-20D(A

                                                                                              CASE NUMBER:
    SHORT TITLE:
                                                                                                        19CV004600

                                                    INSTRUCTIONS FOR USE
  ♦ This fon-n may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
       Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

     0 Plaintiff                OX Defendant 0 Cross-Complainant 0 Cross-Defendant

  WESTROCK CALIFORNIA LLC, a limited liability company, formerly known as WESTROCK CALIFORNIA, INC.;
  WESTROCK CP, LLC, a limited liability company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company;
  and DOES 1 through 100, inclusive,




                                                                                                                 Page     1    of        1
                                                                                                                                    Page 1 of 1
 Fonn Adopted for Mandatory Use
   Judicial Council of Califomfa            AD D ITIONAL PARTI ES ATTAC H MENT                                            "'~w ~a ~^^ ~l~~-
SUM-200(A) [Rev. January 1, 2007]                   Attachment to Summons
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 166 of 189


                                                                          ELECTRONICALLY FILED BY
                   MATERN LAW GROUP, PC                                   Superior Court of California,
                   Matthew J. Matern (SBN 159798)                         County of Monterey
               2   Email: mmatern@maternlawgroup.com                      On 11/14/2019 12:00 PM
                   Tagore 0. Subramaniam (SBN 280126)                     By: Jacqueline Gilbert, Deputy
               3
                   Email: tagore@maternlawgroup.com
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated -

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12    ALICIA REYNA, individually, and on behalf          CASE NO.: 19CV004600
                   of others similarly situated
             13                                                       COMPLAINT
                                Plaintiff,                            CLASS ACTION:
             14
                                vs.                                   1. Failure to Provide Required Meal
             15                                                          Periods
                   WESTROCK COMPANY, a corporation;                   2. Failure to Provide Required Rest Periods
             16    WESTROCK SERVICES, LLC, a limited                  3. Failure to Pay Overtime Wages
                   liability company; WESTROCK CONSUMER               4. Failure to Pay Minimum Wages
             17    PACKAGING GROUP, LLC, a limited liability          5. Failure to Pay All Wages Due to
                   company; WESTROCK MWV, LLC, a limited                 Discharged and Quitting Employees
             18    liability company; WESTROCK CALIFORNIA             6. Failure to Maintain Required Records
                   LLC, a limited liability company, formerly         7. Failure to Furnish Accurate Itemized
             19    known as WESTROCK CALIFORNIA, INC.;                   Wage Statements
                   WESTROCK CP, LLC, a limited liability              8. Failure to Indemnify Employees for
             20    company; WESTROCK PACKAGING                           Necessary Expenditures Incurred in
                   SYSTEMS, LLC, a limited liability company;            Discharge of Duties
             21    and DOES 1 through 100, inclusive,                 9. Unfair and Unlawful Business Practices
             22                 Defendants                            REPRESENTATIVE ACTION:
             23                                                       10. Penalties under the Labor Code Private
                                                                          Attomeys General Act, as
             24                                                           Representative Action
             25                                                       DEMAND FOR JURY TRIAL
             26
             27
             28
MATERN LAW GROUP                                                               CLASS ACTION AND REPRESENTATIVE
 1230 ROSECRANS
 AVENUE, STE 200
                                                               _ 1_                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 167 of 189



               1                                            INTRODUCTION

               2           PLAINTIFF ALICIA REYNA ("PLAINTIFF"), an individual, demanding a jury trial, on I

               3    behalf of herself and other persons similarly situated, hereby alleges as follows:
               4                                     JURISDICTION AND VENUE
               5           1.      The Superior Court of the State of California has jurisdiction in this matter because

               6    PLAINTIFF is a resident of the State of California, and Defendants WESTROCK COMPANY, a

               7    corporation; WESTROCK SERVICES, LLC, a limited liability company; WESTROCK

               8    CONSUMER PACKAGING GROUP, LLC, a limited liability company; WESTROCK MWV,

               ~5   LLC, a limited liability company; WESTROCK CALIFORNIA LLC, a limited liability company,

              10    formerly known as WESTROCK CALIFORNIA, INC.; WESTROCK CP, LLC, a limited liability

              11    company; WESTROCK PACKAGING SYSTEMS, LLC, a limited liability company and DOES 1

              12    through 100, inclusive (collectively hereinafter, "DEFENDANTS"), are qualified to do business in

              13    California and regularly conduct business in California. Further, no federal question is at issue

              14    because the claims are based solely on Califomia law.

              15           2.      Venue is proper in this judicial district and the County of Monterey, California

              16    because PLAINTIFF, and other persons similarly situated, performed work for DEFENDANTS

              17    in the County of Monterey, DEFENDANTS maintain offices and facilities and transact business

              18    in the County of Monterey, and because DEFENDANTS' illegal payroll policies and practices

              19    which are the subject of this action were applied, at least in part, to PLAINTIFF, and other

                    persons similarly situated, in the County of Monterey.
                                                               71T A Tl►TTTTT
              21

              22           3.      PLAINTIFF is a female resident of the State of California and a former employee

              23 I of DEFENDANTS.

              24           4.      PLAINTIFF, on behalf of herself and other similarly situated current and former

              25 I non-exempt employees of DEFENDANTS in the State of California at any time during the four

              26    years preceding the filing of this action, and continuing while this action is pending, brings this

              27    action to recover, among other things, wages and penalties from unpaid wages earned and due,

              28    including but not limited to unpaid minimum wages, unpaid and illegally calculated overtime
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -2-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 168 of 189



                   1   compensation, illegal meal and rest period policies, failure to pay all wages due to discharged and

                   2   quitting employees, failure to indemnify employees for necessary expenditures and/or losses

                   3   incurred in discharging their duties, failure to provide accurate itemized wage statements, failure

                   4   to maintain required records, and interest, attorneys' fees, costs, and expenses.

                   5          5.      PLAINTIFF brings this action on behalf of herself and the following similarly

                   6   situated class of individuals ("CLASS MEMBERS"): all current and former non-exempt

                   7   employees of DEFENDANTS in the State of California at any time within the period

                   8   beginning four (4) years prior to the filing of this action and ending at the time this action

                   9   settles or proceeds to final judgment (the "CLASS PERIOD"). PLAINTIFF reserves the right

              10       to name additional class representatives.

              11                                                DEFENDANTS
              12              6.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              13       WESTROCK COMPANY is, and at all times relevant hereto was, authorized to conduct business

              14       in the State of California, and does conduct business in the State of California. Specifically,

              15       DEFENDANT WESTROCK COMPANY maintains offices and facilities and conducts business

              16       in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              17       California.

              18              7.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              W        WESTROCK SERVICES, LLC is, and at all times relevant herein was, authorized to conduct

              20       business in the State of California, and does conduct business in the State of California.

              21       Specifically, upon information and belief, Defendant WESTROCK SERVICES, LLC maintains

              22       offices and facilities and conducts business in, and engages in illegal payroll practices or policies

              23       in, the County of Monterey, State of California. ~

              24              8.      PLAIlVTIFF is informed and believes, and thereon alleges, that DEFENDANT

              25       WESTROCK CONSUMER PACKAGING GROUP, LLC is, and at all times relevant hereto was,

              26       authorized to conduct business in the State of California, and does conduct business in the State I

              27       of Califomia. Specifically, DEFENDANT WESTROCK CONSUMER PACKAGING GROUP,

              28       LLC maintains offices and facilities and conducts business in, and engages in illegal payroll
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -3-                            ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 169 of 189



             1     practices or policies in, the County of Monterey, State of California.

             2            9.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

             3     WESTROCK MWV, LLC is, and at all times relevant hereto was, authorized to conduct business

             4     in the State of California, and does conduct business in the State of California. Specifically,

              5    DEFENDANT WESTROCK MWV, LLC maintains offices and facilities and conducts business

             6     in, and engages in illegal payroll practices or policies in, the County of Monterey, State of

              7    California.

              8           10.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

              9    WESTROCK CALIFORNIA, LLC is, and at all times relevant hereto was, authorized to conduct

            10     business in the State of California, and does conduct business in the State of California.

            11     Specifically, DEFENDANT WESTROCK CALIFORNIA, LLC maintains offices and facilities

            12     and conducts business in, and engages in illegal payroll practices or policies in, the County of

            13     Monterey, State of California.

            14            11.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            15     WESTROCK CP, LLC is, and at all times relevant hereto was, authorized to conduct business in

            16     the State of California, and does conduct business in the State of California. Specifically,

            17     DEFENDANT WESTROCK CP, LLC maintains offices and facilities and conducts business in,

            18     and engages in illegal payroll practices or policies in, the County of Monterey, State of

            19     California.

            K1]           12.     PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT

            21     WESTROCK PACKAGING SYSTEMS, LLC is, and at all times relevant hereto was, authorized

            22 to conduct business in the State of California, and does conduct business in the State of

            23     California. Specifically, DEFENDANT WESTROCK PACKAGING SYSTEMS, LLC maintains

            24     offices and facilities and conducts business in, and engages in illegal payroll practices or policies

            25     in, the County of Monterey, State of California.

            26            13.     The true names and capacities of DOES 1 through 50, inclusive, are unknown to

            27     PLAINTIFF at this time, and PLAINTIFF therefore sues such DOE Defendants under fictitious

            28     names. PLAINTIFF is informed and believes, and thereon alleges, that each Defendant
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                   -4-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 170 of 189



              1    designated as a DOE is in some manner highly responsible for the occurrences alleged herein, and

              2 that PLAINTIFF and CLASS MEMBERS' injuries and damages, as alleged herein, were

              3    proximately caused by the conduct of such DOE Defendants. PLAINTIFF will seek leave of the

              4    court to amend this Complaint to allege their true names and capacities of such DOE Defendants

              5    when ascertained.

              6           14.     At all relevant times herein, DEFENDANTS were the joint employers of

              7    PLAINTIFF and CLASS MEMBERS. PLAINTIFF is informed and believes, and thereon allege,

              8 that at all times material to this complaint DEFENDANTS were the alter egos, divisions,

              9    affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related entities,

            10     co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

            11     ostensible, of each other. Each Defendant was completely dominated by his, her or its co-

            12     Defendant, and each was the alter ego of the other.

            13            15.     At all relevant times herein, PLAINTIFF and CLASS MEMBERS were employed

            14     by DEFENDANTS under employment agreements that were partly written, partly oral, and partly

            15     implied. In perpetrating the acts and omissions alleged herein, DEFENDANTS, and each of them,

            16     acted pursuant to, and in furtherance of, their policies and practices of not paying PLAINTIFF

            17     and CLASS MEMBERS all wages earned and due, through methods and schemes which include,

            18     but are not limited to, failing to pay overtime premiums; failing to provide rest and meal periods;

            19     failing to properly maintain records; failing to provide accurate itemized statements for each pay

            20     period; failing to properly compensate PLAINTIFF and CLASS MEMBERS for necessary

            21     expenditures; and requiring, permitting or suffering the employees to work off the clock, in

            22     violation of the California Labor Code and the applicable Welfare Commission ("IWC") Orders.

            23            16.      PLAINTIFF is informed and believes, and thereon allege, that each and every one

            24     of the acts and omissions alleged herein were performed by, and/or attributable to, all

            25     DEFENDANTS, each acting as agents and/or employees, and/or under the direction and control

            26     of, each of the other DEFENDANTS, and that said acts and failures to act were within the course

            27     and scope of said agency, employment and/or direction and control.

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                    -5-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 171 of 189



             1            17.     As a direct and proximate result of the unlawful actions of DEFENDANTS,

             2     PLAINTIFF and CLASS MEMBERS have suffered, and continue to suffer, from loss of earnings

             3     in amounts as yet unascertained, but subject to proof at trial, and within the jurisdiction of this

             4 Court.

             5                                    CLASS ACTION DESIGNATION

             6            18.    This action is appropriately suited for a Class Action because:

             7                    a.     The potential class is a significant number. Joinder of all current and

              8    former employees individually would be impractical.

              9                   b.     This action involves common questions of law and fact to the potential

            10     class because the action focuses on DEFENDANTS' systematic course of illegal payroll practices

            11     and policies, which was applied to all non-exempt employees in violation of the Labor Code, the

            12 applicable IWC wage order, and the Business and Professions Code which prohibits unfair

            13     business practices arising from such violations.

            14                    C.     The claims of PLAINTIFF are typical of the class because DEFENDANTS

            15     subjected all non-exempt employees to identical violations of the Labor Code, the applicable

            16     IWC wage order, and the Business and Professions Code.

            17                    d.     PLAINTIFF is able to fairly and adequately protect the interests of all

            18     members of the class because it is in her best interests to prosecute the claims alleged herein to

            19     obtain full compensation due to them for all services rendered and hours worked.

            20                                       FIRST CAUSE OF ACTION

            21                                Failure to Provide Required Meal Periods

            22         [Cal. Labor Code §§ 226.7, 510, 512, 1194, 1197; IWC Wage Order No.1-2001, § 111

            23                                       (Against all DEFENDANTS)

            24            15.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            25     allegations in the foregoing paragraphs.

            26            16.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            27     and practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            28 ' required, permitted or otherwise suffered PLAINTIFF and CLASS MEMBERS to take less than
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -6-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 172 of 189



              1        the 30-minute meal period, or to work through them, and have failed to otherwise provide the

              2        required meal periods to PLAINTIFF and CLASS MEMBERS pursuant to California Labor Code

              3        § 226.7, 512 and IWC Order No. 1-2001, § 11.

              4               17.     DEFENDANTS fiirther violated California Labor Code §§ 226.7 and IWC Wage

              5        Order No. 1-2001, § 11 by failing to compensate PLAINTIFF and CLASS MEMBERS who were

              6        not provided with a meal period, in accordance with the applicable wage order, one additional

              7    I   hour of compensation at each employee's regular rate of pay for each workday that a meal period

              8        was not provided.

              9               18.     DEFENDANTS further.. violated California Labor Code §§ 226.7, 510, 1194,

            10 1197, and IWC Wage Order No. 1-2001 by failing to compensate PLAINTIFF and CLASS

            11         MEMBERS for all hours worked during their meal periods.

            12                19.     As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

            13         MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

            14         earned and due, interest, penalties, expenses, and costs of suit.

            15                                          SECOND CAUSE OF ACTION

            16                                     Failure to Provide Required Rest Periods

            17                       [Cal. Labor Code §§ 226.7, 512; IWC Wage Order No.1-2001, § 121

            18                                            (Against all DEFENDANTS)

            19                 20.    PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            20         allegations in the foregoing paragraphs.

            21                 21.    At all times relevant herein, as part of DEFENDANTS' illegal payroll policies and

            22         practices to deprive their non-exempt employees all wages earned and due, DEFENDANTS

            23         failed to provide rest periods to PLAINTIFF and CLASS MEMBERS as required under

            24         California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 1-2001, § 12.

            25                 22.    DEFENDANTS further violated California Labor Code § 226.7 and IWC Wage

            26         Order No. 1-2001, § 12 by failing to pay PLAINTIFF and CLASS MEMBERS who were not

            27         provided with a rest period, in accordance with the applicable wage order, one additional hour of

            28         compensation at each employee's regular rate of pay for each workday that a rest period was not
MATERN LAW GROUP
 1230 ROSECRANS                                                                        CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                       -7-                            ACTION COMPLAINT
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 173 of 189



              1     I   provided.

              2                 23. As a proximate result of the aforementioned violations, PLAINTIFF and CLASS

              3         MEMBERS have been damaged in an amount according to proof at trial, and seek all wages

              4         earned and due, interest, penalties, expenses, and costs of suit.

              5                                           THIRD CAUSE OF ACTION

              6                                          Failure to Pay Overtime Wages

              7,                    [Cal. Labor Code §§ 510,1194,1198; IWC Wage Order No. 1-2001, § 31

              gl                                           (Against all DEFENDANTS)

              9I'               24. PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            10          allegations in the foregoing paragraphs.

            11                  25. Pursuant to California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-

            12          2001, § 3, DEFENDANTS are required to compensate PLAINTIFF and CLASS MEMBERS for

            13          all overtime, which is calculated at one and one-half (1       %2)   times the regular rate of pay for all

            14          hours worked in excess of eight (8) hours per day and/or forty (40) hours per week, and for the

            15          first eight (8) hours on the seventh consecutive workday, with double time for all hours worked in

            16          excess of twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours

            17          on the seventh consecutive day of work in any workweek.

            18                  26. PLAINTIFF and CLASS MEMBERS are current and former non-exempt

            19          employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

            20          Order No. 1-2001. During the CLASS PERIOD, DEFENDANTS failed to compensate

            21          PLAINTIFF and CLASS MEMBERS for all overtime hours worked as required under the

            22          foregoing provisions of the California Labor Code and IWC Wage Order by, among other things:

            23          failing to pay overtime at one and one-half (1   %2)   or double the regular rate of pay as provided by

            24          California Labor Code §§ 510, 1194, and IWC Wage Order No. 1-2001, § 3; requiring, permitting

            25          or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring, permitting or

            26          suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest breaks; illegally

            27          and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS worked; failing to

            28          properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to provide accurate
MATERN LAW GROUP
 1230 ROSECRANS                                                                              CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                         -8-                                ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 174 of 189



              11 itemized wage statements to PLAINTIFF for each pay period; and other methods to be

              2    discovered.

              3            27. In violation of California law, DEFENDANTS have knowingly and willfully

              4    refused to perform their obligations to compensate PLAINTIFF and CLASS MEMBERS for all

              5    wages earned and all hours worked. As a proximate result, PLAINTIFF and CLASS MEMBERS

              6    have suffered, and continue to suffer, substantial losses related to the use and enjoyment of such

              7 wages, lost interest on such wages, and expenses and attorneys' fees in seeking to compel

              8    DEFENDANTS to fully perform their obligations under state law, all to their respective damages

              9    in amounts according to proof at time of trial, and within the jurisdiction of this Court.

                          28.     DEFENDANTS' conduct described herein violates California Labor Code §§ 510,

            11     1194, 1198 and IWC Wage Order No. 1-2001, § 3. Therefore, pursuant to California Labor Code

            12     §§ 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor

            13     Code and IWC Wage Orders, PLAINTIFF and CLASS MEMBERS are entitled to recover the

            14     unpaid balance of wages owed to them by DEFENDANTS, plus interest, penalties, attorneys'

            15     fees, expenses, and costs of suit.

            16                                      FOURTH CAUSE OF ACTION

            17                                      Failure to Pay Minimum Wages

            18                   [Cal Labor Code §§ 1194,1197; IWC Wage Order No.1-2001, § 4]

            19                                          (Against all DEFENDANTS)

            20            29.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            21     allegations in the foregoing paragraphs.

            22            30.     Pursuant to California Labor Code §§ 1194, 1197, and IWC Wage Order No. 1-

            23     2001, § 4, payment to an employee of less than the applicable minimum wage for all hours
            24 I worked in a payroll period is unlawful.

            25            31. During the CLASS PERIOD, DEFENDANTS failed to pay PLAINTIFF and
            26 CLASS MEMBERS minimum wages for all hours worked by, among other things: requiring,

            27     permitting or suffering PLAINTIFF and CLASS MEMBERS to work off the clock; requiring,

            28     permitting or suffering PLAINTIFF and CLASS MEMBERS to work through meal and rest
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200
   MANHATTAN
                                                                   -9-                            ACTION COMPLAINT
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 175 of 189



             1     breaks; illegally and inaccurately recording time in which PLAINTIFF and CLASS MEMBERS

             2     worked; failing to properly maintain PLAINTIFF's and CLASS MEMBERS' records; failing to

             3     provide accurate itemized wage statements to PLAINTIFF and CLASS MEMBERS for each pay

             4     period; and other methods to be discovered.

             5            32.     DEFENDANTS' conduct described herein violates California Labor Code §§

             6     1194, 1197, and IWC Wage Order No. 1-2001, § 4. As a proximate result of the aforementioned

             7     violations, PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to

             8     proof at trial. Therefore, pursuant to California Labor Code §§ 200, 203, 226, 558, 1194, 1197.1,

             9     and other,applicable provisions under the Labor Code and 1WC Wage Orders, PLAINTIFF and

            10     CLASS MEMBERS are entitled to recover the unpaid balance of wages owed to them by

            11     DEFENDANTS, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

            12                                       FIFTH CAUSE OF ACTION

            13                  Failure to Pay All Wages Due to Discharged and Quitting Employees

            14                                    [Cal. Labor Code §§ 201, 202, 203]

            15                                        (Against all DEFENDANTS)

            16            33.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            17     allegations in the foregoing paragraphs.

            18            34.     Pursuant to California Labor Code § 201, 202, and 203, DEFENDANTS are

            19     required to pay all earned and unpaid wages to an employee who is discharged. California Labor

            20     Code § 201 mandates that if an employer discharges an employee, the employee's wages accrued

            21     and unpaid at the time of discharge are due and payable immediately.

            22            35.     Furthermore, pursuant to California Labor Code § 202, DEFENDANTS are

            23     required to pay all accrued wages due to an employee no later than 72 hours after the employee

            24     quits his or her employment, unless the employee provided 72 hours previous notice of his or her

            25     intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

            26            36.     California Labor Code § 203 provides that if an employer willfully fails to pay, in

            27     accordance with California Labor Code §§ 201 and 202, any wages of an employee who is

            28     discharged or who quits, the employer is liable for waiting time penalties in the form of continued
MATERN LAW GROUP
 1230 ROSECRANS                                                                    CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -10-                            ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 176 of 189



              1        compensation to the employee at the same rate for up to 30 workdays.

              2               37.     During the CLASS PERIOD, DEFENDANTS have willfully failed to pay accrued
              3 wages and other compensation to PLAINTIFF and CLASS MEMBERS in accordance with

              4        California Labor Code §§ 201 and 202.

              5               38.     As a result, PLAINTIFF and CLASS MEMBERS are entitled to all available

              6    I   statutory penalties, including the waiting time penalties provided in California Labor Code § 203,

              7        together with interest thereon, as well as other available remedies.

              8               39.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              9 PLAINTIFF and CLASS MEMBERS have been deprived of compensation in an amount

            10         according to proof at the time of trial, but in excess of the jurisdiction of this Court, and are

            11         entitled to recovery of such amounts, plus interest thereon, and attorneys' fees and costs, pursuant

            12         to California Labor Code §§ 1194 and 2699.

            13                                           SIXTH CAUSE OF ACTION

            14                                      Failure to Maintain Required Records

            15                          [Cal. Labor Code §§ 226; IWC Wage Order No. 1-2001, § 7]

            16                                           (Against all DEFENDANTS)

            17                40.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

            18         allegations in the foregoing paragraphs.

            19                41.     During the CLASS PERIOD, as part of DEFENDANTS' illegal payroll policies

            20         and practices to deprive PLAINTIFF and CLASS MEMBERS of all wages earned and due,

            21         DEFENDANTS knowingly and intentionally failed to maintain records as required under

            22         California Labor Code §§ 226, 1174, and IWC Wage Order No. 1-2001, § 7, including but not

            23         limited to the following records: total daily hours worked by each employee; applicable rates of

            24         pay; all deductions; meal periods; time records showing when each employee begins and ends

            25         each work period; and accurate itemized statements.

            26                42.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

            27         PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

            28         trial, and are entitled to all wages earned and due, plus interest thereon. Additionally,
MATERN LAW GROUP
 1230 ROSECRANS                                                                       CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -11-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 177 of 189



              1     PLAINTIFF and CLASS MEMBERS are entitled to all available statutory penalties, including

              2     but not limited to civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5,

              3     and an award of costs, expenses, and reasonable attorneys' fees, including but not limited to those

              4     provided in California Labor Code § 226(e), as well as other available remedies.

              5                                    SEVENTH CAUSE OF ACTION

              6,                       Failure to Furnish Accurate Itemized Wage Statements

              7                  [Cal. Labor Code §§ 226,1174; IWC Wage Order No. 1-2001, § 71

              8                                      (Against all DEFENDANTS)

              9            43.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the
             10 I allegations in the foregoing paragraphs.

             11            44.    During the CLASS PERIOD, DEFENDANTS routinely failed to provide

             12 I PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage statements in

             13     writing showing each employee's gross wages earned, total hours worked, all deductions made,

             14     net wages earned, the name and address of the legal entity or entities employing PLAINTIFF and

             15     CLASS MEMBERS, and all applicable hourly rates in effect during each pay period and the

             16     corresponding number of hours worked at each hourly rate, in violation of California Labor Code

             17     § 226 and IWC Wage Order No. 1-2001, § 7.

             18            45.    During the CLASS PERIOD, DEFENDANTS knowingly and intentionally failed

             19 I to provide PLAINTIFF and CLASS MEMBERS with timely, accurate, and itemized wage

             20     statements in accordance with California Labor Code § 226(a).

             21            46.    As a proximate result of DEFENDANTS' unlawful actions and omissions,

             22     PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

             23     trial, and seek all wages earned and due, plus interest thereon. Additionally, PLAINTIFF and

             24     CLASS MEMBERS are entitled to all available statutory penalties, including but not limited to

             25     civil penalties pursuant to California Labor Code §§ 226(e), 226.3, and 1174.5, and an award of

             26     costs, expenses, and reasonable attorneys' fees, including but not limited to those provided in

             27     California Labor Code § 226(e), as well as other available remedies.

             28
MATERN LAW GROUP
  1230 ROSECRANS                                                                 CLASS ACTION AND REPRESENTATIVE
  AVENUE, STE 200
   MANHATTAN
                                                                  -12-                          ACTION COMPLAINT
  BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 178 of 189



               1                                    EIGHTH CAUSE OF ACTION

               2      Failure to Indemnify Employees for Necessary Expenditures Incurred in Discharge of

               3                                                  Duties

               4                                       [Cal. Labor Code § 2802]

               5                                     (Against all DEFENDANTS)

               6          47.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

               7   allegations in the foregoing paragraphs.

               8          48.     California Labor Code § 2802(a) requires an employer to indemnify an employee

               9   for all necessary expenditures or losses incurred by the employee in direct consequence of the

              10   discharge of his or her duties, or of his or her obedience to the directions of the employer.

              11          49.     During the CLASS PERIOD, DEFENDANTS knowingly and willfully failed to

              12   indemnify PLAINTIFF and CLASS MEMBERS for all business expenses and/or losses incurred

              13   in direct consequence of the discharge of their duties while working under the direction of

              14   DEFENDANTS, including but not limited to expenses for tools, steel toed boots, uniform-related

              15   expenses, usage of personal cell phones, and other employment-related expenses, in violation of

              16   California Labor Code § 2802.

              17          50.     As a proximate result of DEFENDANTS' unlawful actions and omissions,

              18   PLAINTIFF and CLASS MEMBERS have been damaged in an amount according to proof at

                   trial, and seek reimbursement of all necessary expenditures, plus interest thereon pursuant to

              20   California Labor Code § 2802(b). Additionally, PLAINTIFF and CLASS MEMBERS are

              21   entitled to all available statutory penalties and an award of costs, expenses, and reasonable

              22   attorneys' fees, including those provided in California Labor Code § 2802(c), as well as other

              23   available remedies.

              24
              25
              26
              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -13-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 179 of 189



              1                                     NINTH CAUSE OF ACTION

              2                                Unfair and Unlawful Business Practices

              3                               [Cal. Bus. & Prof. Code §§ 17200 et. seq.]

              4                                      (Against all DEFENDANTS)

              5           51.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

              6 I allegations in the foregoing paragraphs.

              7           52.     Each and every one of DEFENDANTS' acts and omissions in violation of the

              8    California Labor Code and/or the applicable IWC Wage Order as alleged herein, including but

              9 not limited to DEFENDANTS' failure and refusal to provide required meal periods,

            10     DEFENDANTS' failure and refusal to provide required rest periods, DEFENDANTS' failure and

            11 I refusal to pay overtime compensation, DEFENDANTS' failure and refusal to pay minimum
            12 wages, DEFENDANTS' failure and refusal to pay all wages due to discharged or quitting

            13     employees, DEFENDANTS' failure and refusal to furnish accurate itemized wage statements;

            14     DEFENDANTS' failure and refusal to maintain required records, DEFENDANTS' failure and

            15 refusal to indemnify PLAINTIFF and CLASS MEMBERS for necessary expenditures and/or

            16     losses incurring in discharging their duties, constitutes an unfair and unlawful business practice

            17     under California Business and Professions Code § 17200 et seq.

            18            53.     DEFENDANTS' violations of California wage and hour laws constitute a business

            19     practice because DEFENDANTS' aforementioned acts and omissions were done repeatedly over

            20     a significant period of time, and in a systematic manner, to the detriment of PLAINTIFF and

            21     CLASS MEMBERS.

            22            54.     DEFENDANTS have avoided payment of wages, overtime wages, meal periods,

            23     rest periods, and other benefits as required by the California Labor Code, the California Code of

            24 Regulations, and the applicable IWC Wage Order. Further, DEFENDANTS have failed to

            25     record, report, and pay the correct sums of assessment to the state authorities under the California

            26     Labor Code and other applicable regulations.

            27            55.     As a result of DEFENDANTS' unfair and unlawful business practices,

            28     DEFENDANTS have reaped unfair and illegal profits during the CLASS PERIOD at the expense
MATERN LAW GROUP
 1230 ROSECRANS                                                                  CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                  -14-                          ACTION COIVIPLAINT
   MANHATTAN
 BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 180 of 189



              1        of PLAINTIFF, CLASS MEMBERS, and members of the public. DEFENDANTS should be

              2 made to disgorge their ill-gotten gains and to restore them to PLAINTIFF and CLASS

              3    I   MEMBERS.

              4                56.    DEFENDANTS' unfair and unlawful business practices entitle PLAINTIFF and
              5 CLASS MEMBERS to seek preliminary and permanent injunctive relief, including but not

              6 limited to orders that DEFENDANTS account for, disgorge, and restore to PLAINTIFF and

              7 CLASS MEMBERS the wages and other compensation unlawfully withheld from them.

              8        PLAINTIFF and CLASS MEMBERS are entitled to restitution of all monies to be disgorged

              9        from DEFENDANTS in an amount according to proof at the time of trial, but in excess of the

            10         jurisdiction of this Court.

            11                                            TENTH CAUSE OF ACTION

            12                                       Representative Action for Civil Penalties

            13                                          [Cal. Labor Code §§ 2698-2699.51

            14                                            (Against All DEFENDANTS)

            15                 57.    PLAINTIFF incorporates herein by specific reference as though fully set forth the

            16         allegations in all preceding paragraphs, with exception of the allegations in paragraph 21 and the

            17         subparagraphs thereto.

            18                 58.    PLAINTIFF is an "aggrieved employee" within the meaning of California Labor

            19         Code § 2699(c), and a proper representative to bring a civil action on behalf of herself and other

            20         current and former employees of DEFENDANTS pursuant to the procedures specified in

            21         Califomia Labor Code § 2699.3, because PLAINTIFF and CLASS MEMBERS were employed

            22         by DEFENDANTS and the alleged violations of the California Labor Code were committed

            23         against PLAINTIFF and CLASS MEMBERS.

            24                 59.    Pursuant to the California Private Attorneys General Act of 2004 ("PAGA"),

            25         Labor Code §§ 2698-2699.5, PLAINTIFF and CLASS MEMBBERS seeks to recover civil

            26         penalties, including but not limited to penalties under California Labor Code §§ 2699, 210,

            27         226.3, 558, 1174.5, 1197.1, and IWC Wage Order No. 1-2001, § 20, from DEFENDANTS in a

            28         representative action for the violations set forth above, including but not limited to violations of
MATERN LAW GROUP
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                      -15-                         ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 181 of 189



              1     California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, 1198, and

              2     2802. PLAINTIFF and CLASS MEMBERS are also entitled to an award of reasonable attorneys'

              3     fees and costs pursuant to California Labor Code § 2699(g)(1).

              4            60.     Pursuant to California Labor Code §§ 2699.3, PLAINTIFF gave written notice on

              5     August 29, 2019 by online filing to the California Labor and Workforce Development Agency

              6     ("LWDA") and by certified mail to DEFENDANTS of the specific provisions of the California

              7     Labor Code and IWC Wage Orders alleged to have been violated, including the facts and theories

              8     to support the alleged violations. More than sixty-five (65) days have passed and the LWDA has

              9     not provided notice to PLAINTIFF that it intends to investigate the alleged violations.

             10            61.     Therefore, PLAINTIFF has complied with all of the requirements set forth in

             11     California Labor Code § 2699.3 to commence a representative action under PAGA.

             12                                         PRAYER FOR RELIEF

             13            WHEREFORE, PLAINTIFF, individually and on behalf of all other persons similarly

             14     situated, respectfully prays for relief against DEFENDANTS and DOES 1 through 50, inclusive,

             15     and each of them, as follows:

             16            1.      For compensatory damages in an amount to be ascertained at trial;

             17            2.      For restitution of all monies due to PLAINTIFF and CLASS MEMBERS, as well

             18 I as disgorged profits from DEFENDANTS' unfair and unlawful business practices;

                           3.      For meal and rest period compensation pursuant to California Labor Code § 226.7

             20     and 1WC Wage Order No. 1-2001;

             21            4.      For liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1;

             22            5.      For preliminary and permanent injunctive relief enjoining DEFENDANTS from

             23     violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

             24     from engaging in the unlawful business practices complained of herein;

             25            6.      For waiting time penalties pursuant to California Labor Code § 203;

             26            7.      For statutory and civil penalties according to proof, including but not limited to all

             27     penalties authorized by the California Labor Code §§ 226(e) and §§ 2698-2699.5;

             28
MATERN LAW GROUP
  1230 ROSECRANS                                                                   CLASS ACTION AND REPRESENTATIVE
  AVENUE, STE 200                                                 -16-                            ACTION COMPLAINT
   MANHATTAN
  BEACH, CA 90266
                       Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 182 of 189



              1               8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

              2        Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or any other applicable

              3        provision providing for pre judgment interest;

              4               9.      For reasonable attorneys' fees and costs pursuant to California Labor Code

              5        §§ 1194, 2699, 2802, California Civil Code § 1021.5, and any other applicable provisions

              6        providing for attorneys' fees and costs;

              7               10.     For declaratory relief;

              8               11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth, Sixth,

              9        Seventh, Eighth, and Ninth Causes of Action as a class action;

            10                12.     For an order appointing PLAINTIFF as class representative, and PLAINTIFF's

            11         counsel as class counsel; and

            12 ,              13. , For such further relief that the Court may deem just and proper.

            13
                        DATED: November 14, 2019
            14                                                    Respectfully submitted,

            15                                                    MATERN LAW GROUP, PC

            16                                                      -J
                                                            By:    //
            17                                                    --
                                                                             /
            18                                                    Matthew J. Matern
                                                                  Tagore O. Subramaniam
            19                                                    Julia Z. Wells
                                                                  Attorneys for Plaintiff
            20                                                    ALICIA REYNA, individually, and on
                                                                  behalf of other persons similarly situated
            21

            22

            23

            24
            25

            26

            27
            28
MATERN LAW GROUP   I
 1230 ROSECRANS                                                                      CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                     -17-                           ACTION COMPLAINT
   MANHATTAN
 BEACH, CA 90266
                    Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 183 of 189



               1                                  DEMAND FOR JURY TRIAL

               2         PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

               3
                    DATED: November 14, 2019                Respectfully submitted,
               4
                                                            MATERN LAW GROUP, PC
               5I

               6                                      M
                                                      .

               7                                                                 ~
                                                            Matthew J..,I'Glatern
               8                                            Tagore O. Subramaniam
                                                            Julia Z. Wells
               9                                            Attorneys for Plaintiff
                                                            ALICIA REYNA, individually, and on
              10                                            behalf of other persons similarly situated
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24
              25
              26

              27
              28
MATERN LAW GROUP
 1230 ROSECRANS                                                                 CLASS ACTION AND REPRESENTATIVE
 AVENUE, STE 200                                                -1$-                           ACTION COMPLAINT
  MANHATTAN
 BEACH, CA 90266
                        Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 184 of 189                                                                          CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, 8tate Barnumbe, and address):                                                           FOR COURT USE ONLY
Matthew Matern; Tagore Subramaniam; Julia Wells SBN: 159798; 280126; 314242
Matern Law Group, PC                                                                                             ELECTRONICALLY FILED BY
1230 Rosecrans Avenue, Suite 200, Manhattan Beach, CA 90266                                                      Superior Court of California,
      TELEPHONENO.:(310) 531-1900            FAXNO.:(310) 531-1901                                               County of Monterey
 ATTORNEY FOR (Name):P1alIltiff Allcla Reyna                                                                     On 11 /14/2019 12:00 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY
    STREET ADDRESS:1200 AgUaJltO RCl.
                                                                                                                 By' Jac`t ueline Gilbert, Deputy
                                                                                                                              ~t


      MAILING ADDRESS: 1200 AgllaJlto R(1.
     CITY AND ZIP CODE:Monterey,    93940
      BRANCH NAME:Monterey Courthouse
  CASE NAME: Alicia Reyna v. Westrock Company, et al.

      CIVIL CASE COVER SHEET                                     Complex Case Designation                         CASE NUMBER:19CV004600
0 Unlimited                        Limited
                                                           0 Counter                0 Joinder
    (Amount                        (Amount
                                                                                                                  JUDGE:
         demanded                  demanded is             Filed with first appearance by defendant
         exceeds $25,000)          $25,000 or less)             (Cal. Rules of Court, rule 3.402)                   DEPT:

                                       -        •i•ia~•l~~~u•1-~i•13•1•1[Il~•111~1~J~.1'1l/Ih71!•ltlll~Jfhl~ll~.ri.c~~r
    Check one box below for the case type that best describes this case:
    Auto Tort                                            Contract                                        Provisionally Complex Civil Litigation
    0 Auto (22)                                          0 Breach of contract/warranty (06)              (Cal. Rules of Court, rules 3.400-3.403)
    ~ Uninsured motorist (46)                            0 Rule 3.740 collections (09)                   0 AntitrusUTrade regulation (03)
    Other PI/PD/WD (Personal Injury/Property             0 Other collections (09)                        0 Construction defect (10)
    DamageMlrongful Death) Tort                          0 Insurance coverage (18)                       0 Mass tort (40)
    0 Asbestos (04)                                      0 Other contract (37)                           0 Securities litigation (28)
    0 Product liability (24)                             Real Property                                   0 Environmental(Toxic tort (30)
    0 Medical malpractice (45)                           0 Eminent domain/Inverse                        0 Insurance coverage claims arising from the
    0 Other PI/PD/WD (23)                                condemnation (14)                                       above listed provisionally comp]ex case
                                                                                                                 types (41)
    Non-PI/PD/WD (Other) Tort                       0 Wrongful eviction (33)
    L-1 Business tort/unfair business practice (07) 0Other real property (26)                            Enforcement of Judgment
    0 Civil rights (08)                             Unlawful Detainer                                    0 Enforcement of judgment (20)
    ~ Defamation (13)                               0 Commercial (31)                                    Miscellaneous Civil Complaint
    ~ Fraud (16)                                         0 Residential (32)                              0 RICO (27)
    0 Intellectual property (19)                         ~ Drugs (38)                                    0 Other complaint (not specified above) (42)
    0 Professional neg[igence (25)                       Judictal Review                                 Miscellaneous Civil Petition
    0 Other non-PI/PD/WD tort (35)                       ~ Asset forfeiture (05)
                                                                                                         0 Partnership and corporate governance (21)
    Employment                                           0 Petition re: arbitration award (11)           0 Other petition (not specified above) (43)
    0 Wrongful termination (36)                          ~ Writ of mandate (02)
    OX Other employment (15)                             n Other iudicial review (39)
2. This case I x I is        LJ is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. = Large number of separately represented parties            d. 0 Large number of witnesses
    b. = Extensive motion practice raising difficult or novel e. 0 Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                in other counties, states, or countries, or in a federal court
   c. 0 Substantial amount of documentary evidence                f. 0 Substantial postjudgment judicial supervision
3. Remedies sought (check al/ thatapp/y): a.M monetary b. M nonmonetary; declaratory or injunctive relief                                               C. Opunitive
4. Number of causes of action (specify): Ten (10)
5. This case 0 is         0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:November 14, 2019
Matthew Matern

  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on~.
                                                                                                                                                                       aae 1 ot
Form Adopted for Mandatory Use                                                                                        Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of CaliTornia
                                                         CIVIL CASE COVER SHEET                                               Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                              www.courtinfo.ca.gov
                                                                                                                                                        Westtew Doc & Fwm Bu11Aer
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 185 of 189
                                                                                                                                         CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining ajudgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of Contract/V1larranty (06)             Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                            Breach of Rental/Lease                        AntitrusUTrade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer           Construction Defect (10)
         case involves an uninsured                                or wrongful eviction)                Claims Involving Mass Tort (40)
         motorlst claim subject to                        Contract/Warranty Breach—Seller               Securities Litigation (28)
         arbitration, check this item                         Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
         instead of Auto)                                 Negligent Breach of Contract/                 Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                      (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                 case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                           Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case—Seller Plaintiff                  Abstract of Judgment (Out of
          Asbestos Personal Injury/                       Other Promissory Note/Collections                      County)
                Wrongful Death                                Case                                          Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                       domestic relations)
         toxic%nvironmental) ( 24)                        complex) (18)                                     Sister State Jud ment
     Medical Malpractice (45)                             Auto Subrogation                                  Administrative A9 encY Award
          Medical Malpractice—                            Other Coverage                                        (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                    Petition/Certification of Entry of
         Other Professional Health Care                   Contractual Fraud                                     Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                            Other Enforcement of Judgment
     Other PI/PD/WD (23)                         Real Property                                                   Case
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                             RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                             Other Complaint (notspecified
                (e.g., assault, vandalism)                                                                  above) (42)
                                                     Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                          Writ of Possession of Real Property               Injunctive Relief Only (non
                Emotional Distress                        Mortgage Foreclosure
          Negligent Infliction of                                                                                harassment)
                                                          Quiet Title                                        Mechanics Lien
                Emotional Distress                        Other Real Property (noteminent
         Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                          domain, landlord/tenant, or
Non-PI/PDMID (Other) Tort                                 foreclosure)                                           Case (non-tort/non-complex)
                                                 Unlawful Detainer                                           Other Civil Complaint
     Business TorUUnfair Business                                                                               (non-tort/non-complex)
        Practice (07)                                Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not clvil                    Drugs (38) (if the case involves illegal                Governance (21)
         harassment) ( 08)                                drugs, check this item; otherwlse,             Other Petition (not specified
     Defamation (e.g., s[ander, libel)                    report as Commercial or Residential)               above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                         Abuse
         Legal Malpractice                                Writ—Administrative Mandamus                       Election Contest
         Other Professional Malpractice                   Writ—Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
     Other Non-PI/PD/WD Tort (35)                         Writ—Other Limited Court Case                           Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010[Rev.July1,2007]                                                                                                                       Page2of2
                                                     CIVIL CASE COVER SHEET
                 Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 186 of 189

SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch, 1200 Agua'ito Road, Montere , CA 93940
                                                                                       ASE
Alicia Reyna                                                                          C 9CV00 600R
vs.
WestRock Com an , et al.                                                     Case Management Conference

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case designated COMPLEX or CLASS ACTION is assigned for all purposes to Honorable Lydia M.
Villarreal Dept. 13

This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parties are requlred to follow the case management
rules as outlfned in California Rule of Court 3.722 and Chapter 6 of the Local Rules of Court found on the court website at
www.montereycourt.ca.gov . A joint case management statement shall be filed prior to the conference as outlined
in California Rule of Court 3.725.


                                     Date: March 17, 2020                 Time:9:00 AM

                              Location: 1200 Acguaiito Road, Monterey, CA 93940


*The ADR information packet (CI-127) can be found at FORMS on the court's website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
   1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting "ready" for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. !f you or a witness in your case needs an interpreter, p/ease complete Judicial Council
form INT-300. You must rile INT-300 at the first floor c/erks counter (or by e-ff/e) 15* business days prior to your
hearing.

Los procedimientos judiciales son en ing/es. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presentar el !NT-300 con los emp/eados /egales de la oficina del
primer piso (o mediante archivo electronico) 95* dias habiles antes de su audiencia.
                   Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 187 of 189



                   MATERN LAW GROUP, PC                                 ELECTRONICALLY FILED BY
                   Matthew J. Matern (SBN 159798)                       Superior Court of California,
               2   Email: mmatern@maternlawgroup.com                    County of Monterey
                   Tagore O. Subramaniam (SBN 280126)                   On 11/27/2019 11:42 AM
               3
                   Email: tagore@matemlawgroup.com                      By: Veronica Green, Deputy
               4   Julia Z. Wells (SBN 314242)
                   Email: jwells@maternlawgroup.com
               5   1230 Rosecrans Avenue, Suite 200
                   Manhattan Beach, California 90266
               6   Telephone: (310) 531-1900
               7   Facsimile: (310) 531-1901

               8   Attorneys for Plaintiff ALICIA REYNA
                   individually, and on behalf of others
               9   similarly situated

             10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

             11                              FOR THE COUNTY OF MONTEREY

             12

             13    ALICIA REYNA, individually, and on behalf         CASE NO.: 19CV004600
                   of others similarly situated
             14                                                      [Assigned for all purposes to the Hon. Lydia
                                Plaintiff,                           M. Villarreal]
             15
                                                                     CLASS ACTION:
                                vs.
             16                                                      AFFIDAVIT OF PREJUDICE -
                   WESTROCK COMPANY, a Delaware                      PEREMPTORY CHALLENGE TO
             17    corporation; WESTROCK SHARED                      JUDICIAL OFFICER
                   SERVICES, LLC, a limited liability company;       [C.C.P. § 170.6]
             18    WESTROCK SERVICES, LLC, a limited
                   liability company; WESTROCK CONSUMER
              iV   PACKAGING GROUP, LLC, a limited liability
                   company; WESTROCK CONVERTING, LLC,                Complaint filed:     November 14, 2019
             20    a limited liability company; WESTROCK
                   MWV, LLC, a limited liability company;
             21    WESTROCK HOLDINGS, INC., a limited
                   liability company; WESTROCK CALIFORNIA
             22    LLC, a limited liability company; WESTROCK
                   CP, LLC, a limited liability company;
             23    WESTROCK PACKAGING SYSTEMS, LLC,
                   a limited liability company; and DOES 1
             24    through 100, inclusive,
             25                 Defendants
             26

             27

             W
MATERN LAW GROUP
 1230 ROSECRANS
                                                                           AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                               -1-              CHALLENGE TO JUDICIAL OFFICER
   MANHATTAN
 BEACH, CA 90266
                     Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 188 of 189



               1             TO THE HONORABLE, THE SUPERVISING JUDGE OF THE ABOVE ENTITLED

               2     COURT:

               3             Plaintiff Alicia Reyna, in the above-entitled matter, hereby moves that this action, which

               4     has been assigned to the Honorable Lydia M. Villarreal, Judge of the above-entitled Court, be

               5     reassigned from that judge, and that no matters hereinafter arising in this cause be heard by or

               6     assigned to the Honorable Lydia M. Villarreal on the ground that said judge is prejudiced against

               7     the plaintiff, her attorney and plaintiff's interests, in this action.

               8
               9             AFFIDAVIT OF PREJUDICE - PEREMPTORY CHALLENGE TO JUDICIAL

              10     OFFICER

              11

              12             I, Tagore Subramaniam, declare as follows:

              13             1.      That I am an attorney for plaintiff Alicia Reyna in the within action.

              14             2.      That the Honorable Lydia M. Villarreal, the judicial officer before whom the

              15     aforesaid action is assigned, is prejudiced against plaintiff Alicia Reyna, the interest of plaintiff,

              16     and her attorneys, so that declarant and plaintiff cannot and believe that he and plaintiff cannot

              17     have a fair and impartial trial or hearing before the judicial officer.

              18             I declare under penalty of perjury according to the laws of the State of California that the

              19     foregoing is true and correct, and that this declaration was executed on November 27, 2019 at

              20 I Manhattan Beach, California.
              21                                                                 r-------
                                                                           ll                     ~
              22
                                                                                Tagore O. Subramaniam
              23                                                                 Attorneys for Plaintiff ALICIA REYNA
                                                                                  individually, and on behalf of others
              24 '
                                                                                            similarly situated
              25
              26

              27
              28
MATERN LAW GROUP
 1230 ROSECRANS
                                                                                        AFFIDAVIT OF PREJUDICE - PEREMPTORY
 AVENUE, STE 200                                                        -2-                  CHALLENGE TO JUDICIAL OFFICER
  MANHATTAN
 BEACH, CA 90266
            Case 5:20-cv-01666-BLF Document 1-1 Filed 03/06/20 Page 189 of 189




                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY

AliciaFteyna,

                            Plaintiff
                                                                   Clerk:     Elise Mouisset
vs.
                                                                   Date:      12/17/2019
WestRock Company; WestRock Services, LLC;
WestRock Consumer Packaging Group, LLC;
WestRock MWV, LLC; WestRock California LLC;
WestRock California, Inc.; WestRock CP, LLC;
WestRock Packaging Systems, LLC,

                            Defendant

                                                                   Case No.   19CV004600


                                                Out of Court Entries by Clerk

      Affidavit of Prejudice pursuant to 170.6 CCP against Judge Lydia M. Villareal by Plaintiffs Attorney
      Tagore O. Subramaniam, submitted to Judge Susan J. Matcham for reassignment.

      Case is assigned to Judge Marla O. Anderson in Monterey courtroom 14.

      Piaintiff's Attorney is to notice all parties accordingiy.




                                                         Page 1 of 1
      19CV004600
